UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04025 AMERICAN CENTURY MUNICIPAL TRUST (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 05-31 Date of reporting period: 11-30-2013 ITEM 1. REPORTS TO STOCKHOLDERS. SEMIANNUAL REPORT NOVEMBER 30, 2013 High-Yield Municipal Fund Table of Contents President’s Letter 2 Performance 3 Fund Characteristics 4 Shareholder Fee Example 5 Schedule of Investments 7 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Notes to Financial Statements 19 Financial Highlights 24 Approval of Management Agreement 27 Additional Information 32 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing this semiannual report for the six months ended November 30, 2013. It provides a macroeconomic and financial market overview (below), followed by fund performance, a schedule of fund investments, and other financial information. For additional commentary and updated information on fund performance, key factors that affected asset returns, and other insights regarding the investment markets, we encourage you to visit our website, americancentury.com. Higher Government Bond Yields and Robust Stock Index Returns U.S. government bond yields and stock indices traced mostly upward paths during the six months ended November 30, 2013. Indications of sustainable economic growth and hints from the Federal Reserve (the Fed) that it might start tapering its latest bond-buying program (quantitative easing, QE) sent bond yields soaring from May to September. The 10-year Treasury yield reached 3.00% on September 5, its first time at that level since July 2011, before retreating to finish the reporting period at 2.74%, still well above where it began (at 2.13%). Government bond yields generally declined in September and October on softer economic data, the Fed’s announcement that it would delay tapering, and uncertainty caused by the government shutdown during October, but not enough to reverse mostly negative total returns. The 10-year U.S. Treasury note and the Barclays U.S. Aggregate Bond Index (representing the broad taxable U.S. bond market) returned –3.73% and –0.56%, respectively, for the six months. Municipal bonds generally trailed taxable bonds—the Barclays Municipal Bond Index returned –2.45%. U.S. stock indices also experienced volatility during the period, but not enough to erase mostly robust gains—the S&P 500 Index advanced 11.91%. As we enter 2014, there’s less uncertainty about the U.S. fiscal picture and global economic strength than a year ago, but headwinds continue. A full economic recovery from 2008 remains elusive—economic growth is still subpar compared with past recoveries. In this environment, we continue to believe in a disciplined, diversified, long-term investment approach, using professionally managed stock and bond portfolios—as appropriate—for meeting financial goals. We appreciate your continued trust in us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Performance Total Returns as of November 30, 2013 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years 10 years Since Inception Inception Date Investor Class ABHYX -5.57% -5.57% 7.24% 3.70% 4.47%(2) 3/31/98 Barclays Municipal Bond Index — -2.45% -3.51% 6.25% 4.40% 4.95% — Institutional Class AYMIX -5.46% -5.27% — — 5.66% 3/1/10 A Class No sales charge* With sales charge* AYMAX -5.69% -9.93% -5.81% -10.06% 6.97% 5.98% 3.44% 2.97% 3.65% 3.22% 1/31/03 C Class No sales charge* With sales charge* AYMCX -6.04% -6.96% -6.42% -6.42% 6.17% 6.17% 2.68% 2.68% 3.00% 3.00% 7/24/02 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 4.50% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. Returns would have been lower if a portion of the management fee had not been waived. Total Annual Fund Operating Expenses Investor Class Institutional Class A Class C Class 0.60% 0.40% 0.85% 1.60% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. In addition, the lower-rated securities in which the fund invests are subject to greater liquidity risk and credit risk. The fund’s investment process may result in high portfolio turnover, which could mean high transaction costs, affecting both performance and capital gains tax liabilities to investors. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 3 Fund Characteristics November 30, 2013 Portfolio at a Glance Weighted Average Maturity 19.0 years Average Duration (Modified) 6.7 years Top Five States and Territories % of net assets California 13.5% Illinois 9.8% New York 7.2% Puerto Rico 7.1% Colorado 5.8% Top Five Sectors % of fund investments Special Tax 16% Water/Sewer 9% Cash Equivalent Securities 8% Hospital 8% Tollroads 7% Types of Investments in Portfolio % of net assets Municipal Securities 100.1% Other Assets and Liabilities (0.1)% 4 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from June 1, 2013 to November 30, 2013. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 5 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 6/1/13 Ending Account Value 11/30/13 Expenses Paid During Period(1) 6/1/13 - 11/30/13 Annualized Expense Ratio(1) Actual Investor Class $944.30 0.60% Institutional Class $945.40 0.40% A Class $943.10 0.85% C Class $939.60 1.60% Hypothetical Investor Class 0.60% Institutional Class 0.40% A Class 0.85% C Class 1.60% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 6 Schedule of Investments November 30, 2013 Principal Amount Value Municipal Securities — 100.1% ALABAMA — 0.9% Courtland Industrial Development Board Environmental Improvement Rev., Series 2003 B, (International Paper Co.), 6.25%, 8/1/25 Jefferson County Sewer Rev., Series 2013 D, 6.50%, 10/1/53 ALASKA — 0.2% Northern Tobacco Securitization Corp. Settlement Rev., Series 2006 A, (Asset Backed), 5.00%, 6/1/46 ARIZONA — 1.3% City of Mesa Excise Tax Rev., 5.00%, 7/1/27 Florence Town Inc. Industrial Development Authority Education Rev., (Legacy Traditional Charter School), 6.00%, 7/1/43 Mohave County Industrial Development Authority Correctional Facilities Contract Rev., (Mohave Prison, LLC Expansion), 8.00%, 5/1/25 Pima County Sewer System Rev., Series 2011 B, 5.00%, 7/1/26 Sundance Community Facilities District No. 2 Special Assessment Rev., 7.125%, 7/1/27 Sundance Community Facilities District No. 3 Special Assessment Rev., 6.50%, 7/1/29 CALIFORNIA — 13.5% California Educational Facilities Authority Rev., Series 2013 U4, (Stanford University), 5.00%, 6/1/43 California GO, 5.00%, 4/1/37 California Health Facilities Financing Authority Rev., Series 2009 A, (Children’s Hospital of Orange County), 6.50%, 11/1/38 California Health Facilities Financing Authority Rev., Series 2012 A, (Scripps Health), 5.00%, 11/15/40 California Health Facilities Financing Authority Rev., Series 2013 A, (St. Joseph Health System), 5.00%, 7/1/37 California Mobilehome Park Financing Authority Rev., Series 2003 B, (Palomar Estates E&W), 7.00%, 9/15/36 California Municipal Finance Authority Rev., Series 2011 B, (Azusa Pacific University), 8.00%, 4/1/41 California State Public Works Board Rev., Series 2013 A, (Judicial Council Projects), 5.00%, 3/1/30 California State Public Works Board Rev., Series 2013 A, (Judicial Council Projects), 5.00%, 3/1/38 California Statewide Communities Development Authority Rev., (Lancer Educational Student Housing), 7.50%, 6/1/42 Clovis Unified School District GO, Capital Appreciation, Series 2004 A, (Election of 2004), 0.00%, 8/1/26 (NATL-RE) El Camino Community College District GO, Capital Appreciation, Series 2012 C, (Election of 2002), 0.00%, 8/1/33 Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 5.75%, 1/15/40 Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 5.125%, 6/1/47 7 Principal Amount Value Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 5.75%, 6/1/47 Independent Cities Finance Authority Mobilehome Park Rev., Series 2010 A, (Lamplighter Salinas), 6.15%, 7/15/40 Long Beach Unified School District Capital Appreciation, GO, Series 2008 G, 0.00%, 8/1/25 (AGC) Los Angeles Department of Water & Power Rev., Series 2012 B, (Power System), 5.00%, 7/1/43 Los Angeles Department of Water & Power Rev., Series 2013 B, 5.00%, 7/1/32 Morongo Band of Mission Indians Rev., Series 2008 B, (Enterprise Casino Services), 6.50%, 3/1/28 Oakland Redevelopment Agency Rev., 5.00%, 9/1/36 (Ambac) Oakland Unified School District GO, (Election of 2012), 6.625%, 8/1/38 Palm Springs Airport Passenger Facility Charge Rev., (Palm Springs International Airport), 6.40%, 7/1/23 Palm Springs Airport Passenger Facility Charge Rev., (Palm Springs International Airport), 6.50%, 7/1/27 Poway Unified School District GO, (Election of 2008), 0.00%, 8/1/32 River Rock Entertainment Authority (The) Rev., Series 2011 B, 8.00%, 11/1/18 San Diego Community College District GO, Capital Appreciation, (Election of 2006), 0.00%, 8/1/23 San Francisco City and County Airports Commission Rev., Series 2013 A, (San Francisco International Airport), 5.00%, 5/1/23 San Francisco City and County Redevelopment Financing Authority Tax Allocation Rev., Series 2009 D, (Mission Bay South Redevelopment), 6.625%, 8/1/39 Santa Rosa Wastewater Rev., Capital Appreciation, Series 2002 B, 0.00%, 9/1/24 (Ambac) Successor Agency to the Redevelopment Agency of the City & County of San Francisco Communities Facilities District No. 6 Special Tax Rev., Capital Appreciation, Series 2013 C,(Mission Bay South Public Improvements), 0.00%, 8/1/43 Sunnyvale Community Facilities District No. 1 Special Tax Rev., 7.75%, 8/1/32 COLORADO — 5.8% Colorado Department of Transportation Rev., (Transportation Revenue Anticipation Notes), 5.00%, 12/15/16 Colorado Educational & Cultural Facilities Authority Rev., (Oaks Christian School Project), VRDN, 0.09%, 12/2/13 (LOC: U.S. Bank N.A.) Colorado Educational & Cultural Facilities Authority Rev., Series 2012 D7, (Jewish Federation Bond Program), VRDN, 0.06%, 12/2/13 (LOC: JPMorgan Chase Bank N.A.) Colorado Health Facilities Authority Rev., Series 2010 A, (Total Longterm Care), 6.00%, 11/15/30 Denver Urban Renewal Authority Tax Increment Rev., Series 2013 A1, 5.00%, 12/1/25 Granby Ranch Metropolitan District GO, 6.75%, 12/1/36 8 Principal Amount Value One Horse Business Improvement District Rev., (Sales Tax Sharing), 6.00%, 6/1/24 Plaza Metropolitan District No. 1 Tax Allocation Rev., 5.00%, 12/1/22 Plaza Metropolitan District No. 1 Tax Increment Allocation Rev., (Public Improvement Fee), 8.00%, 6/1/14, Prerefunded at 101% of Par Regional Transportation District COP, Series 2013 A, 5.00%, 6/1/21 Regional Transportation District Private Activity Rev., (Denver Transit Partners), 6.00%, 1/15/41 Todd Creek Farms Metropolitan District No. 1 Rev., 5.60%, 12/1/14 Todd Creek Farms Metropolitan District No. 1 Rev., 6.125%, 12/1/19 CONNECTICUT — 0.4% Connecticut GO, Series 2013 E, 5.00%, 8/15/26 DELAWARE — 0.5% Delaware State Economic Development Authority Gas Facilities Rev., (Delmarva Power & Light Co.), 5.40%, 2/1/31 FLORIDA — 4.3% Brevard County Industrial Development Rev., (TUFF Florida Institute of Technology), 6.75%, 11/1/39 Broward County Airport System Rev., Series 2013 C, 5.25%, 10/1/38 Dupree Lakes Community Development District Special Assessment Rev., 6.83%, 11/1/15 Greater Orlando Aviation Authority Rev., (JetBlue Airways Corp.), 5.00%, 11/15/36 Hillsborough County Industrial Development Authority Rev., Series 2013 A, (Tampa General Hospital), 5.00%, 10/1/34 JEA Electric System Rev., Series 2013 A, 5.00%, 10/1/23 Martin County Health Facilities Authority Rev., (Martin Memorial Medical Center), 5.50%, 11/15/42 Miami-Dade County Rev., Series 2012 B, 5.00%, 10/1/37 Mid-Bay Bridge Authority Springing Lien Rev., Series 2011 A, 7.25%, 10/1/40 South Lake County Hospital District Rev., Series 2010 A, (South Lake Hospital), 6.25%, 4/1/39 South-Dade Venture Community Development District Special Assessment Rev., 6.125%, 5/1/14, Prerefunded at 101% of Par Village Community Development District No. 8 Special Assessment Rev., 6.125%, 5/1/39 GEORGIA — 2.8% Atlanta Airport Rev., Series 2011 B, 5.00%, 1/1/29 Atlanta Water & Wastewater Rev., Series 2009 A, 6.25%, 11/1/39 Atlanta Water & Wastewater Rev., Series 2013 B, 5.00%, 11/1/24 DeKalb County Water and Sewer Rev., Series 2011 A, 5.25%, 10/1/36 DeKalb County Water and Sewer Rev., Series 2011 A, 5.25%, 10/1/41 Marietta Development Authority Rev., (Life University, Inc.), 7.00%, 6/15/39 9 Principal Amount Value GUAM — 2.2% Guam Government Department of Education COP, Series 2010 A, (John F. Kennedy High School), 6.625%, 12/1/30 Guam Government GO, Series 2009 A, 7.00%, 11/15/39 Guam Government Waterworks Authority Rev., 6.00%, 7/1/25 HAWAII — 0.5% Hawaii State Department of Budget & Finance Rev., Series 2009 A, (15 Craigside), 9.00%, 11/15/44 IDAHO — 0.4% Boise City Independent School District GO, Series 2012 B, 5.00%, 8/1/22 ILLINOIS — 9.8% Bedford Park Tax Allocation Rev., 5.125%, 12/30/18 Chicago Midway Airport Rev., Series 2013 B, 5.00%, 1/1/26 Chicago O’Hare International Airport Rev., Series 2005 A, 5.00%, 1/1/29 (NATL-RE) Chicago Tax Increment Allocation Rev., Series 2004 B, (Pilsen Redevelopment), (Junior Lien), 6.75%, 6/1/22 Cook County GO, Series 2011 A, 5.25%, 11/15/28 Hampshire Special Service Area No. 13 Special Tax Rev., (Tuscany Woods), 5.75%, 3/1/37 Illinois Educational Facilities Authority Rev., Series 2001 B1, (University of Chicago), VRDN, 1.10%, 2/15/18 Illinois Finance Authority Rev., (Northwestern Memorial Healthcare), 5.00%, 8/15/43 Illinois Finance Authority Rev., Series 2008 B, (Elmhurst Memorial Healthcare), VRDN, 0.05%, 12/2/13 (LOC: JPMorgan Chase Bank N.A.) Illinois Finance Authority Rev., Series 2009 A, (Rush University Medical Center Obligation Group), 7.25%, 11/1/30 Illinois Finance Authority Rev., Series 2013 A, (Benedictine University Project), 6.25%, 10/1/33 Illinois GO, 5.00%, 8/1/25 Illinois GO, 5.50%, 7/1/38 Metropolitan Pier & Exposition Authority Rev., Capital Appreciation, Series 2012 B, (McCormick Place Project), 0.00%, 12/15/41 University of Illinois Rev., Series 2011 A, (Auxiliary Facilities System), 5.25%, 4/1/41 IOWA — 0.3% Iowa Tobacco Settlement Authority Rev., Series 2005 C, 5.625%, 6/1/46 LOUISIANA — 0.5% New Orleans Aviation Board Rev., Series 2009 A, (Consolidated Rental Car), 6.50%, 1/1/40 MARYLAND — 2.0% Anne Arundel County Special Obligation Tax Allocation Rev., (National Business Park), 6.10%, 7/1/40 Baltimore Special Obligation Tax Allocation Rev., Series 2008 A, (Resh Park), 7.00%, 9/1/38 Maryland Economic Development Corp. Rev., Series 2010 A, (Transportation Facilities), 5.75%, 6/1/35 Maryland Industrial Development Financing Authority Rev., Series 2005 A, (Our Lady of Good Counsel High School), 6.00%, 5/1/35 MASSACHUSETTS — 1.6% Massachusetts Development Finance Agency Rev., Series 2012 C, (Covanta Energy Project), 5.25%, 11/1/42 10 Principal Amount Value Massachusetts GO, Series 2000 A, (Central Artery), VRDN, 0.05%, 12/2/13 (SBBPA: Bank of America N.A.) Massachusetts School Building Authority Sales Tax Rev., Series 2012 B, 5.00%, 8/15/28 MICHIGAN — 5.1% Detroit City School District GO, Series 2012 A, (School Building & Site Improvement), 5.00%, 5/1/25 (Q-SBLF) Detroit Water and Sewerage Department Disposal Sewage System Rev., Series 2012 A, (Senior Lien), 5.25%, 7/1/26 Detroit Water and Sewerage Department Disposal Sewage System Rev., Series 2012 A, (Senior Lien), 5.00%, 7/1/32 Detroit Water and Sewerage Department Disposal Sewage System Rev., Series 2012 A, (Senior Lien), 5.25%, 7/1/39 Detroit Water Supply System Rev., Series 2011 A, (Senior Lien), 5.75%, 7/1/37 Flint Hospital Building Authority Rev., (Hurley Medical Center), 7.50%, 7/1/39 Kentwood Economic Development Corp. Rev., (Limited Obligation/Holland Home), 5.625%, 11/15/41 Michigan Finance Authority Rev., (Detroit School District), 5.50%, 6/1/21 Wayne County GO, Series 2009 A, (Building Improvement), 6.75%, 11/1/39 MISSOURI — 2.7% Kirkwood Industrial Development Authority Rev., Series 2010 A, (Aberdeen Heights), 8.25%, 5/15/45 Missouri State Health & Educational Facilities Authority Rev., (Kansas City Art Institute), VRDN, 0.07%, 12/2/13 (LOC: Commerce Bank N.A.) Missouri State Health & Educational Facilities Authority Rev., (Lutheran Senior Services), 6.00%, 2/1/41 Missouri State Health & Educational Facilities Authority Rev., (St. Louis College of Pharmacy Project), 5.50%, 5/1/43 Missouri State Health & Educational Facilities Authority Rev., Series 2011 B, (Rockhurst University), VRDN, 0.07%, 12/2/13 (LOC: Commerce Bank N.A.) MONTANA — 0.5% Forsyth Pollution Control Rev., Series 2007, (PacifiCorp. Project), VRDN, 0.05%, 12/2/13 (LOC: JPMorgan Chase Bank N.A.) NEBRASKA — 2.0% Central Plains Energy Project Rev., 5.00%, 9/1/42 Omaha Public Power District Rev., Series 2012 A, 5.00%, 2/1/42 Santee Sioux Nation Tribal Health Care Rev., (Indian Health Service Joint Venture), 8.75%, 10/1/20 NEVADA — 0.3% Henderson Local Improvement District No. T-15 Special Assessment Rev., 6.10%, 3/1/24 NEW HAMPSHIRE — 0.2% New Hampshire Business Finance Authority Rev., (Huggins Hospital), VRDN, 0.10%, 12/2/13 (LOC: TD BankNorth N.A.) NEW JERSEY — 3.9% New Jersey Economic Development Authority Rev., (Continental Airlines, Inc.), 5.25%, 9/15/29 11 Principal Amount Value New Jersey Economic Development Authority Rev., (Continental Airlines, Inc.), 5.50%, 6/1/33 New Jersey Economic Development Authority Rev., (The Goethals Bridge Replacement Project), 5.375%, 1/1/43 New Jersey Economic Development Authority Rev., Series 2006 B, (Gloucester Marine Terminal), 6.875%, 1/1/37 New Jersey Economic Development Authority Rev., Series 2006 C, (Gloucester Marine Terminal), 6.50%, 1/1/15 New Jersey Transportation Trust Fund Authority Rev., Series 2012 A, 5.00%, 6/15/42 New Jersey Transportation Trust Fund Authority Rev., Capital Appreciation, Series 2010 A, 0.00%, 12/15/32 Tobacco Settlement Financing Corp. Rev., Series 2007 1A, 4.75%, 6/1/34 NEW MEXICO — 1.2% Cabezon Public Improvement District Special Tax Rev., 6.30%, 9/1/34 Montecito Estates Public Improvement District Levy Special Tax Rev., (City of Albuquerque), 7.00%, 10/1/37 Ventana West Public Improvement District Levy Special Tax Rev., 6.875%, 8/1/33 NEW YORK — 7.2% Brooklyn Arena Local Development Corp. Rev., (Barclays Center), 6.25%, 7/15/40 Metropolitan Transportation Authority Rev., Series 2013 D, 5.00%, 11/15/43 New York City GO, Series 2013 D1, 5.00%, 8/1/27 New York City GO, Series 2013 A1, 5.00%, 8/1/36 New York City GO, Series 2013 J, 5.00%, 8/1/23 New York City Industrial Development Agency Rev., Series 2012 A, 5.00%, 7/1/28 New York City Transitional Finance Authority Rev., Series 2013 F1, (Future Tax Secured Bonds), 5.00%, 2/1/22 New York Liberty Development Corp. Rev., (Goldman Sachs Headquarters), 5.25%, 10/1/35 New York State Dormitory Authority Rev., Series 2012 B, 5.00%, 3/15/42 New York State Dormitory Authority Rev., Series 2013 A, 5.00%, 7/1/26 New York State Urban Development Corp. Rev., Series 2013 A1, (State Personal Income Tax), 5.00%, 3/15/43 Newburgh GO, Series 2012 A, 5.625%, 6/15/33 Port Authority of New York & New Jersey Special Obligation Rev., (John F. Kennedy International Airport Terminal), 6.00%, 12/1/36 Triborough Bridge & Tunnel Authority Rev., Series 2011 A, 5.00%, 1/1/28 Triborough Bridge & Tunnel Authority Rev., Capital Appreciation, Series 2013 A, 0.00%, 11/15/30 NORTH CAROLINA — 0.9% Charlotte-Mecklenburg Hospital Authority Rev., Series 2013 A, (Carolinas Health Care System), 5.00%, 1/15/39 North Carolina Capital Facilities Finance Agency Rev., (Duke Energy Carolinas LLC), 4.375%, 10/1/31 12 Principal Amount Value NORTH DAKOTA — 1.0% Grand Forks Health Care Facilities Rev., Series 1996 A, (The United Hospital Obligation Group), VRDN, 0.05%, 12/2/13 (LOC: Bank of America N.A.) OHIO — 2.2% Buckeye Tobacco Settlement Financing Authority Rev., Series 2007 A2, (Asset Backed Senior Turbo), 5.125%, 6/1/24 Buckeye Tobacco Settlement Financing Authority Rev., Series 2007 A2, (Asset Backed Senior Turbo), 5.75%, 6/1/34 Buckeye Tobacco Settlement Financing Authority Rev., Series 2007 A2, (Asset Backed Senior Turbo), 5.875%, 6/1/47 Muskingum County Hospital Facilities Rev., (Genesis Health System), 5.00%, 2/15/21 Pinnacle Community Infrastructure Financing Authority Rev., Series 2004 A, 6.25%, 12/1/36 Southeastern Ohio Port Authority Rev., (Memorial Health System), 6.00%, 12/1/42 OKLAHOMA — 2.6% Oklahoma Turnpike Authority Rev., Series 2011 A, (Second Series), 5.00%, 1/1/28 Trustees of the Tulsa Municipal Airport Trust Rev., 5.50%, 12/1/35 Tulsa County Industrial Authority Senior Living Community Rev., Series 2010 A, (Montereau, Inc.), 7.25%, 11/1/40 OREGON — 1.6% Forest Grove Student Housing Rev., (Oak Tree Foundation), 5.50%, 3/1/37 (Acquired 6/28/07, Cost $1,400,000) Oregon GO, Series 2011 J, 5.00%, 5/1/36 Salem Hospital Facility Authority Rev., (Capital Manor, Inc.), 6.00%, 5/15/42 Salem Hospital Facility Authority Rev., (Capital Manor, Inc.), 6.00%, 5/15/47 PENNSYLVANIA — 2.7% Allegheny County Industrial Development Authority Rev., (Environmental Improvement), 6.875%, 5/1/30 Allegheny County Redevelopment Authority Tax Allocation Rev., (Pittsburgh Mills), 5.60%, 7/1/23 Pennsylvania Economic Development Financing Authority Rev., Series 2009 A, (Albert Einstein Healthcare Network), 6.25%, 10/15/23 Pennsylvania Turnpike Commission Rev., Series 2011 B, 5.25%, 12/1/41 Philadelphia Municipal Authority Lease Rev., 6.50%, 4/1/39 PUERTO RICO — 7.1% Puerto Rico Aqueduct & Sewer Authority Rev., Series 2012 A, (Senior Lien), 5.25%, 7/1/29 Puerto Rico Aqueduct & Sewer Authority Rev., Series 2012 A, (Senior Lien), 5.25%, 7/1/42 Puerto Rico Electric Power Authority Rev., Series 2008 WW, 5.50%, 7/1/38 Puerto Rico Electric Power Authority Rev., Series 2010 XX, 5.25%, 7/1/40 Puerto Rico Electric Power Authority Rev., Series 2012 A, 5.00%, 7/1/42 Puerto Rico GO, Series 2008 A, 6.00%, 7/1/38 13 Principal Amount Value Puerto Rico GO, Series 2009 B, (Public Improvement), 5.75%, 7/1/38 Puerto Rico GO, Series 2009 B, (Public Improvement), 6.00%, 7/1/39 Puerto Rico GO, Series 2009 C, (Public Improvement), 6.00%, 7/1/39 Puerto Rico GO, Series 2011 A, (Public Improvement), 5.75%, 7/1/41 Puerto Rico GO, Series 2012 A, (Public Improvement), 5.50%, 7/1/39 Puerto Rico Public Buildings Authority Rev., Series 2012 U, 5.25%, 7/1/42 (LOC: Commonwealth of Puerto Rico) Puerto Rico Public Finance Corp. Rev., Series 2011 B, (Commonwealth Appropriation), 5.50%, 8/1/31 (SBBPA: Government Development Bank for Puerto Rico) Puerto Rico Sales Tax Financing Corp. Rev., Series 2010 A, 5.375%, 8/1/39 Puerto Rico Sales Tax Financing Corp. Rev., Series 2011 A1, 5.25%, 8/1/43 SOUTH CAROLINA — 1.2% South Carolina Jobs-Economic Development Authority Hospital Rev., (Palmetto Health), 5.75%, 8/1/39 Spartanburg County Regional Health Services District Rev., Series 2012 A, 5.00%, 4/15/37 TEXAS — 4.3% Dallas-Fort Worth International Airport Rev., Series 2012 G, 3.00%, 11/1/14 Dallas-Fort Worth International Airport Facilities Improvement Corp. Rev., Series 2012 B, 5.00%, 11/1/26 La Vernia Higher Education Finance Corp. Rev., Series 2009 A, (Kipp, Inc.), 6.25%, 8/15/39 Love Field Airport Modernization Corp. Special Facilities Rev., (Southwest Airlines Co.), 5.25%, 11/1/40 San Antonio Electric and Gas Rev., (Junior Lien), 5.00%, 2/1/43 Tarrant County Cultural Education Facilities Finance Corp. Rev., (Scott & White Healthcare Obligated Group), 5.00%, 8/15/43 Texas Private Activity Bond Surface Transportation Corp. Rev., (Senior Lien/LBJ Infrastructure), 7.00%, 6/30/40 Texas Public Finance Authority Charter School Finance Corp. Rev., Series 2010 A, (Cosmos Foundation, Inc.), 6.20%, 2/15/40 Travis County Health Facilities Development Corp. Rev., (Westminster Manor Health), 7.125%, 11/1/40 U.S. VIRGIN ISLANDS — 0.5% Virgin Islands Public Finance Authority Rev., Series 2010 B, (Subordinated Lien), 5.25%, 10/1/29 VIRGINIA — 2.0% Dulles Town Center Community Development Authority Special Assessment Rev., 4.25%, 3/1/26 Fairfax County Economic Development Authority Rev., (Silver Line Phase I), 5.00%, 4/1/36 Mosaic Community Development Authority Tax Allocation Rev., Series 2011 A, 6.875%, 3/1/36 Route 460 Funding Corp. Rev., Capital Appreciation, Series 2012 B, 0.00%, 7/1/35 14 Principal Amount Value Virginia Resources Authority Clean Water Rev., (State Revolving Fund), 5.00%, 10/1/23 Washington County Industrial Development Authority Hospital Facility Rev., Series 2009 C, (Mountain States Health Alliance), 7.75%, 7/1/38 WASHINGTON — 0.7% Port of Seattle Rev., Series 2000 B, 6.00%, 2/1/15 (NATL-RE) Port of Seattle Industrial Development Corp. Rev., (Delta Airlines, Inc.), 5.00%, 4/1/30 Tacoma Electric System Rev., Series 2013 A, 5.00%, 1/1/38 WISCONSIN — 2.5% Public Finance Authority Rev., (Roseman University Health Sciences), 5.50%, 4/1/32 Wisconsin Department of Transportation Rev., Series 1, 5.00%, 7/1/30 Wisconsin Health & Educational Facilities Authority Rev., Series 2004 A, (Southwest Health Center), 6.25%, 4/1/14, Prerefunded at 100% of Par Wisconsin Health & Educational Facilities Authority Rev., Series 2009 A, (St. John’s Communities, Inc.), 7.625%, 9/15/39 WYOMING — 0.7% Campbell County Solid Waste Facilities Rev., Series 2009 A, (Basin Electric Power Cooperative), 5.75%, 7/15/39 TOTAL INVESTMENT SECURITIES — 100.1% (Cost $315,655,408) OTHER ASSETS AND LIABILITIES — (0.1)% TOTAL NET ASSETS — 100.0% Futures Contracts Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 30 U.S. Treasury Long Bonds March 2014 Notes to Schedule of Investments AGC Assured Guaranty Corporation COP Certificates of Participation GO General Obligation LOC Letter of Credit NATL-RE National Public Finance Guarantee Corporation - Reinsured Q-SBLF Qualified School Board Loan Fund SBBPA Standby Bond Purchase Agreement VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. When-issued security. The issue price and yield are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional investors. The aggregate value of these securities at the period end was $1,749,662, which represented 0.6% of total net assets. Security is a zero-coupon bond. Zero-coupon securities are issued at a substantial discount from their value at maturity. Escrowed to maturity in U.S. government securities or state and local government securities. Security is in default. Non-income producing. Security, or a portion thereof, has been pledged at the custodian bank or with a broker for margin requirements on futures contracts. At the period end, the aggregate value of securities pledged was $93,149. (8) Security has not been registered with the Securities and Exchange Commission and may be subject to resale, redemption or transferability restrictions (not including a security purchased pursuant to Rule 144A under the Securities Act of 1933). The aggregate value of these securities at the period end was $1,307,712, which represented 0.4% of total net assets. See Notes to Financial Statements. 15 Statement of Assets and Liabilities NOVEMBER 30, 2013 (UNAUDITED) Assets Investment securities, at value (cost of $315,655,408) Cash Receivable for investments sold Receivable for capital shares sold Interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Accrued management fees Distribution and service fees payable Dividends payable Net Assets Net Assets Consist of: Capital paid in Distributions in excess of net investment income ) Accumulated net realized loss ) Net unrealized depreciation ) Net assets Shares outstanding Net asset value per share Investor Class Institutional Class $7,397,532 838,213 A Class $8.82* C Class * Maximum offering price $9.24 (net asset value divided by 0.955). See Notes to Financial Statements. 16 Statement of Operations FOR THE SIX MONTHS ENDED NOVEMBER 30, 2013 (UNAUDITED) Investment Income (Loss) Income: Interest Expenses: Management fees Distribution and service fees: A Class C Class Trustees’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions ) Futures contract transactions ) ) Change in net unrealized appreciation (depreciation) on: Investments ) Futures contracts ) Net realized and unrealized gain (loss) ) Net Increase (Decrease) in Net Assets Resulting from Operations ) See Notes to Financial Statements. 17 Statement of Changes in Net Assets SIX MONTHS ENDED NOVEMBER 30, 2013 (UNAUDITED) AND YEAR ENDED MAY 31, 2013 Increase (Decrease) in Net Assets November 30, 2013 May 31, 2013 Operations Net investment income (loss) Net realized gain (loss) ) Change in net unrealized appreciation (depreciation) ) ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders From net investment income: Investor Class ) ) Institutional Class ) ) A Class ) ) C Class ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) Net increase (decrease) in net assets ) Net Assets Beginning of period End of period Distributions in excess of net investment income ) ) See Notes to Financial Statements. 18 Notes to Financial Statements NOVEMBER 30, 2013 (UNAUDITED) 1. Organization American Century Municipal Trust (the trust) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Massachusetts business trust. High-Yield Municipal Fund (the fund) is one fund in a series issued by the trust. The fund is nondiversified as defined under the 1940 Act. The fund’s investment objective is to seek high current income that is exempt from federal income tax. Capital appreciation is a secondary objective. The fund offers the Investor Class, the Institutional Class, the A Class and the C Class. The A Class may incur an initial sales charge. The A Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class is made available to institutional shareholders or through financial intermediaries whose clients do not require the same level of shareholder and administrative services as shareholders of other classes. As a result, the Institutional Class is charged a lower unified management fee. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. 19 Segregated Assets — In accordance with the 1940 Act, the fund segregates assets on its books and records to cover certain types of investments, including, but not limited to, futures contracts and when-issued securities. American Century Investment Management, Inc. (ACIM) (the investment advisor) monitors, on a daily basis, the securities segregated to ensure the fund designates a sufficient amount of liquid assets, marked-to-market daily. The fund may also receive assets or be required to pledge assets at the custodian bank or with a broker for margin requirements on futures contracts. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. Accordingly, no provision has been made for income taxes. The fund files U.S. federal, state, local and non-U.S. tax returns as applicable. The fund’s tax returns are subject to examination by the relevant taxing authority until expiration of the applicable statute of limitations, which is generally three years from the date of filing but can be longer in certain jurisdictions. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income, if any, are declared daily and paid monthly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The trust has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.2925% to 0.4100%. The rates for the Complex Fee range from 0.2500% to 0.3100% for the Investor Class, A Class and C Class. The Institutional Class is 0.2000% less at each point within the Complex Fee range. The effective annual management fee for each class for the six months ended November 30, 2013 was 0.60% for the Investor Class, A Class and C Class and 0.40% for the Institutional Class. Distribution and Service Fees — The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class and C Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the C Class will pay ACIS 20 an annual distribution and service fee of 1.00%, of which 0.25% is paid for individual shareholder services and 0.75% is paid for distribution services. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended November 30, 2013 are detailed in the Statement of Operations. Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC). The trust’s investment advisor, ACIM, the trust’s distributor, ACIS, and the trust’s transfer agent, American Century Services, LLC, are wholly owned, directly or indirectly, by ACC. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended November 30, 2013 were $188,225,457 and $259,804,585, respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Six months ended November 30, 2013 Year ended May 31, 2013 Shares Amount Shares Amount Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) ) ) 21 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities and unrealized gain (loss) on futures contracts were classified as Level 2 and Level 1, respectively. The Schedule of Investments provides additional information on the fund’s portfolio holdings. 7. Derivative Instruments Interest Rate Risk — The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The fund purchased and sold interest rate risk derivative instruments throughout the reporting period, and the instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume. The value of interest rate risk derivative instruments as of November 30, 2013, is included in the unrealized gain (loss) on futures contracts as reported in the Schedule of Investments. At period end, the fund did not have any asset derivatives or liability derivatives disclosed on the Statement of Assets and Liabilities. For the six months ended November 30, 2013, the effect of interest rate risk derivative instruments on the Statement of Operations was $(262,414) in net realized gain (loss) on futures contract transactions and $96,172 in change in net unrealized appreciation (depreciation) on futures contracts. 8. Risk Factors The fund invests in lower-rated debt securities, which are subject to substantial risks including liquidity risk and credit risk. The fund’s investment process may result in high portfolio turnover, which could mean high transaction costs, affecting both performance and capital gains tax liabilities to investors. 22 9. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of November 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The cost of investments for federal income tax purposes was the same as the cost for financial reporting purposes. As of May 31, 2013, the fund had accumulated short-term capital losses of $(30,587,643), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers expire as follows: 23 Financial Highlights For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income Net Asset Value, End of Period Total Return Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Investor Class (5.57)% 0.60% 4.42% 55% 6.85% 0.60% 4.16% 111% 15.16% 0.61% 4.89% 70% 1.76% 0.61% 5.41% 27% 17.68% 0.61% 5.40% 25% (12.70)% 0.62% 5.97% 44% Institutional Class (5.46)% 0.40% 4.62% 55% 7.17% 0.40% 4.36% 111% 15.39% 0.41% 5.09% 70% 1.97% 0.41% 5.61% 27% 3.13% 0.41% 5.50% 25% 24 For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income Net Asset Value, End of Period Total Return Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) A Class (5.69)% 0.85% 4.17% 55% 6.58% 0.85% 3.91% 111% 14.87% 0.86% 4.64% 70% 1.51% 0.86% 5.16% 27% 17.39% 0.86% 5.15% 25% 0.48 (12.92)% 0.87% 5.72% 44% C Class (6.04)% 1.60% 3.42% 55% 5.91% 1.60% 3.16% 111% 14.03% 1.61% 3.89% 70% 0.75% 1.61% 4.41% 27% 16.39% 1.61% 4.40% 25% 0.41 (13.58)% 1.62% 4.97% 44% 25 Notes to Financial Highlights Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Six months ended November 30, 2013 (unaudited). Computed using average shares outstanding throughout the period. Annualized. March 1, 2010 (commencement of sale) through May 31, 2010. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended May 31, 2010. See Notes to Financial Statements. 26 Approval of Management Agreement At a meeting held on June 11, 2013, the Fund’s Board of Directors/Trustees unanimously approved the renewal of the management agreement pursuant to which American Century Investment Management, Inc. (the “Advisor”) acts as the investment advisor for the Fund. Under Section 15(c) of the Investment Company Act, contracts for investment advisory services are required to be reviewed, evaluated, and approved by a majority of a fund’s directors/trustees (the “Directors”), including a majority of the independent Directors each year. The Board regards this annual evaluation and renewal as one of its most important responsibilities. In connection with their annual review and evaluation, the independent Directors memorialized a statement regarding the relationship between their ongoing obligations to oversee and evaluate the performance of the Advisor and their consideration of renewal of the management agreement. In that statement, the independent Directors noted that their assessment of the Advisor’s performance is an ongoing process that takes place over the entire year and is informed by all of the information that the Board and its committees receive and consider over time. This information, together with the materials provided in connection with the review, are central to the Board’s assessment of the Advisor’s performance and its determination whether to renew the Fund’s management agreement. Prior to its consideration of the renewal of the management agreement, the Board requested and reviewed extensive data and analysis relating to the proposed renewal. This information and analysis was compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and the services provided to the Fund by the Advisor. In connection with its consideration of the renewal of the management agreement, the Board’s review and evaluation of the services provided by the Advisor included, but was not limited to, the following: • the nature, extent, and quality of investment management, shareholder services, and other services provided by the Advisor to the Fund; • the wide range of other programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis; • the investment performance of the Fund, including data comparing the Fund’s performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; • data comparing the cost of owning the Fund to the cost of owning similar funds; • the Advisor’s compliance policies, procedures, and regulatory experience; • financial data showing the cost of services provided to the Fund, the profitability of the Fund to the Advisor, and the overall profitability of the Advisor; • possible economies of scale associated with the Advisor’s management of the Fund and other accounts under its management; 27 • data comparing services provided and charges to other investment management clients of the Advisor; and • consideration of collateral benefits derived by the Advisor from the management of the Fund. In keeping with its practice, the Board held two in-person meetings to review and discuss the information provided. The Board also had the benefit of the advice of its independent counsel throughout the period. Factors Considered The Directors considered all of the information provided by the Advisor, the independent data providers, and the Board’s independent counsel in connection with the review, and evaluated such information for the Fund. In connection with their review, the Directors did not identify any single factor as being all-important or controlling and each Director may have attributed different levels of importance to different factors. In deciding to renew the management agreement, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services - Generally. Under the management agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the management agreement, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Fund • portfolio research and security selection • initial capitalization/funding • securities trading • Fund administration • custody of Fund assets • daily valuation of the Fund’s portfolio • shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping, and communications • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution 28 The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels, and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Fund is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes by investing in or exchanging among various American Century Investments funds, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. Further, the Directors recognize that the Advisor has an obligation to seek the best execution of fund trades. In providing these services, the Advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Portfolio Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. The Directors also review detailed performance information during the management agreement approval process. If performance concerns are identified, the Fund receives special reviews until performance improves, during which the Board discusses with the Advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. The Board found the investment management services provided by the Advisor to the Fund to meet or exceed industry standards. More detailed information about the Fund’s performance can be found in the Performance section of this report. Shareholder and Other Services. Under the management agreement, the Advisor provides the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through various committees of the Board, regularly reviews reports and evaluations of such services at its regular meetings. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. The Board found the services provided by the Advisor to the Fund under the management agreement to be competitive and of high quality. Costs of Services and Profitability. The Advisor provides detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Directors have reviewed with the Advisor the methodology used to prepare this financial information. The financial information regarding the Advisor is considered in evaluating the Advisor’s financial condition, its ability to continue 29 to provide services under the management agreement, and the reasonableness of the current management fee. The Board concluded that the Advisor’s profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the Advisor’s practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The Board concluded that the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, and through reinvestment in its business to provide shareholders additional content and services. Comparison to Other Funds’ Fees. The management agreement provides that the Fund pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Fund’s independent directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the Fund’s unified fee to the total expense ratio of other funds in the Fund’s peer group. The Board concluded that the management fee paid by the Fund to the Advisor under the management agreement is reasonable in light of the services provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature of the services, fees, costs and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. 30 Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, where applicable, may be included with the assets of the Fund to determine breakpoints in the management fee schedule. Existing Relationship. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Fund’s operations and various risks, uncertainties, and other effects that could occur as a result of a decision not to continue such relationship. In particular, the Board recognized that most shareholders have invested in the Fund on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. Conclusion of the Directors. As a result of this process, the Board, including all of the independent directors and assisted by the advice of independent legal counsel, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the management agreement between the Fund and the Advisor is fair and reasonable in light of the services provided and should be renewed. 31 Additional Information Proxy Voting Policies Descriptions of the principles and policies that the fund’s investment advisor uses in exercising the voting rights associated with the securities purchased and/or held by the fund are available without charge, upon request, by calling 1-800-345-2021 or visiting the “About Us” page of American Century Investments’ website at americancentury.com. A description of the policies is also available on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 32 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Relay Service for the Deaf American Century Municipal Trust Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2014 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-80795 1401 SEMIANNUAL REPORT NOVEMBER 30, 2013 Intermediate-Term Tax-Free Bond Fund Table of Contents President’s Letter 2 Performance 3 Fund Characteristics 4 Shareholder Fee Example 5 Schedule of Investments 7 Statement of Assets and Liabilities 36 Statement of Operations 37 Statement of Changes in Net Assets 38 Notes to Financial Statements 39 Financial Highlights 44 Approval of Management Agreement 47 Additional Information 52 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing this semiannual report for the six months ended November 30, 2013. It provides a macroeconomic and financial market overview (below), followed by fund performance, a schedule of fund investments, and other financial information. For additional commentary and updated information on fund performance, key factors that affected asset returns, and other insights regarding the investment markets, we encourage you to visit our website, americancentury.com. Higher Government Bond Yields and Robust Stock Index Returns U.S. government bond yields and stock indices traced mostly upward paths during the six months ended November 30, 2013. Indications of sustainable economic growth and hints from the Federal Reserve (the Fed) that it might start tapering its latest bond-buying program (quantitative easing, QE) sent bond yields soaring from May to September. The 10-year Treasury yield reached 3.00% on September 5, its first time at that level since July 2011, before retreating to finish the reporting period at 2.74%, still well above where it began (at 2.13%). Government bond yields generally declined in September and October on softer economic data, the Fed’s announcement that it would delay tapering, and uncertainty caused by the government shutdown during October, but not enough to reverse mostly negative total returns. The 10-year U.S. Treasury note and the Barclays U.S. Aggregate Bond Index (representing the broad taxable U.S. bond market) returned –3.73% and –0.56%, respectively, for the six months. Municipal bonds generally trailed taxable bonds—the Barclays Municipal Bond Index returned –2.45%. U.S. stock indices also experienced volatility during the period, but not enough to erase mostly robust gains—the S&P 500 Index advanced 11.91%. As we enter 2014, there’s less uncertainty about the U.S. fiscal picture and global economic strength than a year ago, but headwinds continue. A full economic recovery from 2008 remains elusive—economic growth is still subpar compared with past recoveries. In this environment, we continue to believe in a disciplined, diversified, long-term investment approach, using professionally managed stock and bond portfolios—as appropriate—for meeting financial goals. We appreciate your continued trust in us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Performance Total Returns as of November 30, 2013 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years 10 years Since Inception Inception Date Investor Class TWTIX -2.11% -3.17% 5.11% 3.77% 5.07% 3/2/87 Barclays 7 Year Municipal Bond Index — -0.76% -1.77% 5.54% 4.48% N/A(2) — Institutional Class AXBIX -2.01% -2.98% 5.32% 3.98% 4.03% 4/15/03 A Class No sales charge* With sales charge* TWWOX -2.23% -6.65% -3.41% -7.76% — 3.23% 1.98% 3/1/10 C Class No sales charge* With sales charge* TWTCX -2.60% -3.57% -4.14% -4.14% — 2.44% 2.44% 3/1/10 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 4.50% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. Benchmark data first available January 1990. Total Annual Fund Operating Expenses Investor Class Institutional Class A Class C Class 0.47% 0.27% 0.72% 1.47% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 3 Fund Characteristics NOVEMBER 30, 2013 Portfolio at a Glance Weighted Average Maturity 8.9 years Average Duration (Modified) 4.4 years Top Five States and Territories % of net assets California 15.8% New York 13.9% Florida 5.8% Texas 5.6% Pennsylvania 5.3% Top Five Sectors % of fund investments General Obligation (GO) – State 21% Special Tax 10% Public Power 10% Lease Revenue 8% General Obligation (GO) – Local 8% Types of Investments in Portfolio % of net assets Municipal Securities 99.0% Other Assets and Liabilities 1.0% 4 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from June 1, 2013 to November 30, 2013. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 5 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 6/1/13 Ending Account Value 11/30/13 Expenses Paid During Period(1) 6/1/13 – 11/30/13 Annualized Expense Ratio(1) Actual Investor Class $978.90 0.47% Institutional Class $979.90 0.27% A Class $977.70 0.72% C Class $974.00 1.47% Hypothetical Investor Class 0.47% Institutional Class 0.27% A Class 0.72% C Class 1.47% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 6 Schedule of Investments NOVEMBER 30, 2013 (UNAUDITED) Principal Amount Value Municipal Securities — 99.0% ALABAMA — 0.2% Alabama 21st Century Authority Rev., Series 2012 A, (Tobacco Settlement Revenue), 4.00%, 6/1/16 Alabama 21st Century Authority Rev., Series 2012 A, (Tobacco Settlement Revenue), 5.00%, 6/1/17 Alabama 21st Century Authority Rev., Series 2012 A, (Tobacco Settlement Revenue), 5.00%, 6/1/19 ALASKA — 0.1% Aleutians East Borough Project Rev., (Aleutian Pribilof Islands, Inc.), 5.00%, 6/1/20 (ACA) ARIZONA — 2.1% Arizona Board of Regents COP, Series 2006 A, (University of Arizona), 5.00%, 6/1/18 (Ambac) Arizona Department of Transportation State Highway Fund Rev., Series 2011 A, (Sub Highway Revenue), 5.00%, 7/1/22 Arizona Health Facilities Authority Rev., Series 2007 B, (Banner Health), VRN, 0.98%, 1/2/14 Arizona Health Facilities Authority Rev., Series 2008 D, (Banner Health), 5.00%, 1/1/15 Arizona Water Infrastructure Finance Authority Rev., Series 2010 A, 5.00%, 10/1/18 City of Mesa Excise Tax Rev., 5.00%, 7/1/27 Mohave County Industrial Development Authority Correctional Facilities Contract Rev., (Mohave Prison, LLC Expansion), 8.00%, 5/1/25 Mohave County Industrial Development Authority Rev., Series 2004 A, (Mohave Prison), 5.00%, 4/1/14 (XLCA) Navajo County Pollution Control Corp. Rev., Series 2009 A, VRDN, 1.25%, 6/1/14 Navajo County Unified School District No. 20 Rev., Series 2006 A, 5.00%, 7/1/17 (NATL-RE) Phoenix Civic Improvement Corp. Airport Rev., Series 2010 A, (Junior Lien), 5.00%, 7/1/40 Phoenix Civic Improvement Corp. Wastewater System Rev., (Senior Lien), 5.50%, 7/1/24 Phoenix GO, Series 1995 A, 6.25%, 7/1/17 Phoenix Industrial Development Authority Government Office Lease Rev., (Capitol Mall LLC), 5.00%, 9/15/26 (Ambac) Pima County Metropolitan Domestic Water Improvement District Rev., 5.25%, 7/1/18 (Ambac) Pima County Metropolitan Domestic Water Improvement District Rev., 5.25%, 7/1/18 (Ambac) Pima County Metropolitan Domestic Water Improvement District Rev., 5.25%, 7/1/19 (Ambac) Pima County Metropolitan Domestic Water Improvement District Rev., 5.25%, 7/1/19 (Ambac) Pinal County Apache Junction Unified School District No. 43 GO, Series 2006 B, (School Improvements), 5.00%, 7/1/16, Prerefunded at 100% of Par (FGIC) Queen Creek Improvement District No. 1 Special Assessment Rev., 5.00%, 1/1/16 7 Principal Amount Value Salt River Agricultural Improvement & Power District Rev., Series 2009 A, (Electric System Distribution), 5.00%, 1/1/39 Salt River Project Agricultural Improvement & Power District Rev., Series 2008 A, (Electric System Distribution), 5.00%, 1/1/38 ARKANSAS — 0.1% Valdez Marine Terminal Rev., Series 2003 C, (BP Pipelines, Inc.), 5.00%, 1/1/21 (GA: BP PLC) CALIFORNIA — 15.8% Bay Area Toll Authority Toll Bridge Rev., (San Francisco Bay Area), 5.00%, 4/1/26 Bay Area Toll Authority Toll Bridge Rev., Series 2006 C4, (San Francisco Bay Area), VRDN, 1.45%, 8/1/17 Bay Area Toll Authority Toll Bridge Rev., Series 2006 F, (San Francisco Bay Area), 5.00%, 4/1/16, Prerefunded at 100% of Par Bay Area Toll Authority Toll Bridge Rev., Series 2007 A1, (San Francisco Bay Area), VRDN, 0.75%, 12/5/13 Bay Area Toll Authority Toll Bridge Rev., Series 2008 G1, (San Francisco Bay Area), VRDN, 1.15%, 12/5/13 California Department of Water Resources Power Supply Rev., Series 2005 F5, 5.00%, 5/1/22 California Department of Water Resources Power Supply Rev., Series 2005 G4, 5.00%, 5/1/16 California Department of Water Resources Power Supply Rev., Series 2008 AE, (Central Valley) 5.00%, 12/1/22 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/16 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/19 California Department of Water Resources Power Supply Rev., Series 2010 M, 5.00%, 5/1/15 California Department of Water Resources Power Supply Rev., Series 2013 AM, (Central Valley), 5.00%, 12/1/25 California Economic Recovery GO, Series 2009 A, 5.00%, 7/1/18 California Economic Recovery GO, Series 2009 B, VRN, 5.00%, 7/1/14 California Educational Facilities Authority Rev., Series 2009 A, (Pomona College), 5.00%, 1/1/24 California GO, 5.00%, 3/1/15 California GO, 5.00%, 5/1/15 California GO, 5.00%, 10/1/17 California GO, 5.25%, 9/1/23 California GO, 5.00%, 9/1/24 California GO, 5.00%, 2/1/27 California GO, 5.00%, 11/1/27 California GO, 5.00%, 2/1/28 California GO, 5.00%, 10/1/29 California GO, 5.75%, 4/1/31 California GO, 5.00%, 6/1/32 California GO, 5.00%, 11/1/32 California GO, 6.00%, 4/1/38 California GO, 5.50%, 11/1/39 California GO, Series 2012 B, VRN, 0.95%, 12/5/13 California GO, Series 2012 B, VRN, 1.05%, 12/5/13 California GO, Series 2012 B, VRN, 1.20%, 12/5/13 California Health Facilities Financing Authority Rev., Series 2008 A, (Lucile Salter Packard Children’s Hospital), VRDN, 1.45%, 3/15/17 8 Principal Amount Value California Health Facilities Financing Authority Rev., Series 2008 B, (Lucile Salter Packard Children’s Hospital), VRDN, 1.45%, 3/15/17 California Health Facilities Financing Authority Rev., Series 2008 C, (Lucile Salter Packard Children’s Hospital), VRDN, 1.45%, 3/15/17 California Health Facilities Financing Authority Rev., Series 2008 C, (Providence Health & Services), 6.50%, 10/1/18, Prerefunded at 100% of Par California Health Facilities Financing Authority Rev., Series 2008 C, (Providence Health & Services), 6.50%, 10/1/38 California Health Facilities Financing Authority Rev., Series 2008 I, (Catholic Healthcare West), 5.125%, 7/1/22 California Health Facilities Financing Authority Rev., Series 2009 A, (Adventist Health System West), 5.75%, 9/1/39 California Health Facilities Financing Authority Rev., Series 2009 A, (Catholic Healthcare West), 5.50%, 7/1/22 California Health Facilities Financing Authority Rev., Series 2009 A, (Children’s Hospital of Orange County), 6.50%, 11/1/38 California Health Facilities Financing Authority Rev., Series 2011 D, (Sutter Health), 5.00%, 8/15/19 California Health Facilities Financing Authority Rev., Series 2011 D, (Sutter Health), 5.00%, 8/15/24 California Health Facilities Financing Authority Rev., Series 2013 A, (St. Joseph Health System), 5.00%, 7/1/37 California Infrastructure & Economic Development Bank Rev., Series 2003 A, (Bay Area Toll Bridge), (First Lien), 5.00%, 7/1/26 (FGIC) California Municipal Finance Authority Rev., Series 2010 A, (University of La Verne), 6.25%, 6/1/40 California Municipal Finance Authority COP, (Community Hospitals of Central California Obligated Group), 5.50%, 2/1/39 California Public Works Board Lease Rev., Series 2009 A, (Department of General Services – Building 8 & 9), 6.25%, 4/1/34 California Public Works Board Lease Rev., Series 2009 I1, (Various Capital Projects), 5.375%, 11/1/22 California Public Works Board Lease Rev., Series 2012 A, (Various Capital Projects), 5.00%, 4/1/24 California Public Works Board Lease Rev., Series 2012 A, (Various Capital Projects), 5.00%, 4/1/25 California State University Systemwide Rev., Series 2011 A, 5.00%, 11/1/15 California Statewide Communities Development Authority Rev., (North Peninsula Jewish Campus), VRDN, 0.06%, 12/2/13 (LOC: Bank of America N.A.) California Statewide Communities Development Authority Rev., Series 2001 B, (Kaiser Permanente), VRDN, 3.90%, 7/1/14 California Statewide Communities Development Authority Rev., Series 2002 C, (Kaiser Permanente), VRDN, 5.00%, 11/1/17 California Statewide Communities Development Authority Rev., Series 2009 E2, (Kaiser Permanente), VRDN, 5.00%, 5/1/17 9 Principal Amount Value California Statewide Communities Development Authority Rev., Series 2012 A, (Kaiser Permanente), 5.00%, 4/1/42 California Statewide Communities Development Authority Rev., Series 2012 B, (Kaiser Permanente), VRDN, 1.00%, 12/5/13 California Statewide Communities Development Authority Water & Waste Rev., Series 2004 A, (Pooled Financing Program), 5.25%, 10/1/19 (AGM) Clovis Unified School District GO, Capital Appreciation, Series 2004 A, 0.00%, 8/1/29 (NATL-RE) Foothill-De Anza Community College District GO, Series 2007 B, 5.00%, 8/1/17 (Ambac) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., Capital Appreciation, 5.875%, 1/15/27 Golden State Tobacco Securitization Corp. Rev., Series 2007 A1, 5.00%, 6/1/15 Golden State Tobacco Securitization Corp. Settlement Rev., Series 2013 A, 5.00%, 6/1/30 Hesperia Unified School District COP, (2007 Capital Improvement), 5.00%, 2/1/17 (Ambac) Irvine Unified School District Special Tax Rev., Series 2012 B, (Community Facilities District No. 09-1), VRDN, 0.06%, 12/2/13 (LOC: Bank of America N.A.) Los Angeles Community College District GO, Series 2008 E1, (Election of 2001), 5.00%, 8/1/20 Los Angeles County COP, (Disney Concert Hall), 5.00%, 9/1/20 Los Angeles County COP, (Disney Concert Hall), 5.00%, 9/1/21 Los Angeles Department of Water & Power Rev., Series 2002 A8, (Power System), VRDN, 0.04%, 12/5/13 (SBBPA: JPMorgan Chase Bank N.A.) Los Angeles Department of Water & Power Rev., Series 2011 A, (Power System), 5.00%, 7/1/14 Los Angeles Department of Water & Power Waterworks Rev., Series 2009 B, 5.00%, 7/1/20 Los Angeles Department of Water & Power Waterworks Rev., Series 2011 A, 4.00%, 7/1/17 Los Angeles Department of Water & Power Waterworks Rev., Series 2011 A, 5.00%, 7/1/18 Los Angeles Department of Water & Power Waterworks Rev., Series 2011 A, 5.00%, 7/1/19 Los Angeles Department of Water & Power Waterworks Rev., Series 2011 A, 5.00%, 7/1/20 Los Angeles Department of Water & Power Waterworks Rev., Series 2011 A, 5.00%, 7/1/21 Los Angeles Department of Water & Power Waterworks Rev., Series 2011 A, 5.00%, 7/1/21 Los Angeles Unified School District GO, Series 2009 D, 5.00%, 7/1/18 Los Angeles Unified School District GO, Series 2009 D, 5.00%, 7/1/20 Los Angeles Unified School District GO, Series 2009 I, 5.00%, 7/1/21 Los Angeles Unified School District GO, Series 2011 A1, 5.00%, 7/1/18 Los Angeles Unified School District GO, Series 2011 A2, 5.00%, 7/1/21 Manteca Unified School District GO, 5.25%, 8/1/14, Prerefunded at 100% of Par (AGM) 10 Principal Amount Value Metropolitan Water District of Southern California Rev., Series 2009 C, 5.00%, 7/1/35 Metropolitan Water District of Southern California Rev., Series 2011 A2, VRDN, 0.20%, 12/5/13 Northern California Power Agency Rev., Series 2008 C, (Hydroelectric Project Number One), 5.00%, 7/1/19 (AGC) Northern California Power Agency Rev., Series 2008 C, (Hydroelectric Project Number One), 5.00%, 7/1/20 (AGC) Northern California Power Agency Rev., Series 2008 C, (Hydroelectric Project Number One), 5.00%, 7/1/21 (AGC) Northern California Power Agency Rev., Series 2010 A, 5.00%, 7/1/16 Northern California Power Agency Rev., Series 2010 A, 5.00%, 7/1/17 Oakland Unified School District GO, (Election of 2012), 6.625%, 8/1/38 Palomar Pomerado Health Care District COP, 6.00%, 11/1/41 Plumas Unified School District GO, 5.25%, 8/1/20 (AGM) Poway Unified School District Rev., Capital Appreciation, (School Facilities Improvement), 0.00%, 8/1/41 Riverside County Transportation Commission Rev., Series 2013 A, (Limited Tax), 5.25%, 6/1/39 San Bernardino Community College District GO, Series 2008 A, (Election of 2002), 6.25%, 8/1/18, Prerefunded at 100% of Par San Buenaventura Rev., (Community Memorial Health System), 7.50%, 12/1/41 San Diego County Water Authority Rev., Series 2011 S1, (Subordinate Lien), 5.00%, 7/1/16 San Diego Public Facilities Financing Water Authority Rev., Series 2010 A, 5.00%, 8/1/22 San Diego Public Facilities Financing Water Authority Rev., Series 2010 A, 5.00%, 8/1/23 San Francisco City and County Airports Commission Rev., Series 2008-34F 5.00%, 5/1/17 (AGC) San Marcos Public Facilities Authority Tax Allocation Rev., Series 2006 A, (Project Area No. 3), 5.00%, 8/1/20 (Ambac) Southern California Public Power Authority Rev., Series 2008 A, (Southern Transmission), 5.00%, 7/1/22 Tuolumne Wind Project Authority Rev., Series 2009 A, 5.625%, 1/1/29 Twin Rivers Unified School District COP, (School Facilities Bridge Funding Program), VRDN, 3.20%, 6/1/20 (AGM) COLORADO — 2.0% Aurora Hospital Rev., (Children’s Hospital Association), 5.00%, 12/1/40 Colorado Department of Transportation Rev., (Transportation Revenue Anticipation Notes), 5.00%, 12/15/16 Colorado Educational & Cultural Facilities Authority Rev., (Northwest Nazarene University Facilities), 4.60%, 11/1/16 Colorado Educational & Cultural Facilities Authority Rev., (Oaks Christian School Project), VRDN, 0.09%, 12/2/13 (LOC: U.S. Bank N.A.) 11 Principal Amount Value Colorado Educational & Cultural Facilities Authority Rev., Series 2008 A12, (National Jewish Federation Bond), VRDN, 0.09%, 12/2/13 (LOC: Bank of America N.A.) Colorado Health Facilities Authority Rev., (Catholic Health Initiatives), 6.00%, 10/1/23 Colorado Health Facilities Authority Rev., Series 2006 B, (Longmont Unified Hospital), 5.00%, 12/1/20 (Radian) Colorado Water Resources & Power Development Authority Rev., Series 2000 A, 6.25%, 9/1/16 Denver City and County Airport Rev., Series 2010 A, 5.00%, 11/15/21 Denver City and County Airport Rev., Series 2013 B, 5.00%, 11/15/43 E-470 Public Highway Authority Rev., Series 2011 A, VRN, 2.77%, 12/5/13 Regional Transportation District Rev., Series 2012 A, (Fastracks Project), 5.00%, 11/1/25 Regional Transportation District COP, Series 2010 A, 5.50%, 6/1/21 Regional Transportation District Private Activity Rev., (Denver Transit Partners), 5.25%, 7/15/19 Regional Transportation District Private Activity Rev., (Denver Transit Partners), 5.25%, 1/15/20 Regional Transportation District Private Activity Rev., (Denver Transit Partners), 5.00%, 7/15/20 Regional Transportation District Private Activity Rev., (Denver Transit Partners), 5.00%, 1/15/21 Regional Transportation District Private Activity Rev., (Denver Transit Partners), 5.00%, 7/15/21 Regional Transportation District Private Activity Rev., (Denver Transit Partners), 5.00%, 1/15/22 Regional Transportation District Private Activity Rev., (Denver Transit Partners), 5.00%, 7/15/22 Regional Transportation District Private Activity Rev., (Denver Transit Partners), 6.00%, 1/15/41 University of Colorado Enterprise System Rev., Series 2009 A, 5.25%, 6/1/30 CONNECTICUT — 2.4% Bridgeport GO, Series 2004 A, 5.25%, 8/15/14, Prerefunded at 100% of Par (NATL-RE) Connecticut Economic Recovery GO, Series 2009 A, 5.00%, 1/1/14 Connecticut GO, Series 2001 C, 5.50%, 12/15/13 (NATL-RE-IBC) Connecticut GO, Series 2004 D, 5.00%, 12/1/14 (NATL-RE) Connecticut GO, Series 2005 A, VRDN, 0.75%, 12/5/13 Connecticut GO, Series 2006 C, 5.00%, 6/1/14 Connecticut GO, Series 2006 D, 5.00%, 11/1/15 Connecticut GO, Series 2009 A, 5.00%, 1/1/16 Connecticut GO, Series 2012 A, VRDN, 0.45%, 12/5/13 Connecticut GO, Series 2012 A, VRDN, 0.58%, 12/5/13 Connecticut GO, Series 2012 A, VRDN, 0.73%, 12/5/13 Connecticut GO, Series 2013 A, 5.00%, 10/15/27 Connecticut Health & Educational Facilities Authority Rev., Series 1999 G (Ascension Health Center), VRDN, 1.55%, 2/1/17 12 Principal Amount Value Connecticut Health & Educational Facilities Authority Rev., Series 2007 I, (Quinnipiac University), 5.00%, 7/1/16 (NATL-RE) Connecticut Health & Educational Facilities Authority Rev., Series 2010 A3, (Yale University), VRDN, 0.875%, 2/8/18 Connecticut Housing Finance Authority Rev., Series 2009 A1, VRDN, 0.06%, 12/2/13 (SBBPA: JPMorgan Chase Bank N.A.) DISTRICT OF COLUMBIA — 1.0% District of Columbia Rev., Series 2010 A, (Income Tax Secured), 5.00%, 12/1/19 District of Columbia Rev., Series 2012 A, (Income Tax Secured), 5.00%, 12/1/16 District of Columbia Rev., Series 2012 A, (Income Tax Secured), 5.00%, 12/1/17 District of Columbia Rev., Series 2012 C, (Income Tax Secured), 4.00%, 12/1/15 District of Columbia Water & Sewer Authority Public Utility Rev., Series 2008 A, (Subordinated Lien) 5.00%, 10/1/34 (AGC) District of Columbia Water & Sewer Authority Public Utility Rev., Series 2012 B1, VRDN, 0.53%, 12/5/13 Metropolitan Washington Airports Authority Rev., Series 2009 A, (First Senior Lien), 5.00%, 10/1/39 Washington Metropolitan Area Transit Authority Rev., Series 2009 A, 5.00%, 7/1/17 FLORIDA — 5.8% Broward County Airport System Rev., Series 2012 Q-1, 5.00%, 10/1/24 Broward County Airport System Rev., Series 2012 Q-1, 5.00%, 10/1/25 Broward County Airport System Rev., Series 2012 Q-1, 5.00%, 10/1/26 Broward County School Board COP, Series 2012 A, 5.00%, 7/1/26 Citizens Property Insurance Corp. Rev., Series 2009 A1, (Senior Secured), 5.50%, 6/1/16 (AGC) Citizens Property Insurance Corp. Rev., Series 2009 A1, (Senior Secured), 6.00%, 6/1/17 Citizens Property Insurance Corp. Rev., Series 2011 A1, (Senior Secured), 5.00%, 6/1/16 Citizens Property Insurance Corp. Rev., Series 2011 A1, (Senior Secured), 5.00%, 6/1/18 Florida Municipal Power Agency Rev., Series 2008 C, (All Requirements Supply), VRDN, 0.05%, 12/2/13 (LOC: Bank of America N.A.) Florida Municipal Power Agency Rev., Series 2009 A, (All Requirements Power), 5.25%, 10/1/20 Florida Municipal Power Agency Rev., Series 2009 A, (All Requirements Power), 5.25%, 10/1/21 Florida State Board of Education GO, Series 2013 A, 5.00%, 6/1/22 Gainesville Utilities System Rev., Series 2012 B, VRDN, 0.05%, 12/2/13 (SBBPA: JPMorgan Chase Bank N.A.) Halifax Hospital Medical Center Rev., Series 2006 A, 5.25%, 6/1/16 Halifax Hospital Medical Center Rev., Series 2006 A, 5.25%, 6/1/18 Halifax Hospital Medical Center Rev., Series 2006 B1, 5.50%, 6/1/38 (AGM) Halifax Hospital Medical Center Rev., Series 2006 B2, 5.375%, 6/1/31 (AGM) 13 Principal Amount Value Indian River County Rev., (Spring Training Facility), 5.25%, 4/1/15 (NATL-RE/FGIC) JEA Electric System Rev., Series 2009 A, 5.50%, 10/1/39 JEA Electric System Rev., Series 2013 A, 5.00%, 10/1/15 JEA Electric System Rev., Series 2013 A, 5.00%, 10/1/17 JEA Electric System Rev., Series 2013 A, 5.00%, 10/1/21 JEA Electric System Rev., Series 2013 A, 5.00%, 10/1/22 JEA Electric System Rev., Series 2013 A, 5.00%, 10/1/23 Lee County School Board COP, Series 2012 B, 5.00%, 8/1/17 Miami Beach Health Facilities Authority Rev., (Mount Sinai Medical Center), 3.00%, 11/15/14 Miami Parking Facilities Rev., 5.25%, 10/1/15 (NATL-RE) Miami-Dade County Rev., Series 2012 B, 5.00%, 10/1/37 Miami-Dade County Aviation Department Rev., Series 2007 D, (Miami International Airport), 5.25%, 10/1/26 (AGM) Miami-Dade County Aviation Department Rev., Series 2010 B, 5.00%, 10/1/41 Miami-Dade County Water & Sewer Rev., Series 2013 A, 5.00%, 10/1/42 Orange County School Board COP, Series 2012 B, 5.00%, 8/1/26 Orange County School Board COP, Series 2012 B, 5.00%, 8/1/27 Orlando & Orange County Expressway Authority Rev., Series 2010 A, 5.00%, 7/1/40 Orlando Utilities Commission System Rev., Series 2009 B, 5.00%, 10/1/33 Orlando Utilities Commission System Rev., Series 2011 C, 5.00%, 10/1/19 Orlando Utilities Commission System Rev., Series 2011 C, 5.00%, 10/1/20 Orlando Utilities Commission System Rev., Series 2011 C, 5.00%, 10/1/21 Orlando Utilities Commission System Rev., Series 2011 C, 5.00%, 10/1/22 Orlando Utilities Commission Water & Electric Rev., Series 1989 D, 6.75%, 10/1/17 Palm Beach County Health Facilities Authority Rev., Series 2010 A, (Bethesda Healthcare System), 5.25%, 7/1/40 (AGM) Palm Beach County School Board COP, Series 2011 A, VRDN, 5.00%, 8/1/16 South Lake County Hospital District Rev., Series 2010 A, (South Lake Hospital), 6.25%, 4/1/39 St. Petersburg Health Facilities Authority Rev., Series 2009 A, (All Children’s Health Facilities), 6.50%, 11/15/39 Sunrise Florida Utilities System Rev., 5.20%, 10/1/20, Prerefunded at 100% of Par (Ambac) Sunrise Florida Utilities System Rev., 5.20%, 10/1/22 (Ambac) Tampa Bay Water Regional Water Supply Authority Utility System Rev., Series 2011 A, 5.00%, 10/1/16 Tampa Bay Water Regional Water Supply Authority Utility System Rev., Series 2011 A, 5.00%, 10/1/17 Tampa Guaranteed Entitlement Rev., 6.00%, 10/1/18 (Ambac) Tampa Water & Sewer Rev., 6.00%, 10/1/17 (AGM) 14 Principal Amount Value GEORGIA — 3.1% Appling County Development Authority Rev., (Georgia Power Co. Plant Hatch Project), VRDN, 0.08%, 12/2/13 Athens-Clarke County Unified Government Water & Sewer Rev., 5.625%, 1/1/28 Atlanta Rev., Series 2009 A, 6.00%, 11/1/27 Atlanta Rev., Series 2009 A, 6.00%, 11/1/28 Floyd County Development Authority Rev., (Power Company Plant Hammond Project), VRDN, 0.08%, 12/2/13 Georgia GO, Series 2009 G, 5.00%, 11/1/16 Georgia GO, Series 2009 I, 5.00%, 7/1/16 Georgia GO, Series 2013 C, 5.00%, 10/1/20 Georgia Municipal Electric Authority Rev., Series 2008 A, (Project 1), 5.25%, 1/1/17 Georgia Municipal Electric Authority Rev., Series 2008 D, (Project 1), 5.50%, 1/1/26 Georgia Road & Tollway Authority Rev., Series 2008 A, (Federal Highway Grant Anticipation Bonds), 5.00%, 6/1/16 Georgia Road & Tollway Authority Rev., Series 2009 A, (Federal Highway Grant Anticipation Bonds), 5.00%, 6/1/21 Marietta Development Authority Rev., (Life University, Inc.), 6.25%, 6/15/20 Metropolitan Atlanta Rapid Transit Authority Rev., Series 2000 A, VRDN, 0.30%, 12/5/13 Private Colleges & Universities Authority Rev., Series 2009 B, (Emory University), 5.00%, 9/1/35 Putnam County Development Authority Rev., (Power Company Plant BRH Project), VRDN, 0.08%, 12/2/13 GUAM — 0.9% Guam Government Business Privilege Tax GO, Series 2011 A, 5.00%, 1/1/27 Guam Government Business Privilege Tax GO, Series 2011 A, 5.25%, 1/1/36 Guam Government Department of Education COP, Series 2010 A, (John F. Kennedy High School), 6.875%, 12/1/40 Guam Government GO, Series 2009 A, 6.00%, 11/15/19 Guam Government GO, Series 2009 A, 6.75%, 11/15/29 Guam Power Authority Rev., Series 2012 A, 5.00%, 10/1/26 (AGM) Guam Power Authority Rev., Series 2012 A, 5.00%, 10/1/27 (AGM) HAWAII — 0.8% Hawaii GO, Series 2%, 4/1/26 (Ambac) Hawaii GO, Series 2010 DY, 5.00%, 2/1/15 Hawaii GO, Series EA, 5.00%, 12/1/23 Hawaii Pacific Health Rev., Series 2010 A, 5.50%, 7/1/40 Hawaii Pacific Health Special Purpose Rev., Series 2010 B, 5.75%, 7/1/40 Honolulu City and County GO, Series 2009 A, 5.00%, 4/1/21 Honolulu City and County Wastewater System Rev., Series 2012 A, (First Bond Resolution), 5.00%, 7/1/23 Honolulu City and County Wastewater System Rev., Series 2012 A, (First Bond Resolution), 5.00%, 7/1/26 15 Principal Amount Value IDAHO — 0.1% Idaho Health Facilities Authority Rev., (St. Luke’s Regional Medical Center), 5.00%, 7/1/35 (AGM) Idaho Housing & Finance Association Rev., Series 2011 A, 5.00%, 7/15/29 ILLINOIS — 4.5% Bedford Park GO, Series 2004 A, 5.25%, 12/15/20 (AGM) Bourbonnais Industrial Project Rev., (Olivet Nazarene University), 5.00%, 11/1/20 Chicago Board of Education GO, Series 2010 F, 5.00%, 12/1/14 Chicago Board of Education GO, Series 2010 F, 5.00%, 12/1/15 Chicago O’Hare International Airport Rev., Series 2005 B, 5.25%, 1/1/18 (NATL-RE) Chicago O’Hare International Airport Rev., Series 2008 A, 5.00%, 1/1/14 (AGM) Chicago O’Hare International Airport Rev., Series 2008 C, 4.00%, 1/1/17 (AGM) Chicago O’Hare International Airport Rev., Series 2011 A, (Third Lien), 5.75%, 1/1/39 Chicago O’Hare International Airport Rev., Series 2011 B, (Third Lien), 5.00%, 1/1/16 Chicago O’Hare International Airport Rev., Series 2011 B, (Third Lien), 5.00%, 1/1/22 Cicero GO, Series 2005 A, 5.25%, 1/1/20 (XLCA) Cicero GO, Series 2005 A, 5.25%, 1/1/21 (XLCA) Illinois Dedicated Tax Rev., (Civic Center), 6.25%, 12/15/20 (Ambac) Illinois Educational Facilities Authority Rev., Series 2001 B1, (University of Chicago), VRDN, 1.10%, 2/15/18 Illinois Finance Authority Rev., (Central DuPage Health), 5.00%, 11/1/27 Illinois Finance Authority Rev., (Little Co. Mary Hospital Health), 5.375%, 8/15/40 Illinois Finance Authority Rev., Series 2008 B, (Elmhurst Memorial Healthcare), VRDN, 0.05%, 12/2/13 (LOC: JPMorgan Chase Bank N.A.) Illinois Finance Authority Rev., Series 2008 D, (Advocate Health Care Network), 6.25%, 11/1/28 Illinois Finance Authority Rev., Series 2009 C, (Rush University Medical Center), 6.375%, 11/1/29 Illinois Finance Authority Rev., Series 2010 A, (Provena Health), 5.00%, 5/1/14 Illinois Finance Authority Rev., Series 2010 A, (Provena Health), 5.25%, 5/1/16 Illinois Finance Authority Rev., Series 2011 A, (Carle Foundation), 6.00%, 8/15/41 Illinois GO, 5.00%, 1/1/15 Illinois GO, 5.50%, 8/1/15 (NATL-RE) Illinois GO, 5.00%, 1/1/17 (AGM) Illinois GO, 4.00%, 9/1/17 Illinois GO, 5.00%, 1/1/20 Illinois GO, 5.00%, 8/1/23 Illinois GO, 5.00%, 8/1/24 Illinois GO, 5.00%, 3/1/37 Illinois GO, 5.50%, 7/1/38 Illinois Sales Tax Rev., 5.00%, 6/15/17 Illinois Sales Tax Rev., 5.00%, 6/15/26 Illinois State Unemployment Insurance Fund Building Receipts Rev., Series 2012 A, 5.00%, 6/15/15 Illinois Toll Highway Authority Rev., Series 2010 A1, 5.00%, 1/1/25 16 Principal Amount Value Kane County Community Unit School District No. 304 GO, 6.20%, 1/1/15, Prerefunded at 100% of Par (AGM) Metropolitan Pier & Exposition Authority Rev., Series 2010 B2, (McCormick Place Expansion), 5.00%, 6/15/50 Railsplitter Tobacco Settlement Authority Rev., 5.00%, 6/1/17 Railsplitter Tobacco Settlement Authority Rev., 5.25%, 6/1/21 Regional Transportation Authority Rev., Series 1990 A, 7.20%, 11/1/20 (Ambac) Southwestern Illinois Development Authority Rev., (Triad School District No. 2), 5.00%, 10/1/18 (NATL-RE) University of Illinois COP, Series 2006 A, (Academic Facilities), 5.00%, 3/15/16 (Ambac) INDIANA — 1.0% Hamilton Southeastern Consolidated School Building Corp. Rev., (Hamilton County), 4.25%, 7/15/20 (AGM) Indiana Bond Bank Rev., Series 2006 A, 5.00%, 8/1/17 (AGM) Indiana Bond Bank Rev., Series 2006 A, 5.00%, 8/1/18 (AGM) Indiana Bond Bank Rev., Series 2006 A, 5.00%, 8/1/19 (AGM) Indiana Finance Authority Lease Rev., Series 2008 A1, 5.00%, 11/1/16 Indiana Finance Authority Wastewater Utility Rev., Series 2011 A, (First Lien), 5.25%, 10/1/23 Indiana Finance Authority Wastewater Utility Rev., Series 2011 A, (First Lien), 5.25%, 10/1/24 Indiana Finance Authority Wastewater Utility Rev., Series 2011 A, (First Lien), 5.25%, 10/1/25 Indiana Health Facility Financing Authority Rev., Series 2011 A1, (Ascension Health Credit Group), VRDN, 1.50%, 8/1/14 Indiana Transportation Finance Authority Rev., Series 1990 A, 7.25%, 6/1/15 Indiana University Rev., Series 2011 U, 5.00%, 8/1/16 Indiana University Rev., Series 2011 U, 5.00%, 8/1/17 Indiana University Rev., Series 2011 U, 5.00%, 8/1/19 IOWA — 0.2% Iowa Rev., Series 2009 A, (I-Jobs Program), 5.00%, 6/1/22 Iowa Finance Authority Health Facilities Rev., Series 2006 A, (Development Care Initiatives), 5.25%, 7/1/14 Iowa Finance Authority Health Facilities Rev., Series 2006 A, (Development Care Initiatives), 5.25%, 7/1/16 KANSAS — 0.1% Kansas State Department of Transportation Rev., Series 2009 A, 5.00%, 9/1/16 KENTUCKY — 0.7% Kentucky Asset/Liability Commission Agency Fund Rev., Series 2010 A, (Federal Highway Trust), 5.00%, 9/1/20 Kentucky Economic Development Finance Authority Rev., Series 2009 A, (Baptist Healthcare System), 5.375%, 8/15/24 Kentucky Economic Development Finance Authority Rev., Series 2009 A, (Baptist Healthcare System), 5.625%, 8/15/27 17 Principal Amount Value Kentucky Economic Development Finance Authority Rev., Series 2009 B1, (Baptist Healthcare System), VRDN, 0.06%, 12/2/13 (LOC: JPMorgan Chase Bank N.A.) Kentucky State Property & Buildings Commission Rev., (Project No. 82), 5.25%, 10/1/16 (AGM) LOUISIANA — 1.5% Louisiana GO, Series 2010 A, 5.00%, 11/15/18 Louisiana GO, Series 2013 C, 5.00%, 7/15/25 Louisiana GO, Series 2013 C, 5.00%, 7/15/26 Louisiana Public Facilities Authority Rev., (Dynamic Fuels LLC Project), VRDN, 0.06%, 12/2/13 (LOC: JPMorgan Chase Bank N.A.) Louisiana Public Facilities Authority Rev., Series 2006 A, (Black & Gold Facilities), 5.00%, 7/1/15 (CIFG) Louisiana Public Facilities Authority Rev., Series 2007 A, (Black & Gold Facilities), 5.00%, 7/1/22 (AGC) New Orleans GO, 5.00%, 12/1/19 New Orleans GO, 5.00%, 12/1/20 New Orleans GO, 5.00%, 12/1/21 Regional Transit Authority Sales Tax Rev., 5.00%, 12/1/17 (AGM) Regional Transit Authority Sales Tax Rev., 5.00%, 12/1/19 (AGM) Regional Transit Authority Sales Tax Rev., 5.00%, 12/1/20 (AGM) MAINE — 0.1% Portland Airport Rev., 5.00%, 1/1/40 (AGM) MARYLAND — 1.3% Maryland Economic Development Corp. Rev., Series 2010 A, (Transportation Facilities), 5.75%, 6/1/35 Maryland GO, Series 2005 A, (Capital Improvement & Local Facilities), 5.25%, 2/15/15 Maryland GO, Series 2009 B, 5.25%, 8/15/18 Maryland GO, Series 2009 C, 5.00%, 11/1/19 Maryland GO, Series 2011 B, 5.00%, 8/1/19 Maryland GO, Series 2013 A, 5.00%, 3/1/23 Maryland Health & Higher Educational Facilities Authority Rev., Series 2008 A, (Johns Hopkins University), 5.25%, 7/1/38 MASSACHUSETTS — 4.2% Massachusetts Bay Transportation Authority Rev., Series 2008 A, 5.25%, 7/1/34 Massachusetts Development Finance Agency Rev., Series 2007 C, (Wheelock College), 5.00%, 10/1/17 Massachusetts GO, Series 2000 A, (Central Artery), VRDN, 0.05%, 12/2/13 (SBBPA: Bank of America N.A.) Massachusetts GO, Series 2006 D, (Consolidated Loan), 5.00%, 8/1/14 Massachusetts GO, Series 2011 A, (Consolidated Loan), 5.00%, 4/1/28 Massachusetts GO, Series 2011 B, (Consolidated Loan), 5.00%, 8/1/22 Massachusetts GO, Series 2013 E, (Consolidated Loan), 5.00%, 8/1/24 Massachusetts Health & Educational Facilities Authority Rev., Series 2008 A, (Massachusetts Institute of Technology), 5.00%, 7/1/14 18 Principal Amount Value Massachusetts Health & Educational Facilities Authority Rev., Series 2008 T3 (Northeastern University), VRDN, 2.70%, 2/20/14 Massachusetts Health & Educational Facilities Authority Rev., Series 2009 A, (Harvard University), 5.50%, 11/15/36 Massachusetts Health & Educational Facilities Authority Rev., Series 2009 O, (Massachusetts Institute of Technology), 5.75%, 7/1/26 Massachusetts Health & Educational Facilities Authority Rev., Series 2010 C, (Massachusetts Eye and Ear Infirmary), 5.375%, 7/1/35 Massachusetts Health & Educational Facilities Authority Rev., Series 2010 G, (Umass Memorial), 5.00%, 7/1/20 Massachusetts Health & Educational Facilities Authority Rev., Series 2010 G, (Umass Memorial), 5.00%, 7/1/21 Massachusetts Municipal Wholesale Electric Co. Rev., Series 2012 A, 5.00%, 7/1/15 Massachusetts Port Authority Rev., Series 2012 B, 4.00%, 7/1/18 Massachusetts Port Authority Rev., Series 2012 B, 5.00%, 7/1/19 Massachusetts Port Authority Rev., Series 2012 B, 4.00%, 7/1/22 Massachusetts School Building Authority Sales Tax Rev., Series 2011 B, (Senior Lien), 5.00%, 10/15/32 Massachusetts School Building Authority Sales Tax Rev., Series 2012 A, (Senior Lien), 5.00%, 8/15/30 Massachusetts School Building Authority Sales Tax Rev., Series 2012 B, 5.00%, 8/15/30 Massachusetts State Department of Transportation Metropolitan Highway Rev., Series 2010 B, (Metropolitan Senior), 5.00%, 1/1/23 Massachusetts State Department of Transportation Metropolitan Highway Rev., Series 2010 B, (Metropolitan Senior), 5.00%, 1/1/24 Massachusetts State Transportaion Fund Rev., Series 2013 A, (Accelerated Bridge Program), 5.00%, 6/1/25 Massachusetts State Transportaion Fund Rev., Series 2013 A, (Accelerated Bridge Program), 5.00%, 6/1/28 Massachusetts State Transportaion Fund Rev., Series 2013 A, (Accelerated Bridge Program), 5.00%, 6/1/29 Massachusetts Water Resources Authority Rev., Series 2011 B, (Charlestown Navy Yard), 5.00%, 8/1/23 Massachusetts Water Resources Authority Rev., Series 2011 B, (Charlestown Navy Yard), 5.00%, 8/1/24 Massachusetts Water Resources Authority Rev., Series 2011 B, (Charlestown Navy Yard), 5.00%, 8/1/25 Massachusetts Water Resources Authority Rev., Series 2011 B, (Charlestown Navy Yard), 5.00%, 8/1/26 MICHIGAN — 2.8% Detroit City School District GO, Series 2012 A, (Building & Site), 4.00%, 5/1/14 (Q-SBLF) Detroit City School District GO, Series 2012 A, (Building & Site), 5.00%, 5/1/18 (Q-SBLF) Detroit City School District GO, Series 2012 A, (Building & Site), 5.00%, 5/1/28 (Q-SBLF) 19 Principal Amount Value Detroit City School District GO, Series 2012 A, (Building & Site), 5.00%, 5/1/31 (Q-SBLF) Detroit Water and Sewerage Department Disposal Sewage System Rev., Series 2012 A, (Senior Lien), 5.25%, 7/1/26 Detroit Water and Sewerage Department Disposal Sewage System Rev., Series 2012 A, (Senior Lien), 5.00%, 7/1/32 Detroit Water and Sewerage Department Disposal Sewage System Rev., Series 2012 A, (Senior Lien), 5.25%, 7/1/39 Detroit Water Supply System Rev., Series 2011 A, (Senior Lien), 5.00%, 7/1/15 Detroit Water Supply System Rev., Series 2011 A, (Senior Lien), 5.00%, 7/1/17 Detroit Water Supply System Rev., Series 2011 A, (Senior Lien), 5.00%, 7/1/36 Detroit Water Supply System Rev., Series 2011 C, (Senior Lien), 5.00%, 7/1/41 Kalamazoo Public Schools GO, (Building & Site), 5.25%, 5/1/16 (AGM) Lansing Board of Water & Light Utility System Rev., Series 2011 A, 5.00%, 7/1/27 Michigan Finance Authority Rev., (Detroit School District), 5.50%, 6/1/21 Michigan Higher Education Facilities Authority Rev., (Limited Obligation-Hillsdale College), 5.00%, 3/1/26 Michigan State Building Authority Rev., Series 2009 I, (Facilities Program), 5.25%, 10/15/20 Michigan State Hospital Finance Authority Rev., Series 2012 A, (Mclaren Health Care Corporation), 4.00%, 6/1/14 Michigan State Hospital Finance Authority Rev., Series 2012 A, (Mclaren Health Care Corporation), 5.00%, 6/1/15 Michigan State Hospital Finance Authority Rev., Series 2012 A, (Mclaren Health Care Corporation), 5.00%, 6/1/16 Michigan State Hospital Finance Authority Rev., Series 2012 A, (Mclaren Health Care Corporation), 5.00%, 6/1/17 Michigan State Hospital Finance Authority Rev., Series 2012 A-4, (Ascension Health Credit Group), VRDN, 1.625%, 11/1/19 Wayne County Airport Authority Rev., (Detroit Metropolitan Airport), 5.00%, 12/1/18 (NATL-RE/FGIC) Wayne County Airport Authority Rev., (Detroit Metropolitan Airport), 5.00%, 12/1/19 (NATL-RE/FGIC) MINNESOTA — 1.2% Minneapolis Rev., (Minnehaha Academy Project), VRDN, 0.06%, 12/2/13 (LOC: U.S. Bank N.A.) Minnesota GO, 5.00%, 11/1/16 Minnesota GO, Series 2010 D, 5.00%, 8/1/19 Minnesota Higher Education Facilities Authority Rev., Series 2010-7B, (Gustavus Adolfus), 5.00%, 10/1/17 Minnesota Higher Education Facilities Authority Rev., Series 2010-7B, (Gustavus Adolfus), 5.00%, 10/1/20 Minnesota Higher Education Facilities Authority Rev., Series 2010-7B, (Gustavus Adolfus), 5.00%, 10/1/22 20 Principal Amount Value Richfield Multifamily Housing Rev., (Woodlake Richfield Apartments Project), VRDN, 0.06%, 12/2/13 (LOC: U.S. Bank N.A.) Rochester Health Care Facilities Rev., Series 2011 C, (Mayo Clinic), VRDN, 4.50%, 11/15/21 MISSISSIPPI — 0.9% Mississippi Development Bank Special Obligation Rev., (Jackson Water and Sewer System Project), 6.875%, 12/1/40 (AGM) Mississippi Development Bank Special Obligation Rev., Series 2006 A, (Biloxi, Mississippi), 5.00%, 11/1/15 (Ambac) Mississippi Development Bank Special Obligation Rev., Series 2006 A, (Biloxi, Mississippi), 5.00%, 11/1/16 (Ambac) Mississippi Development Bank Special Obligation Rev., Series 2006 A, (Municipal Energy Agency Power Supply), 5.00%, 3/1/17 (XLCA) Mississippi Development Bank Special Obligation Rev., Series 2007 A, (Mississippi Development Bank), 5.00%, 7/1/19 (Ambac) Mississippi Development Bank Special Obligation Rev., Series 2010 D, (Department of Corrections), 5.25%, 8/1/27 Mississippi GO, Series 2013 B, 5.00%, 12/1/27 University of Southern Mississippi Educational Building Co. Rev., Series 2006 A, 5.00%, 3/1/17 (AGM) University of Southern Mississippi Educational Building Co. Rev., Series 2006 A, 5.00%, 3/1/18 (AGM) MISSOURI — 0.3% Jackson County Public Building Corp. Rev., Series 2006 A, (Capital Improvements), 5.00%, 12/1/15 (NATL-RE) Missouri Health & Educational Facilities Authority Rev., Series 2008 A, (The Washington University), 5.375%, 3/15/39 Missouri Highway & Transportation Commission Rev., Series 2010 A, 5.00%, 5/1/18 Missouri Joint Municipal Electric Utility Commission Rev., (Plum Point), 5.00%, 1/1/16 (NATL-RE) St. Louis Municipal Finance Corp. Rev., Series 2006 A, (Carnahan Courthouse), 4.00%, 2/15/17 (Ambac) MONTANA † Forsyth Pollution Control Rev., Series 2007, (PacifiCorp. Project), VRDN, 0.05%, 12/2/13 (LOC: JPMorgan Chase Bank N.A.) NEBRASKA — 0.3% Central Plains Energy Project Rev., 5.00%, 9/1/22 Nebraska Public Power District Rev., Series 2008 B, 5.00%, 1/1/20 Nebraska Public Power District Rev., Series 2012 A, 5.00%, 1/1/25 Omaha Public Power District Electric System Rev., Series 2007 A, 5.00%, 2/1/21 NEVADA — 0.2% Nevada GO, Series 2013 D1, 5.00%, 3/1/22 NEW HAMPSHIRE — 0.1% New Hampshire Business Finance Authority Rev., (Huggins Hospital), VRDN, 0.10%, 12/2/13 (LOC: TD BankNorth N.A.) 21 Principal Amount Value New Hampshire Health & Education Facilities Authority Rev., Series 2004 A, (Kendal at Hanover), 5.00%, 10/1/18 NEW JERSEY — 4.0% New Jersey Economic Development Authority Rev., 5.00%, 6/15/14 New Jersey Economic Development Authority Rev., Series 2008 W, (School Facilities Construction), 5.00%, 9/1/15 New Jersey Economic Development Authority Rev., Series 2008 Y, (School Facility Construction), 5.00%, 9/1/33 New Jersey Economic Development Authority Rev., Series 2011 GG, (School Facility Construction), 5.00%, 9/1/19 New Jersey Economic Development Authority Rev., Series 2012 G, (School Facilities Construction), VRDN, 0.63%, 12/5/13 New Jersey GO, 5.00%, 8/1/14 New Jersey GO, 5.00%, 6/1/17 New Jersey GO, Series 2010 Q, 5.00%, 8/15/15 New Jersey Health Care Facilities Financing Authority Rev., (Hackensack University Medical Center), 5.00%, 1/1/34 New Jersey Health Care Facilities Financing Authority Rev., (The Robert Wood Johnson Foundation), 5.00%, 7/1/31 New Jersey Institute of Technology Rev., Series 2012 A, 5.00%, 7/1/32 New Jersey Sports & Exposition Authority Rev., Series 2008 B, 5.00%, 9/1/18 New Jersey State Turnpike Authority Rev., Series 2009 G, 5.00%, 1/1/18 New Jersey State Turnpike Authority Rev., Series 2013 A, 5.00%, 1/1/28 New Jersey State Turnpike Authority Rev., Series 2013 A, 5.00%, 1/1/29 New Jersey Transportation Trust Fund Authority Rev., Series 2003 B2, 5.00%, 12/15/16 New Jersey Transportation Trust Fund Authority Rev., Series 2005 B, 5.50%, 12/15/21 (NATL-RE) New Jersey Transportation Trust Fund Authority Rev., Series 2005 B, 5.25%, 12/15/23 (Ambac) New Jersey Transportation Trust Fund Authority Rev., Series 2006 A, 5.25%, 12/15/20 New Jersey Transportation Trust Fund Authority Rev., Series 2006 A, 5.25%, 12/15/21 (NATL-RE) New Jersey Transportation Trust Fund Authority Rev., Series 2011 A, 5.25%, 6/15/30 New Jersey Transportation Trust Fund Authority Rev., Series 2011 B, 5.25%, 6/15/22 New Jersey Transportation Trust Fund Authority Rev., Series 2011 B, 5.25%, 6/15/23 New Jersey Transportation Trust Fund Authority Rev., Capital Appreciation, Series 2010 A, 0.00%, 12/15/31 NEW MEXICO — 0.2% New Mexico Finance Authority State Transportation Rev., 5.00%, 6/15/17 New Mexico Finance Authority State Transportation Rev., 5.00%, 6/15/18 New Mexico Finance Authority State Transportation Rev., 4.00%, 6/15/19 22 Principal Amount Value NEW YORK — 13.9% Brooklyn Arena Local Development Corp. Rev., (Barclays Center), 6.25%, 7/15/40 Hempstead Town Local Development Corp. Rev., (Hofstra University), 5.00%, 7/1/24 Hempstead Town Local Development Corp. Rev., (Hofstra University), 5.00%, 7/1/26 Hempstead Town Local Development Corp. Rev., (Hofstra University), 5.00%, 7/1/27 Hudson Yards Infrastructure Corp. Rev., Series 2006 A, 5.00%, 2/15/47 Long Island Power Authority Electric System Rev., Series 1998 2B, VRDN, 0.11%, 12/2/13 (LOC: Bayerische Landesbank) Long Island Power Authority Electric System Rev., Series 2011 A, 5.00%, 5/1/21 Metropolitan Transportation Authority Rev., Series 2005 G, 5.00%, 11/15/19 Metropolitan Transportation Authority Rev., Series 2008 B, VRDN, 0.73%, 12/5/13 Metropolitan Transportation Authority Rev., Series 2008 C, 6.25%, 11/15/23 Metropolitan Transportation Authority Rev., Series 2011 A, 5.00%, 11/15/41 Metropolitan Transportation Authority Rev., Series 2012 E, 4.00%, 11/15/14 Metropolitan Transportation Authority Rev., Series 2012 E, 4.00%, 11/15/15 Metropolitan Transportation Authority Rev., Series 2012 E, 5.00%, 11/15/17 Metropolitan Transportation Authority Rev., Series 2012 E, 5.00%, 11/15/26 Metropolitan Transportation Authority Rev., Series 2013 A, 5.00%, 11/15/26 Metropolitan Transportation Authority Rev., Series 2013 B, 5.00%, 11/15/29 Metropolitan Transportation Authority Rev., Series 2013 B, 5.00%, 11/15/43 Nassau County Interim Finance Authority Rev., Series 2009 A, (Sales Tax Secured Bond), 5.00%, 11/15/21 Nassau County Interim Finance Authority Rev., Series 2009 A, (Sales Tax Secured Bond), 5.00%, 11/15/23 New York City GO, Series 2004 D, 5.00%, 11/1/14, Prerefunded at 100% of Par (AGM) New York City GO, Series 2004 D, 5.00%, 11/1/17 (AGM) New York City GO, Series 2008 L3, VRDN, 0.05%, 12/2/13 (SBBPA: Bank of America N.A.) New York City GO, Series 2013 A1, 5.00%, 8/1/36 New York City GO, Series 2013 J, 5.00%, 8/1/18 New York City GO, Series 2013 J, 5.00%, 8/1/23 New York City GO, VRN, 0.43%, 12/5/13 New York City Muncipal Water Finance Authority Water & Sewer System Rev., Series 2013 AA2, (Second General Resolution), VRDN, 0.05%, 12/2/13 (SBBPA: JPMorgan Chase Bank N.A.) New York City Municipal Water Finance Authority Water & Sewer System Rev., Series 2005 B, (Second General Resolution), VRDN, 0.05%, 12/2/13 (SBBPA: California State Teacher’s Retirement System) New York City Municipal Water Finance Authority Water & Sewer System Rev., Series 2008 C, 5.00%, 6/15/17 23 Principal Amount Value New York City Municipal Water Finance Authority Water & Sewer System Rev., Series 2009 EE, 5.00%, 6/15/39 New York City Municipal Water Finance Authority Water & Sewer System Rev., Series 2009 GG-1, (Second General Resolution), 5.00%, 6/15/39 New York City Transitional Finance Authority Rev., Series 2007 B, (Future Tax Secured Bonds), 5.00%, 5/1/17, Prerefunded at 100% of Par New York City Transitional Finance Authority Rev., Series 2009 S4, 5.50%, 1/15/39 New York City Transitional Finance Authority Rev., Series 2011 1A, 5.00%, 7/15/25 New York City Transitional Finance Authority Rev., Series 2011 A, (Future Tax Secured Bonds), 5.00%, 11/1/16 New York City Transitional Finance Authority Rev., Series 2011 A, (Future Tax Secured Bonds), 5.00%, 11/1/16 New York City Transitional Finance Authority Rev., Series 2011 A, (Future Tax Secured Bonds), 5.00%, 11/1/17 New York City Transitional Finance Authority Rev., Series 2011 A-1, (Future Tax Secured Bonds) 5.00%, 11/1/21 New York City Transitional Finance Authority Rev., Series 2011 C, (Future Tax Secured Bonds), 5.00%, 11/1/39 New York City Transitional Finance Authority Rev., Series 2011 D-1, (Future Tax Secured Bonds) 5.00%, 11/1/24 New York City Transitional Finance Authority Rev., Series 2011 D-1, (Future Tax Secured Bonds) 5.00%, 11/1/25 New York City Transitional Finance Authority Rev., Series 2013 I, (Future Tax Secured Bonds), 5.00%, 5/1/28 New York GO, Series 1993 E-3, 5.00%, 8/1/23 New York GO, Series 2006 J1, 5.00%, 6/1/18 New York GO, Series 2009 A, 5.00%, 2/15/39 New York GO, Series 2009 E, 5.00%, 8/1/16 New York GO, Series 2009 H1, 5.00%, 3/1/17 New York GO, Series 2009 H1, 5.00%, 3/1/22 New York GO, Series 2009 J1, 5.00%, 5/15/22 New York GO, Series 2010 A, 5.00%, 8/1/17 New York GO, Series 2010 E, 5.00%, 8/1/19 New York GO, Series 2011 A1, 5.00%, 8/1/18 New York GO, Series 2011 B, 5.00%, 8/1/15 New York GO, Series 2011 B, 5.00%, 8/1/16 New York GO, Series 2011 D-1, 5.00%, 10/1/19 New York GO, Series 2012 F, 5.00%, 8/1/16 New York Liberty Development Corp. Rev., (Goldman Sachs Headquarters), 5.25%, 10/1/35 New York Power Authority Rev., Series 2011 A, 5.00%, 11/15/22 New York State Dormitory Authority Personal Income Tax Rev., Series 2012 A, (General Purpose), 5.00%, 12/15/25 New York State Dormitory Authority Rev., (Brooklyn Law School), 5.75%, 7/1/33 24 Principal Amount Value New York State Dormitory Authority Rev., Series 2008 B, 5.75%, 3/15/36 New York State Dormitory Authority Rev., Series 2009 A, 5.25%, 2/15/25 New York State Dormitory Authority Rev., Series 2009 A, 5.00%, 2/15/39 New York State Dormitory Authority Rev., Series 2009 A, (North Shore Long Island Jewish Health System), 5.50%, 5/1/37 New York State Dormitory Authority Rev., Series 2010 A, (Mount Sinai School of Medicine), 5.00%, 7/1/14 New York State Dormitory Authority Rev., Series 2012 A, (Columbia University), 5.00%, 10/1/22 New York State Dormitory Authority Rev., Series 2012 D, (General Purpose), 5.00%, 2/15/27 New York State Dormitory Authority State Personal Income Tax Rev., Series 2011 C, (General Purpose), 5.00%, 3/15/24 New York State Thruway Authority Rev., Series 2009 A1, 5.00%, 4/1/23 New York State Thruway Authority Rev., Series 2012 I, 5.00%, 1/1/24 New York State Thruway Authority Second General Highway & Bridge Trust Fund Rev., Series 2011 A1, 5.00%, 4/1/25 New York State Urban Development Corp. Rev., Series 2009 C, (State Personal Income Tax), 5.00%, 12/15/15 New York State Urban Development Corp. Rev., Series 2013 A1, (State Personal Income Tax), 5.00%, 3/15/28 Niagara Falls Bridge Commission Toll Rev., Series 1993 A, (Bridge System), 4.00%, 10/1/19 (AGC) Niagara Falls Bridge Commission Toll Rev., Series 1993 B, 5.25%, 10/1/15 (NATL-RE/FGIC) Port Authority of New York & New Jersey Special Obligation Rev., (John F. Kennedy International Airport Terminal), 5.00%, 12/1/20 Port Authority of New York & New Jersey Special Obligation Rev., (John F. Kennedy International Airport Terminal), 6.00%, 12/1/42 Port Authority of New York & New Jersey Special Obligation Rev., Series 2013 179, 5.00%, 12/1/27 Rockland County Industrial Development Agency Rev., (Jawonio, Inc., Project), VRDN, 0.08%, 12/4/13 (LOC: TD Bank N.A.) Suffolk County Industrial Development Agency Rev., (New York Institute of Technology), 5.25%, 3/1/17 Suffolk County Industrial Development Agency Rev., (New York Institute of Technology), 5.25%, 3/1/18 Suffolk County Industrial Development Agency Rev., (New York Institute of Technology), 5.25%, 3/1/20 Suffolk County Industrial Development Agency Rev., (New York Institute of Technology), 5.00%, 3/1/26 Tobacco Settlement Financing Corp. Rev., Series 2011 A, 5.00%, 6/1/17 Tobacco Settlement Financing Corp. Rev., Series 2011 A, 5.00%, 6/1/18 Triborough Bridge & Tunnel Authority Rev., Series 2008 B3, VRDN, 5.00%, 11/15/15 Triborough Bridge & Tunnel Authority Rev., Series 2008 C, 5.00%, 11/15/38 Triborough Bridge & Tunnel Authority Rev., Series 2012 B, 4.00%, 11/15/16 25 Principal Amount Value Triborough Bridge & Tunnel Authority Rev., Series 2012 B, 5.00%, 11/15/17 Triborough Bridge & Tunnel Authority Rev., Series 2013 A, 5.00%, 11/15/30 Triborough Bridge & Tunnel Authority Rev., Capital Appreciation, Series 2012 B, 0.00%, 11/15/32 Westchester County GO, Series 2011 A, 4.00%, 10/15/15 NORTH CAROLINA — 1.5% Charlotte GO, 5.00%, 8/1/19 Charlotte Water & Sewer System Rev., 5.00%, 7/1/17 Charlotte-Mecklenburg Hospital Authority Health Care System Rev., Series 2007 H, VRDN, 0.05%, 12/2/13 (LOC: Wells Fargo Bank N.A.) Greensboro Rev., (Combined Enterprise System), 5.25%, 6/1/20 North Carolina Eastern Municipal Power Agency Rev., Series 2009 A, 5.00%, 1/1/17 North Carolina Eastern Municipal Power Agency Rev., Series 2009 A, 5.00%, 1/1/18 North Carolina Eastern Municipal Power Agency Rev., Series 2009 B, 5.00%, 1/1/26 North Carolina Eastern Municipal Power Agency Rev., Series 2010 A, 5.00%, 1/1/15 North Carolina Municipal Power Agency No. 1 Catawba Electric Rev., Series 2008 C, 5.25%, 1/1/19 North Carolina Municipal Power Agency No. 1 Catawba Electric Rev., Series 2008 C, 5.25%, 1/1/20 North Carolina Municipal Power Agency No. 1 Catawba Electric Rev., Series 2009 A, 5.00%, 1/1/30 North Carolina Municipal Power Agency No. 1 Catawba Electric Rev., Series 2010 B, 5.00%, 1/1/21 North Carolina Municipal Power Agency No. 1 Catawba Electric Rev., Series 2012 A, 5.00%, 1/1/15 North Carolina Municipal Power Agency No. 1 Catawba Electric Rev., Series 2012 B, 5.00%, 1/1/28 NORTH DAKOTA — 0.2% Grand Forks Health Care Facilities Rev., Series 1996 A, (The United Hospital Obligation Group), VRDN, 0.07%, 12/2/13 (LOC: Bank of America N.A.) OHIO — 1.5% American Municipal Power-Ohio, Inc. Rev., Series 2008 A, (Prairie State Energy Campus), 5.00%, 2/15/17 Cleveland Airport System Rev., Series 2012 A, 5.00%, 1/1/25 (AGM) Cleveland Airport System Rev., Series 2012 A, 5.00%, 1/1/25 Cleveland Airport System Rev., Series 2012 A, 5.00%, 1/1/26 (AGM) Cleveland Airport System Rev., Series 2012 A, 5.00%, 1/1/26 Cleveland COP, Series 2010 A, (Cleveland Stadium), 5.00%, 11/15/19 Miami University/Oxford Rev., 5.00%, 9/1/25 Ohio GO, Series 2011 A, (Infrastructure Improvement), 5.00%, 9/15/16 26 Principal Amount Value Ohio Higher Educational Facility Commission Rev., (Oberlin College), 5.00%, 10/1/19 Ohio Higher Educational Facility Commission Rev., Series 1990 B, (Case Western Reserve University), 6.50%, 10/1/20 Ohio State University (The) Rev., Series 2009 A, 5.00%, 12/1/18, Prerefunded at 100% of Par Ohio State University (The) Rev., Series 2009 A, 5.00%, 12/1/27 Ohio State University (The) Rev., Series 2010 A, 5.00%, 12/1/16 Ohio State University (The) Rev., Series 2010 A, 5.00%, 12/1/16 Ohio State Water Development Authority Rev., (Drinking Water Assistance Fund), 5.00%, 6/1/18, Prerefunded at 100% of Par Ohio State Water Development Authority Rev., (Water Pollution Control Loan Fund), 5.00%, 12/1/13 OKLAHOMA — 0.3% Oklahoma Development Finance Authority Health System Rev., Series 2008 C, 5.50%, 8/15/22 (Obligated Group Consisting Of INTEGRIS Baptist Medical Center, Inc., INTEGRIS South Oklahoma City Hospital Corp. and INTEGRIS Rural Health, Inc.) Pottawatomie County Facilities Authority Rev., (Shawnee Public Schools), 5.00%, 9/1/14 Pottawatomie County Facilities Authority Rev., (Shawnee Public Schools), 5.00%, 9/1/15 Pottawatomie County Facilities Authority Rev., (Shawnee Public Schools), 5.00%, 9/1/16 OREGON — 0.2% Oregon GO, Series 2011 J, 5.00%, 5/1/19 Oregon GO, Series 2011 J, 5.00%, 5/1/20 Oregon GO, Series 2011 J, 5.00%, 5/1/21 Oregon Health & Science University Rev., Series 2009 A, 5.75%, 7/1/39 PENNSYLVANIA — 5.3% Allegheny County Hospital Development Authority Rev., Series 2008 A, (University of Pittsburgh Medical Center), 5.00%, 9/1/18 Allegheny County Industrial Development Authority Rev., (Residential Resources, Inc.), 4.75%, 9/1/14 Berks County Municipal Authority Rev., Series 2012 B, (Reading Hospital Medical Center), VRDN, 1.55%, 12/5/13 Central Dauphin School District GO, 7.00%, 2/1/16, Prerefunded at 100% of Par (NATL-RE) Delaware River Port Authority Rev., (Port District Project), 4.00%, 1/1/15 Delaware River Port Authority Rev., (Port District Project), 5.00%, 1/1/16 East Stroudsburg Area School District GO, 7.75%, 9/1/16, Prerefunded at 100% of Par (AGM) Exeter Township GO, 5.25%, 7/15/15 (Ambac) Exeter Township GO, 5.30%, 7/15/19 (Ambac) Geisinger Authority Health System Rev., VRN, 0.93%, 2/1/14 Pennsylvania Economic Development Financing Authority Rev., Series 2009 A, (Albert Einstein Healthcare Network), 6.25%, 10/15/23 27 Principal Amount Value Pennsylvania Economic Development Financing Authority Unemployment Compensation Rev., Series 2012 A, 5.00%, 7/1/18 Pennsylvania Economic Development Financing Authority Unemployment Compensation Rev., Series 2012 A, 5.00%, 7/1/19 Pennsylvania Economic Development Financing Authority Unemployment Compensation Rev., Series 2012 B, 5.00%, 7/1/20 Pennsylvania GO, 5.375%, 7/1/16 (NATL-RE) Pennsylvania GO, 5.00%, 4/15/17 Pennsylvania GO, 5.375%, 7/1/18 (AGM) Pennsylvania GO, 5.00%, 7/1/19 Pennsylvania GO, Series 2010 A, 5.00%, 5/1/16 Pennsylvania GO, Series 2010 A, 5.00%, 7/15/16 Pennsylvania GO, Series 2011, 5.00%, 11/15/22 Pennsylvania GO, Series 2012 A, 5.00%, 6/1/25 Pennsylvania Higher Educational Facilities Authority Rev., Series 2009 A, (University of Pennsylvania), 5.00%, 9/1/19 Pennsylvania Higher Educational Facilities Authority Rev., Series 2012 1, (Temple University) 5.00%, 4/1/25 Pennsylvania Higher Educational Facilities Authority Rev., Series 2012 1, (Temple University) 5.00%, 4/1/26 Pennsylvania Higher Educational Facilities Authority Rev., Series 2012 1, (Temple University) 5.00%, 4/1/27 Pennsylvania Turnpike Commission Rev., Series 2009 B, 5.25%, 6/1/22 Pennsylvania Turnpike Commission Rev., Series 2013 A, VRN, 0.65%, 12/5/13 Pennsylvania Turnpike Commission Rev., Series 2013 A, VRN, 0.73%, 12/5/13 Philadelphia Rev., Series 2009 A, (1998 General Ordinance), 5.25%, 8/1/17 Philadelphia Water & Wastewater Rev., Series 2009 A, 5.25%, 1/1/36 Pittsburgh GO, Series 2006 B, 5.25%, 9/1/16 (AGM) Pittsburgh GO, Series 2012 B, 5.00%, 9/1/25 Pittsburgh GO, Series 2012 B, 5.00%, 9/1/26 Southeastern Pennsylvania Transportation Authority, (Capital Guarantee Receipts), 5.00%, 6/1/14 Southeastern Pennsylvania Transportation Authority, (Capital Guarantee Receipts), 5.00%, 6/1/15 Southeastern Pennsylvania Transportation Authority, (Capital Guarantee Receipts), 5.00%, 6/1/16 State Public School Building Authority Lease Rev., (School District of Philadelphia), 5.00%, 4/1/23 State Public School Building Authority Lease Rev., (School District of Philadelphia), 5.00%, 4/1/25 Westmoreland County Municipal Authority Rev., 5.25%, 8/15/15, Prerefunded at 100% of Par (AGM) PUERTO RICO — 3.8% Puerto Rico Aqueduct & Sewer Authority Rev., Series 2008 A, (Senior Lien), 6.00%, 7/1/44 Puerto Rico Aqueduct & Sewer Authority Rev., Series 2012 A, (Senior Lien), 5.00%, 7/1/17 28 Principal Amount Value Puerto Rico Aqueduct & Sewer Authority Rev., Series 2012 A, (Senior Lien), 5.00%, 7/1/19 Puerto Rico Aqueduct & Sewer Authority Rev., Series 2012 A, (Senior Lien), 5.25%, 7/1/24 Puerto Rico Electric Power Authority Rev., Series 2010 XX, 5.25%, 7/1/40 Puerto Rico Electric Power Authority Rev., Series 2010 ZZ, 5.25%, 7/1/25 Puerto Rico Electric Power Authority Rev., Series 2010 ZZ, 5.25%, 7/1/26 Puerto Rico Electric Power Authority Rev., Series 2011 NN, 5.50%, 7/1/20 Puerto Rico GO, Series 2006 A, (Public Improvement), 5.25%, 7/1/23 Puerto Rico GO, Series 2006 B, (Public Improvement), 5.25%, 7/1/17 Puerto Rico GO, Series 2007 A, (Public Improvement), 5.50%, 7/1/17 Puerto Rico GO, Series 2008 A, 5.50%, 7/1/16 Puerto Rico GO, Series 2008 A, 5.125%, 7/1/28 Puerto Rico GO, Series 2009 B, (Public Improvement), 5.75%, 7/1/38 Puerto Rico GO, Series 2009 B, (Public Improvement), 6.00%, 7/1/39 Puerto Rico GO, Series 2011 A, (Public Improvement), 5.75%, 7/1/41 Puerto Rico GO, Series 2012 A, (Public Improvement), 5.50%, 7/1/39 Puerto Rico GO, Series 2012 A, (Public Improvement), 5.00%, 7/1/41 Puerto Rico Government Development Bank Rev., Series 2006 B, (Senior Notes), 5.00%, 12/1/14 Puerto Rico Government Development Bank Rev., Series 2006 B, (Senior Notes), 5.00%, 12/1/16 Puerto Rico Public Buildings Authority Rev., Series 2004 I, (Government Facilities), 5.50%, 7/1/14, Prerefunded at 100% of Par Puerto Rico Public Buildings Authority Rev., Series 2007 M, (Government Facilities), VRDN, 5.75%, 7/1/17 Puerto Rico Public Buildings Authority Rev., Series 2007 M2, (Government Facilities), VRDN, 5.50%, 7/1/17 (Ambac) Puerto Rico Public Buildings Authority Rev., Series 2009 P, (Government Facilities), 6.75%, 7/1/36 Puerto Rico Public Finance Corp. Rev., Series 2011 B, (Commonwealth Appropriation), 6.00%, 8/1/24 (SBBPA: Government Development Bank for Puerto Rico) Puerto Rico Public Finance Corp. Rev., Series 2011 B, (Commonwealth Appropriation), 5.50%, 8/1/31 (SBBPA: Government Development Bank for Puerto Rico) Puerto Rico Sales Tax Financing Corp. Rev., Series 2010 A, 5.50%, 8/1/42 Puerto Rico Sales Tax Financing Corp. Rev., Series 2010 C, 5.25%, 8/1/41 Puerto Rico Sales Tax Financing Corp. Rev., Series 2011 C, 5.00%, 8/1/22 Puerto Rico Sales Tax Financing Corp. Rev., Capital Appreciation, Series 2011 A1, 0.00%, 8/1/41 RHODE ISLAND — 0.1% Rhode Island Depositors Economic Protection Corp. Rev., Series 1993 A, 6.25%, 8/1/16 (NATL-RE) SOUTH CAROLINA — 0.9% Charleston Educational Excellence Finance Corp. Rev., (Charleston County Schools), 5.00%, 12/1/24 29 Principal Amount Value Charleston Educational Excellence Finance Corp. Rev., (Charleston County Schools), 5.00%, 12/1/25 Kershaw County Public Schools Foundation Installment Purchase Rev., (School Improvements), 5.00%, 12/1/17 (AGC) Kershaw County Public Schools Foundation Installment Purchase Rev., (School Improvements), 5.00%, 12/1/18 (AGC) Kershaw County Public Schools Foundation Installment Purchase Rev., (School Improvements), 5.00%, 12/1/19 (AGC) Kershaw County Public Schools Foundation Installment Purchase Rev., (School Improvements), 5.00%, 12/1/20 (AGC) Piedmont Municipal Power Agency Rev., 6.75%, 1/1/19 (FGIC) Piedmont Municipal Power Agency Rev., 6.75%, 1/1/19 (NATL-RE/FGIC) Piedmont Municipal Power Agency Rev., Series 1991 A, 6.50%, 1/1/16 (FGIC) Piedmont Municipal Power Agency Rev., Series 1991 A, 6.50%, 1/1/16 (FGIC) Piedmont Municipal Power Agency Rev., Series 1991 A, 6.50%, 1/1/16 (FGIC) Piedmont Municipal Power Agency Rev., Series 2009 A3, 5.00%, 1/1/16 Piedmont Municipal Power Agency Electric Rev., Series 2009 A3, 5.00%, 1/1/17 South Carolina Jobs-Economic Development Authority Hospital Rev., (Palmetto Health), 5.75%, 8/1/39 South Carolina Ports Authority Rev., 4.00%, 7/1/15 South Carolina Ports Authority Rev., 5.00%, 7/1/16 TENNESSEE — 0.3% Chattanooga Health Educational & Housing Facility Board Rev., Series 2005 A, (Campus Development Foundation, Inc. Phase I LLC), 5.00%, 10/1/15 Clarksville Public Building Authority Rev., (Adjusted Financing Morristown Loans), VRDN, 0.08%, 12/2/13 (LOC: Bank of America N.A.) Memphis Electric System Rev., 5.00%, 12/1/15 Memphis Electric System Rev., 5.00%, 12/1/16 Montgomery County Public Building Authority Rev., (Tennessee County Loan Pool), VRDN, 0.08%, 12/2/13 (LOC: Bank of America N.A.) Tennessee State School Board Authority Rev., Series 2008 B, (Higher Educational Facilities), 5.125%, 5/1/33 TEXAS — 5.6% Allen Independent School District GO, (School Building), 5.25%, 2/15/34 Austin Water & Wastewater System Rev., 5.00%, 11/15/28 Canadian River Municipal Water Authority Rev., (Conjunctive Use Groundwater Supply Project), 5.00%, 2/15/15 Canadian River Municipal Water Authority Rev., (Conjunctive Use Groundwater Supply Project), 5.00%, 2/15/16 Canadian River Municipal Water Authority Rev., (Conjunctive Use Groundwater Supply Project), 5.00%, 2/15/19 (Ambac) Cash Special Utility District Rev., 5.25%, 9/1/24 (NATL-RE) 30 Principal Amount Value Central Texas Regional Mobility Authority Rev., (Senior Lien), 6.00%, 1/1/41 Central Texas Regional Mobility Authority Rev., Series 2013 A, 5.00%, 1/1/21 City of Austin Electric Utility Rev., 4.00%, 11/15/17 City of Austin Electric Utility Rev., 5.00%, 11/15/19 Cypress-Fairbanks Independent School District GO, 5.00%, 2/15/16 (PSF-GTD) Dallas Area Rapid Transit Sales Tax Rev., Series 2010 A, (Senior Lien), 5.00%, 12/1/14 Dallas Area Rapid Transit Sales Tax Rev., Series 2010 A, (Senior Lien), 5.00%, 12/1/15 Dallas Area Rapid Transit Sales Tax Rev., Series 2010 A, (Senior Lien), 5.00%, 12/1/19 Dallas-Fort Worth International Airport Rev., Series 2011 D, 5.00%, 11/1/20 Dallas-Fort Worth International Airport Rev., Series 2011 D, 5.00%, 11/1/21 Dallas-Fort Worth International Airport Facilities Improvement Corp. Rev., Series 2009 A, 5.00%, 11/1/24 Donna Independent School District GO, 5.00%, 2/15/15 (PSF-GTD) Edcouch-Elsa Independent School District GO, 5.00%, 2/15/14 (PSF-GTD) Fort Worth Water & Sewer Rev., 4.00%, 2/15/14 Fort Worth Water & Sewer Rev., 4.00%, 2/15/15 Fort Worth Water & Sewer Rev., 5.00%, 2/15/17 Grand Parkway Transportation Corp. Rev., Series 2013 A, 5.125%, 10/1/43 Gregg County Health Facilities Development Corp. Rev., Series 2006 A, (Good Shepherd Medical Center), 5.00%, 10/1/16 Harris County Rev., Series 2009 C, 5.00%, 8/15/17 Harris County Cultural Education Facilities Finance Corp. Rev., Series 2008 B, (The Methodist Hospital System), 5.50%, 12/1/18 Houston Airport System Rev., Series 2009 A, (Senior Lien), 5.50%, 7/1/39 Houston Airport System Rev., Series 2012 B, (Subordinate Lien), 5.00%, 7/1/23 Houston Airport System Rev., Series 2012 B, (Subordinate Lien), 5.00%, 7/1/24 Houston Independent School District GO, VRDN, 2.50%, 6/1/15 (PSF-GTD) Live Oak GO, 5.25%, 8/1/22 (NATL-RE) Lone Star College System GO, 5.00%, 8/15/21 Lone Star College System GO, 5.00%, 8/15/22 Love Field Airport Modernization Corp. Special Facilities Rev., (Southwest Airlines Co.), 5.25%, 11/1/40 Lower Colorado River Authority Rev., 5.00%, 5/15/15 Lower Colorado River Authority Rev., 5.00%, 5/15/15 Lower Colorado River Authority Rev., (LCRA Transportation Services), 5.00%, 5/15/22 Lower Colorado River Authority Rev., (LCRA Transportation Services), 5.00%, 5/15/23 Lower Colorado River Authority Rev., (LCRA Transportation Services), 5.00%, 5/15/24 31 Principal Amount Value Lubbock Electric Light & Power System Rev., 4.00%, 4/15/14 Lubbock Electric Light & Power System Rev., 5.00%, 4/15/15 Lubbock Electric Light & Power System Rev., 5.00%, 4/15/16 Mansfield Independent School District GO, VRDN, 1.75%, 8/1/17 (PSF-GTD) Montgomery County GO, (Road), 5.50%, 3/1/14, Prerefunded at 100% of Par (Ambac) North Texas Tollway Authority Rev., Series 2012 A, (First Tier), 5.00%, 1/1/29 North Texas Tollway Authority Rev., Series 2012 B, (First Tier), 5.00%, 1/1/21 North Texas Tollway Authority Rev., Series 2012 B, (First Tier), 5.00%, 1/1/28 North Texas Tollway Authority Rev., Series 2012 B, (First Tier), 5.00%, 1/1/30 North Texas Tollway Authority Rev., Series 2012 B, (First Tier), 5.00%, 1/1/36 Northside Independent School District GO, (School Building), VRDN, 1.00%, 6/1/16 (PSF-GTD) Pasadena Independent School District GO, Series 1996 A, 6.05%, 2/15/16 (PSF-GTD) San Antonio Electric & Gas Rev., Series 2012 A, (Junior Lien), VRDN, 2.00%, 12/1/14 San Antonio Electric & Gas Rev., Series 2012 B, (Junior Lien), VRDN, 2.00%, 12/1/15 San Antonio Electric and Gas Rev., (Junior Lien), 5.00%, 2/1/43 San Antonio Water System Rev., 3.00%, 5/15/14 San Antonio Water System Rev., 4.00%, 5/15/15 San Antonio Water System Rev., 5.00%, 5/15/17 Southside Independent School District GO, Series 2004 A, 5.25%, 8/15/25 (PSF-GTD) Tarrant County Cultural Education Facilities Finance Corp. Retirement Facility Rev., (Air Force Village Obligated Group), 5.00%, 5/15/16 Texas GO, 5.00%, 10/1/15 Texas GO, 5.00%, 10/1/16 Texas GO, 5.00%, 10/1/17 Texas Municipal Power Agency Rev., (Subordinated Lien-Transmission), 5.00%, 9/1/15 Texas Municipal Power Agency Rev., (Subordinated Lien-Transmission), 5.00%, 9/1/20 Texas Public Finance Authority Rev., Series 2010 A, (Unemployment Compensation), 5.00%, 7/1/14 Texas Transportation Commission Rev., Series 2006 A, (First Tier), 4.50%, 4/1/16 University of North Texas Rev., Series 2009 A, (Financing System), 5.00%, 4/15/16 Williamson County GO, Series 2004 A, (Unlimited Tax Road & Refunding Bonds), 5.00%, 2/15/19 (NATL-RE) U.S. VIRGIN ISLANDS — 0.2% Virgin Islands Public Finance Authority Rev., Series 2010 A, (Matching Fund Loan Note, Senior Lien), 5.00%, 10/1/25 UTAH — 0.4% Eagle Mountain City Gas & Electric Rev., 5.00%, 6/1/19 (Radian) 32 Principal Amount Value Salt Lake City Hospital Rev., Series 1988 A, (Intermountain Healthcare), 8.125%, 5/15/15 Utah GO, Series 2009 C, 5.00%, 7/1/18 Utah Transit Authority Sales Tax Rev., 5.00%, 6/15/24 Utah Transit Authority Sales Tax Rev., 5.00%, 6/15/25 VERMONT — 0.1% University of Vermont & State Agricultural College Rev., 5.00%, 10/1/19 (Ambac) VIRGINIA — 0.6% Fairfax County Economic Development Authority Rev., (Silver Line Phase I), 5.00%, 4/1/36 Norfolk Redevelopment & Housing Authority Rev., (Old Dominion University Project), VRDN, 0.06%, 12/2/13 (LOC: Bank of America N.A.) Virginia Resources Authority Clean Water Rev., (State Revolving Fund), 5.00%, 10/1/16 Virginia Resources Authority Clean Water Rev., (State Revolving Fund), 5.00%, 10/1/22 WASHINGTON — 4.6% Central Puget Sound Regional Transportation Authority Rev., Series 2012 P-1, 5.00%, 2/1/17 Central Puget Sound Regional Transportation Authority Rev., Series 2012 S-1, 5.00%, 11/1/16 Central Puget Sound Regional Transportation Authority Rev., Series 2012 S-1, 5.00%, 11/1/17 Energy Northwest Electric Rev., Series 2005 A, (Project 3), 5.00%, 7/1/15 (Ambac) Energy Northwest Electric Rev., Series 2009 A, (Project 3), 5.25%, 7/1/18 Energy Northwest Electric Rev., Series 2010 A, (Project 3), 5.00%, 7/1/18 Energy Northwest Electric Rev., Series 2011 A, (Columbia Generating), 5.00%, 7/1/22 Energy Northwest Wind Rev., 4.75%, 7/1/20 (NATL-RE) King County Public Hospital District No. 2 GO, (Evergreen Healthcare), 5.00%, 12/1/14 (NATL-RE) King County Sewer Rev., Series 2011 B, 5.00%, 1/1/16 Kitsap County School District No. 303 Bainbridge Island GO, 5.00%, 12/1/17 (NATL-RE/School Board Guarantee) Port Seattle Rev., Series 2010 B, (Intermediate Lien), 5.00%, 6/1/22 Seattle Municipal Light & Power Rev., Series 2010 B, 5.00%, 2/1/19 Snohomish County Edmonds School District No. 15 GO, 5.00%, 6/1/16, Prerefunded at 100% of Par (NATL-RE/FGIC/School Bond Guarantee) Tacoma Electric System Rev., Series 2013 A, 5.00%, 1/1/16 Tacoma Electric System Rev., Series 2013 A, 5.00%, 1/1/17 Tacoma Electric System Rev., Series 2013 A, 4.00%, 1/1/18 Tacoma Electric System Rev., Series 2013 A, 4.00%, 1/1/19 Tacoma Electric System Rev., Series 2013 A, 5.00%, 1/1/19 Washington Federal Highway Grant Anticipation Rev., Series 2012-F, (Senior 520 Corridor Program), 5.00%, 9/1/15 Washington GO, Series 1990 A, 6.75%, 2/1/15 33 Principal Amount Value Washington GO, Series 2005 D, 5.00%, 1/1/15, Prerefunded at 100% of Par (AGM) Washington GO, Series 2011 A, 5.00%, 7/1/21 Washington GO, Series 2011 A, 5.00%, 7/1/22 Washington GO, Series 2011 C, (Motor Vehicle Tax-Senior 520), 5.00%, 6/1/21 Washington GO, Series 2011 C, (Motor Vehicle Tax-Senior 520), 5.00%, 6/1/22 Washington GO, Series 2012 R, 5.00%, 7/1/23 Washington GO, Series R-2012C, 5.00%, 7/1/26 Washington Health Care Facilities Authority Rev., Series 2006 D, (Providence Health & Services), 5.25%, 10/1/33 (AGM) Washington Health Care Facilities Authority Rev., Series 2007 D, (Multicare Health System), VRDN, 0.04%, 12/2/13 (LOC: Barclays Bank PLC) Washington State Housing Finance Commission Rev., (YMCA Snohomish County Project), VRDN, 0.08%, 12/2/13 (LOC: Bank of America N.A.) Yakima County School District No. 208 West Valley GO, 5.00%, 12/1/18 (NATL-RE/School Board Guarantee) WISCONSIN — 1.5% Wisconsin Department of Transportation Rev., Series 1, 5.00%, 7/1/25 Wisconsin Department of Transportation Rev., Series 1, 5.00%, 7/1/26 Wisconsin GO, Series 2011 B, 5.00%, 5/1/15 Wisconsin GO, Series 2011-1, 5.00%, 5/1/19 Wisconsin GO, Series 2011-1, 5.00%, 5/1/20 Wisconsin GO, Series 2011-1, 5.00%, 5/1/21 Wisconsin Health & Educational Facilities Authority Rev., (Luther Hospital), 5.50%, 11/15/22 Wisconsin Health & Educational Facilities Authority Rev., (Luther Hospital), 5.75%, 11/15/30 Wisconsin Transportation Rev., Series 2008 A, 5.00%, 7/1/18 TOTAL INVESTMENT SECURITIES — 99.0% (Cost $3,242,480,639) OTHER ASSETS AND LIABILITIES — 1.0% TOTAL NET ASSETS — 100.0% Futures Contracts Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) U.S. Treasury Long Bonds March 2014 34 Notes to Schedule of Investments ACA American Capital Access AGC Assured Guaranty Corporation AGM Assured Guaranty Municipal Corporation CIFG CDC IXIS Financial Guaranty North America COP Certificates of Participation FGIC Financial Guaranty Insurance Company GA Guaranty Agreement GO General Obligation LOC Letter of Credit NATL-RE National Public Finance Guarantee Corporation – Reinsured NATL-RE-IBC National Public Finance Guarantee Corporation – Reinsured – Insured Bond Certificates PSF-GTD Permanent School Fund Guaranteed Q-SBLF Qualified School Board Loan Fund SBBPA Standby Bond Purchase Agreement VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. XLCA XL Capital Ltd. † Category is less than 0.05% of total net assets. Escrowed to maturity in U.S. government securities or state and local government securities. Security is a zero-coupon bond. Zero-coupon securities are issued at a substantial discount from their value at maturity. When-issued security. The issue price and yield are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. Security, or a portion thereof, has been pledged at the custodian bank or with a broker for margin requirements on futures contracts. At the period end, the aggregate value of securities pledged was $598,957. See Notes to Financial Statements. 35 Statement of Assets and Liabilities NOVEMBER 30, 2013 (UNAUDITED) Assets Investment securities, at value (cost of $3,242,480,639) Cash Receivable for investments sold Receivable for capital shares sold Interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Accrued management fees Distribution and service fees payable Dividends payable Net Assets Net Assets Consist of: Capital paid in Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Investor Class Institutional Class A Class $51,705,475 4,606,716 $11.22* C Class $19,778,180 1,763,601 * Maximum offering price $11.75 (net asset value divided by 0.955). See Notes to Financial Statements. 36 Statement of Operations FOR THE SIX MONTHS ENDED NOVEMBER 30, 2013 (UNAUDITED) Investment Income (Loss) Income: Interest Expenses: Management fees Distribution and service fees: A Class C Class Trustees’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions ) Futures contract transactions ) ) Change in net unrealized appreciation (depreciation) on: Investments ) Futures contracts ) Net realized and unrealized gain (loss) ) Net Increase (Decrease) in Net Assets Resulting from Operations ) See Notes to Financial Statements. 37 Statement of Changes in Net Assets SIX MONTHS ENDED NOVEMBER 30, 2013 (UNAUDITED) AND YEAR ENDED MAY 31, 2013 Increase (Decrease) in Net Assets November 30, 2013 May 31, 2013 Operations Net investment income (loss) Net realized gain (loss) ) Change in net unrealized appreciation (depreciation) ) ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders From net investment income: Investor Class ) ) Institutional Class ) ) A Class ) ) C Class ) ) From net realized gains: Investor Class — ) Institutional Class — ) A Class — ) C Class — ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) Net increase (decrease) in net assets ) Net Assets Beginning of period End of period Distributions in excess of net investment income — ) See Notes to Financial Statements. 38 Notes to Financial Statements NOVEMBER 30, 2013 (UNAUDITED) 1. Organization American Century Municipal Trust (the trust) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Massachusetts business trust. Intermediate-Term Tax-Free Bond Fund (the fund) is one fund in a series issued by the trust. The fund is diversified as defined under the 1940 Act. The fund’s investment objectives are to seek safety of principal and high current income that is exempt from federal income tax. The fund offers the Investor Class, the Institutional Class, the A Class and the C Class. The A Class may incur an initial sales charge. The A Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class is made available to institutional shareholders or through financial intermediaries whose clients do not require the same level of shareholder and administrative services as shareholders of other classes. As a result, the Institutional Class is charged a lower unified management fee. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. 39 Segregated Assets — In accordance with the 1940 Act, the fund segregates assets on its books and records to cover certain types of investments, including, but not limited to, futures contracts and when-issued securities. American Century Investment Management, Inc. (ACIM) (the investment advisor) monitors, on a daily basis, the securities segregated to ensure the fund designates a sufficient amount of liquid assets, marked-to-market daily. The fund may also receive assets or be required to pledge assets at the custodian bank or with a broker for margin requirements on futures contracts. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. Accordingly, no provision has been made for income taxes. The fund files U.S. federal, state, local and non-U.S. tax returns as applicable. The fund’s tax returns are subject to examination by the relevant taxing authority until expiration of the applicable statute of limitations, which is generally three years from the date of filing but can be longer in certain jurisdictions. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income, if any, are declared daily and paid monthly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The trust has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.1625% to 0.2800%. The rates for the Complex Fee range from 0.2500% to 0.3100% for the Investor Class, A Class and C Class. The Institutional Class is 0.2000% less at each point within the Complex Fee range. The effective annual management fee for each class for the six months ended November 30, 2013 was 0.47% for the Investor Class, A Class and C Class and 0.27% for the Institutional Class. 40 Distribution and Service Fees — The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class and C Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the C Class will pay ACIS an annual distribution and service fee of 1.00%, of which 0.25% is paid for individual shareholder services and 0.75% is paid for distribution services. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended November 30, 2013 are detailed in the Statement of Operations. Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC). The trust’s investment advisor, ACIM, the trust’s distributor, ACIS, and the trust’s transfer agent, American Century Services, LLC, are wholly owned, directly or indirectly, by ACC. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended November 30, 2013 were $1,017,580,100 and $1,558,644,153, respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Six months ended November 30, 2013 Year ended May 31, 2013 Shares Amount Shares Amount Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) ) ) 41 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities and unrealized gain (loss) on futures contracts were classified as Level 2 and Level 1, respectively. The Schedule of Investments provides additional information on the fund’s portfolio holdings. 7. Derivative Instruments Interest Rate Risk — The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The fund purchased and sold interest rate risk derivative instruments throughout the reporting period, and the instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume. The value of interest rate risk derivative instruments as of November 30, 2013, is included in the unrealized gain (loss) on futures contracts as reported in the Schedule of Investments. At period end, the fund did not have any asset derivatives or liability derivatives disclosed on the Statement of Assets and Liabilities. For the six months ended November 30, 2013, the effect of interest rate risk derivative instruments on the Statement of Operations was $(1,096,630) in net realized gain (loss) on futures contract transactions and $472,370 in change in net unrealized appreciation (depreciation) on futures contracts. 42 8. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of November 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments $113,656,332 Gross tax depreciation of investments (55,556,124) Net tax appreciation (depreciation) of investments $58,100,208 The cost of investments for federal income tax purposes was the same as the cost for financial reporting purposes. 43 Financial Highlights For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return Operating Expenses Operating Expenses (before expense waiver) Net Investment Income (Loss) Net Investment Income (Loss) (before expense waiver) Portfolio Turnover Rate Net Assets, End of Period (in thousands ) Investor Class — (2.11)% 0.47% 0.47% 2.56% 2.56% 28% 2.43% 0.47% 0.47% 2.44% 2.44% 58% — 8.28% 0.47% 0.47% 2.91% 2.91% 62% — 3.31% 0.47% 0.48% 3.53% 3.52% 14% — 7.48% 0.48% 0.48% 3.61% 3.61% 14% 0.41 — 3.58% 0.49% 0.49% 3.89% 3.89% 37% Institutional Class — (2.01)% 0.27% 0.27% 2.76% 2.76% 28% 2.55% 0.27% 0.27% 2.64% 2.64% 58% — 8.59% 0.27% 0.27% 3.11% 3.11% 62% — 3.51% 0.27% 0.28% 3.73% 3.72% 14% — 7.69% 0.28% 0.28% 3.81% 3.81% 14% 0.43 — 3.78% 0.29% 0.29% 4.09% 4.09% 37% 44 For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return Operating Expenses Operating Expenses (before expense waiver) Net Investment Income (Loss) Net Investment Income (Loss) (before expense waiver) Portfolio Turnover Rate Net Assets, End of Period (in thousands ) A Class — (2.23)% 0.72% 0.72% 2.31% 2.31% 28% 2.09% 0.72% 0.72% 2.19% 2.19% 58% — 8.11% 0.72% 0.72% 2.66% 2.66% 62% — 3.05% 0.72% 0.73% 3.28% 3.27% 14% — 1.35% 0.73% 0.73% 3.19% 3.19% 14% C Class — (2.60)% 1.47% 1.47% 1.56% 1.56% 28% 1.33% 1.47% 1.47% 1.44% 1.44% 58% — 7.30% 1.47% 1.47% 1.91% 1.91% 62% — 2.28% 1.47% 1.48% 2.53% 2.52% 14% — 1.07% 1.48% 1.48% 2.33% 2.33% 14% 45 Notes to Financial Highlights Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Six months ended November 30, 2013 (unaudited). Computed using average shares outstanding throughout the period. Annualized. March 1, 2010 (commencement of sale) through May 31, 2010. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended May 31, 2010. See Notes to Financial Statements. 46 Approval of Management Agreement At a meeting held on June 11, 2013, the Fund’s Board of Directors/Trustees unanimously approved the renewal of the management agreement pursuant to which American Century Investment Management, Inc. (the “Advisor”) acts as the investment advisor for the Fund. Under Section 15(c) of the Investment Company Act, contracts for investment advisory services are required to be reviewed, evaluated, and approved by a majority of a fund’s directors/trustees (the “Directors”), including a majority of the independent Directors each year. The Board regards this annual evaluation and renewal as one of its most important responsibilities. In connection with their annual review and evaluation, the independent Directors memorialized a statement regarding the relationship between their ongoing obligations to oversee and evaluate the performance of the Advisor and their consideration of renewal of the management agreement. In that statement, the independent Directors noted that their assessment of the Advisor’s performance is an ongoing process that takes place over the entire year and is informed by all of the information that the Board and its committees receive and consider over time. This information, together with the materials provided in connection with the review, are central to the Board’s assessment of the Advisor’s performance and its determination whether to renew the Fund’s management agreement. Prior to its consideration of the renewal of the management agreement, the Board requested and reviewed extensive data and analysis relating to the proposed renewal. This information and analysis was compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and the services provided to the Fund by the Advisor. In connection with its consideration of the renewal of the management agreement, the Board’s review and evaluation of the services provided by the Advisor included, but was not limited to, the following: • the nature, extent, and quality of investment management, shareholder services, and other services provided by the Advisor to the Fund; • the wide range of other programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis; • the investment performance of the Fund, including data comparing the Fund’s performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; • data comparing the cost of owning the Fund to the cost of owning similar funds; • the Advisor’s compliance policies, procedures, and regulatory experience; • financial data showing the cost of services provided to the Fund, the profitability of the Fund to the Advisor, and the overall profitability of the Advisor; • possible economies of scale associated with the Advisor’s management of the Fund and other accounts under its management; 47 • data comparing services provided and charges to other investment management clients of the Advisor; and • consideration of collateral benefits derived by the Advisor from the management of the Fund. In keeping with its practice, the Board held two in-person meetings to review and discuss the information provided. The Board also had the benefit of the advice of its independent counsel throughout the period. Factors Considered The Directors considered all of the information provided by the Advisor, the independent data providers, and the Board’s independent counsel in connection with the review, and evaluated such information for the Fund. In connection with their review, the Directors did not identify any single factor as being all-important or controlling and each Director may have attributed different levels of importance to different factors. In deciding to renew the management agreement, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services — Generally. Under the management agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the management agreement, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Fund • portfolio research and security selection • initial capitalization/funding • securities trading • Fund administration • custody of Fund assets • daily valuation of the Fund’s portfolio • shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping, and communications • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution 48 The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels, and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Fund is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes by investing in or exchanging among various American Century Investments funds, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. Further, the Directors recognize that the Advisor has an obligation to seek the best execution of fund trades. In providing these services, the Advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Portfolio Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. The Directors also review detailed performance information during the management agreement approval process. If performance concerns are identified, the Fund receives special reviews until performance improves, during which the Board discusses with the Advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. The Board found the investment management services provided by the Advisor to the Fund to meet or exceed industry standards. More detailed information about the Fund’s performance can be found in the Performance section of this report. Shareholder and Other Services. Under the management agreement, the Advisor provides the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through various committees of the Board, regularly reviews reports and evaluations of such services at its regular meetings. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. The Board found the services provided by the Advisor to the Fund under the management agreement to be competitive and of high quality. 49 Costs of Services and Profitability. The Advisor provides detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Directors have reviewed with the Advisor the methodology used to prepare this financial information. The financial information regarding the Advisor is considered in evaluating the Advisor’s financial condition, its ability to continue to provide services under the management agreement, and the reasonableness of the current management fee. The Board concluded that the Advisor’s profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the Advisor’s practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The Board concluded that the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, and through reinvestment in its business to provide shareholders additional content and services. Comparison to Other Funds’ Fees. The management agreement provides that the Fund pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Fund’s independent directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the Fund’s unified fee to the total expense ratio of other funds in the Fund’s peer group. The Board concluded that the management fee paid by the Fund to the Advisor under the management agreement is reasonable in light of the services provided to the Fund. 50 Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature of the services, fees, costs and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, where applicable, may be included with the assets of the Fund to determine breakpoints in the management fee schedule. Existing Relationship. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Fund’s operations and various risks, uncertainties, and other effects that could occur as a result of a decision not to continue such relationship. In particular, the Board recognized that most shareholders have invested in the Fund on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. Conclusion of the Directors. As a result of this process, the Board, including all of the independent directors and assisted by the advice of independent legal counsel, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the management agreement between the Fund and the Advisor is fair and reasonable in light of the services provided and should be renewed. 51 Additional Information Proxy Voting Policies Descriptions of the principles and policies that the fund’s investment advisor uses in exercising the voting rights associated with the securities purchased and/or held by the fund are available without charge, upon request, by calling 1-800-345-2021 or visiting the “About Us” page of American Century Investments’ website at americancentury.com. A description of the policies is also available on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 52 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Relay Service for the Deaf American Century Municipal Trust Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2014 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-80796 1401 SEMIANNUAL REPORT NOVEMBER 30, 2013 Long-Term Tax-Free Fund Table of Contents President’s Letter 2 Performance 3 Fund Characteristics 4 Shareholder Fee Example 5 Schedule of Investments 7 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Notes to Financial Statements 20 Financial Highlights 25 Approval of Management Agreement 27 Additional Information 32 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing this semiannual report for the six months ended November 30, 2013. It provides a macroeconomic and financial market overview (below), followed by fund performance, a schedule of fund investments, and other financial information. For additional commentary and updated information on fund performance, key factors that affected asset returns, and other insights regarding the investment markets, we encourage you to visit our website, americancentury.com. Higher Government Bond Yields and Robust Stock Index Returns U.S. government bond yields and stock indices traced mostly upward paths during the six months ended November 30, 2013. Indications of sustainable economic growth and hints from the Federal Reserve (the Fed) that it might start tapering its latest bond-buying program (quantitative easing, QE) sent bond yields soaring from May to September. The 10-year Treasury yield reached 3.00% on September 5, its first time at that level since July 2011, before retreating to finish the reporting period at 2.74%, still well above where it began (at 2.13%). Government bond yields generally declined in September and October on softer economic data, the Fed’s announcement that it would delay tapering, and uncertainty caused by the government shutdown during October, but not enough to reverse mostly negative total returns. The 10-year U.S. Treasury note and the Barclays U.S. Aggregate Bond Index (representing the broad taxable U.S. bond market) returned –3.73% and –0.56%, respectively, for the six months. Municipal bonds generally trailed taxable bonds—the Barclays Municipal Bond Index returned –2.45%. U.S. stock indices also experienced volatility during the period, but not enough to erase mostly robust gains—the S&P 500 Index advanced 11.91%. As we enter 2014, there’s less uncertainty about the U.S. fiscal picture and global economic strength than a year ago, but headwinds continue. A full economic recovery from 2008 remains elusive—economic growth is still subpar compared with past recoveries. In this environment, we continue to believe in a disciplined, diversified, long-term investment approach, using professionally managed stock and bond portfolios—as appropriate—for meeting financial goals. We appreciate your continued trust in us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Performance Total Returns as of November 30, 2013 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years 10 years Since Inception Inception Date A Class No sales charge* With sales charge* MMBAX -3.82% -8.13% -5.45% -9.71% 5.80% 4.82% 3.77%(2) 3.29%(2) 5.00%(2) 4.71%(2) 3/31/97 Barclays Municipal Bond Index — -2.45% -3.51% 6.25% 4.40% 5.29% — Investor Class ACLVX -3.79% -5.21% 6.06% — 4.26% 4/3/06 Institutional Class ACLSX -3.61% -5.02% 6.27% — 4.46% 4/3/06 C Class No sales charge* With sales charge* ACTCX -4.27% -5.21% -6.15% -6.15% 5.01% 5.01% — — 3.23% 3.23% 4/3/06 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 4.50% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Long-Term Tax-Free acquired all the net assets of the Mason Street Municipal Bond Fund on March 31, 2006, pursuant to a plan of reorganization approved by the acquired fund’s shareholders on March 15, 2006. Performance information prior to April 1, 2006 is that of the Mason Street Municipal Bond Fund. Total returns for periods less than one year are not annualized. Returns would have been lower if a portion of the fees had not been waived. Total Annual Fund Operating Expenses Investor Class Institutional Class A Class C Class 0.47% 0.27% 0.72% 1.47% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects A Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 3 Fund Characteristics NOVEMBER 30, 2013 Portfolio at a Glance Weighted Average Maturity 14.4 years Average Duration (Modified) 5.3 years Top Five Sectors % of fund investments General Obligation (GO) - State 16% Water/Sewer 10% Public Power 10% Special Tax 10% Tollroads 9% Top Five States and Territories % of net assets California 18.9% New York 17.0% Texas 6.6% New Jersey 6.1% Puerto Rico 4.8% Types of Investments in Portfolio % of net assets Municipal Securities 98.9% Other Assets and Liabilities 1.1% 4 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from June 1, 2013 to November 30, 2013. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 5 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 6/1/13 Ending Account Value 11/30/13 Expenses Paid During Period(1) 6/1/13 – 11/30/13 Annualized Expense Ratio(1) Actual Investor Class $962.10 0.47% Institutional Class $963.90 0.27% A Class $961.80 0.72% C Class $957.30 1.47% Hypothetical Investor Class 0.47% Institutional Class 0.27% A Class 0.72% C Class 1.47% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 6 Schedule of Investments NOVEMBER 30, 2013 (UNAUDITED) Principal Amount Value Municipal Securities — 98.9% ARIZONA — 2.3% Arizona Department of Transportation State Highway Fund Rev., Series 2011 A, (Sub Highway Revenue), 5.00%, 7/1/22 $ 100,000 $ 116,321 City of Mesa Excise Tax Rev., 5.00%, 7/1/27 Mohave County Industrial Development Authority Correctional Facilities Contract Rev., (Mohave Prison, LLC Expansion), 8.00%, 5/1/25 Phoenix Civic Improvement Corp. Airport Rev., Series 2010 A, (Junior Lien), 5.00%, 7/1/40 Phoenix Civic Improvement Corp. Wastewater System Rev., (Senior Lien), 5.50%, 7/1/24 Salt River Agricultural Improvement & Power District Rev., Series 2009 A, (Electric System Distribution), 5.00%, 1/1/39 University Medical Center Corp. Rev., 6.50%, 7/1/39 CALIFORNIA — 18.9% Alameda Corridor Transportation Authority Rev., Capital Appreciation, Series 1999 A, 0.00%, 10/1/32 (NATL-RE) Anaheim Public Financing Authority Rev., (Electric System Distribution), 5.25%, 10/1/34 Bay Area Toll Authority Toll Bridge Rev., (San Francisco Bay Area), 5.00%, 4/1/26 Bay Area Toll Authority Toll Bridge Rev., Series 2006 F, (San Francisco Bay Area), 5.00%, 4/1/16, Prerefunded at 100% of Par Bay Area Toll Authority Toll Bridge Rev., Series 2007 A1, (San Francisco Bay Area), VRDN, 0.75%, 12/5/13 Bay Area Toll Authority Toll Bridge Rev., Series 2008 F1, (San Francisco Bay Area), 5.00%, 4/1/39 Bay Area Toll Authority Toll Bridge Rev., Series 2009 F1, (San Francisco Bay Area), 5.125%, 4/1/39 California Department of Water Resources Power Supply Rev., Series 2005 G4, 5.00%, 5/1/16 California Department of Water Resources Power Supply Rev., Series 2008 H, 5.00%, 5/1/22 California Educational Facilities Authority Rev., Series 2012 U-2, (Stanford University), 5.00%, 10/1/32 California Educational Facilities Authority Rev., Series 2013 U4, (Stanford University), 5.00%, 6/1/43 California GO, 4.00%, 9/1/18 California GO, 5.00%, 9/1/24 California GO, 5.00%, 6/1/25 California GO, 5.00%, 9/1/25 California GO, 5.625%, 4/1/26 California GO, 5.75%, 4/1/27 California GO, 5.00%, 2/1/28 (Ambac) California GO, 5.75%, 4/1/28 California GO, 5.25%, 9/1/28 California GO, 5.00%, 10/1/29 California GO, 5.00%, 10/1/41 California GO, 5.00%, 2/1/43 California GO, Series 2012 B, VRN, 1.20%, 12/5/13 California Health Facilities Financing Authority Rev., Series 2008 C, (Providence Health & Services), 6.50%, 10/1/18, Prerefunded at 100% of Par California Health Facilities Financing Authority Rev., Series 2008 C, (Providence Health & Services), 6.50%, 10/1/38 California Health Facilities Financing Authority Rev., Series 2009 A, (Catholic Healthcare West), 6.00%, 7/1/39 California Health Facilities Financing Authority Rev., Series 2011 D, (Sutter Health), 5.25%, 8/15/31 7 Principal Amount Value California Health Facilities Financing Authority Rev., Series 2012 A, (Scripps Health), 5.00%, 11/15/40 $ 200,000 $ 200,386 California Health Facilities Financing Authority Rev., Series 2013 A, (St. Joseph Health System), 5.00%, 7/1/37 California Public Works Board Lease Rev., Series 2005 A, (Department of General Services - Butterfield), 5.00%, 6/1/15 California Public Works Board Lease Rev., Series 2011 D, (Judicial Council Projects), 5.00%, 12/1/31 California Public Works Board Lease Rev., Series 2012 A, (Various Capital Projects), 5.00%, 4/1/37 California Statewide Communities Development Authority Rev., Series 2012 A, (Kaiser Permanente), 5.00%, 4/1/42 California University Systemwide Rev., Series 2009 A, 5.25%, 11/1/34 Chaffey Community College District GO, Series 2007 C, (Election of 2002), 5.00%, 6/1/32 (NATL-RE) Clovis Unified School District GO, Capital Appreciation, Series 2004 A, 0.00%, 8/1/29 (NATL-RE) Golden State Tobacco Securitization Corp. Settlement Rev., Series 2013 A, 5.00%, 6/1/30 Long Beach Bond Finance Authority Natural Gas Purchase Rev., Series 2007 A, 5.50%, 11/15/37 Los Angeles Department of Airports Rev., Series 2010 A, (Los Angeles International Airport), 5.00%, 5/15/40 Los Angeles Department of Water & Power Rev., Series 2008 A1, (Power System), 5.25%, 7/1/38 Los Angeles Department of Water & Power Waterworks Rev., Series 2011 A, 5.00%, 7/1/36 Metropolitan Water District of Southern California Rev., Series 2009 C, 5.00%, 7/1/35 Northern California Power Agency Rev., Series 2009 A, (Geothermal Project No. 3), 5.25%, 7/1/24 Oakland Unified School District GO, (Election of 2012), 6.625%, 8/1/38 Palomar Pomerado Health Care District COP, 6.00%, 11/1/41 Poway Unified School District GO, Capital Appreciation, (School Facilities Improvement), 0.00%, 8/1/33 Poway Unified School District Rev., Capital Appreciation, (School Facilities Improvement), 0.00%, 8/1/41 Riverside County Transportation Commission Rev., Series 2013 A, (Limited Tax), 5.25%, 6/1/39 San Buenaventura Rev., (Community Memorial Health System), 7.50%, 12/1/41 San Diego County Regional Transportation Commission Rev., Series 2012 A, 5.00%, 4/1/48 San Diego Public Facilities Financing Water Authority Rev., Series 2010 A, 5.00%, 8/1/23 San Diego Unified School District GO, Capital Appreciation, Series 2012 R-1, 0.00%, 7/1/30 Tuolumne Wind Project Authority Rev., Series 2009 A, 5.875%, 1/1/29 Yosemite Community College District GO, Capital Appreciation, Series 2010 D, (Election of 2004), 0.00%, 8/1/38 COLORADO — 2.0% Colorado Health Facilities Authority Rev., Series 2008 D, (Catholic Health Initiatives), 6.25%, 10/1/33 Denver City and County Airport Rev., Series 2012 B, 5.00%, 11/15/25 8 Principal Amount Value Denver City and County Airport Rev., Series 2013 B, 5.00%, 11/15/43 $ 100,000 $ 100,076 Regional Transportation District Rev., Series 2012 A, (Fastracks Project), 5.00%, 11/1/25 Regional Transportation District Private Activity Rev., (Denver Transit Partners), 6.00%, 1/15/41 University of Colorado Enterprise System Rev., Series 2009 A, 5.25%, 6/1/30 CONNECTICUT — 0.3% Connecticut GO, Series 2013 E, 5.00%, 8/15/26 DELAWARE — 0.2% New Castle County GO, Series 2009 A, 5.00%, 7/15/27 DISTRICT OF COLUMBIA — 2.0% District of Columbia Rev., Series 2011 G, (Income Tax Secured), 5.00%, 12/1/36 District of Columbia Water & Sewer Authority Public Utility Rev., Series 2012 B1, VRDN, 0.53%, 12/5/13 Washington Metropolitan Area Transit Authority Rev., Series 2009 A, 5.00%, 7/1/17 FLORIDA — 3.7% Broward County Airport System Rev., Series 2012 Q-1, 5.00%, 10/1/24 Broward County School Board COP, Series 2012 A, 5.00%, 7/1/26 Florida Board of Education Capital Outlay GO, Series 2007 G, 4.75%, 6/1/37 (NATL-RE) Florida Board of Education Capital Outlay GO, Series 2011 B, 5.125%, 6/1/40 Lee County School Board COP, Series 2012 B, 5.00%, 8/1/17 Miami-Dade County Rev., Series 2012 B, 5.00%, 10/1/37 Miami-Dade County Educational Facilities Authority Rev., Series 2008 A, (University of Miami), 5.50%, 4/1/38 Miami-Dade County Water & Sewer Rev., Series 2013 A, 5.00%, 10/1/42 Orlando & Orange County Expressway Authority Rev., Series 2010 A, 5.00%, 7/1/40 Orlando Utilities Commission System Rev., Series 2009 B, 5.00%, 10/1/33 St. Petersburg Health Facilities Authority Rev., Series 2009 A, (All Children’s Health Facilities), 6.50%, 11/15/39 Tampa Bay Water Regional Water Supply Authority Utility System Rev., Series 2011 A, 5.00%, 10/1/17 GEORGIA — 1.9% Atlanta Airport Rev., Series 2010 C, 5.75%, 1/1/23 Atlanta Airport Rev., Series 2010 C, 5.25%, 1/1/30 Georgia GO, Series 2013 C, 5.00%, 10/1/20 Metropolitan Atlanta Rapid Transit Authority Rev., Series 2009 A, (Third Indenture), 5.00%, 7/1/39 GUAM — 0.5% Guam Government Business Privilege Tax Rev., Series 2011 A, 5.00%, 1/1/31 Guam Power Authority Rev., Series 2012 A, 5.00%, 10/1/34 HAWAII — 0.5% Hawaii Pacific Health Special Purpose Rev., Series 2010 B, 5.75%, 7/1/40 Honolulu City and County Wastewater System Rev., Series 2012 A, (First Bond Resolution), 5.00%, 7/1/26 IDAHO — 0.4% Idaho Health Facilities Authority Rev., (St. Luke’s Regional Medical Center), 5.00%, 7/1/35 (AGM) ILLINOIS — 4.5% Chicago Board of Education GO, Series 2010 F, 5.00%, 12/1/14 9 Principal Amount Value Chicago Board of Education GO, Series 2010 F, 5.00%, 12/1/15 $ 200,000 $ 213,442 Chicago Midway Airport Rev., Series 2013 B, 5.00%, 1/1/26 Chicago Sales Tax Rev., Series 2011 A, 5.25%, 1/1/38 Cook County GO, Series 2011 A, 5.25%, 11/15/28 Illinois Finance Authority Rev., Series 2008 D, (Advocate Health Care Network), 6.25%, 11/1/28 Illinois GO, 5.00%, 1/1/15 Illinois GO, 5.00%, 1/1/17 (AGM) Illinois GO, 5.00%, 3/1/37 Illinois GO, 5.50%, 7/1/38 Metropolitan Pier & Exposition Authority Rev., Series 2010 B2, (McCormick Place Expansion), 5.00%, 6/15/50 Railsplitter Tobacco Settlement Authority Rev., 5.00%, 6/1/15 Railsplitter Tobacco Settlement Authority Rev., 5.00%, 6/1/17 Railsplitter Tobacco Settlement Authority Rev., 6.00%, 6/1/28 INDIANA — 0.6% Indiana Bond Bank Rev., Series 2006 A, (Special Program), 5.00%, 8/1/20 (AGM) Indiana Finance Authority Wastewater Utility Rev., Series 2011 A, (First Lien), 5.25%, 10/1/25 IOWA — 1.8% Grinnell Hospital Rev., (Grinnell Regional Medical Center), VRDN, 0.06%, 12/2/13 (LOC: U.S. Bank N.A.) KANSAS — 0.8% Kansas State Department of Transportation Highway Rev., Series 2012 A2, VRN, 0.28%, 12/6/13 KENTUCKY — 1.1% Kentucky Asset/Liability Commission Agency Fund Rev., Series 2010 A, (Federal Highway Trust), 5.00%, 9/1/20 Kentucky Property & Buildings Community Rev., 5.50%, 11/1/28 Kentucky Turnpike Authority Economic Development Road Rev., Series 2008 A, (Revitalization), 5.00%, 7/1/17 LOUISIANA — 0.3% Louisiana GO, Series 2013 C, 5.00%, 7/15/26 MARYLAND — 0.2% Maryland Economic Development Corp. Student Housing Rev., (University of Maryland, College Park), 5.00%, 6/1/19 MASSACHUSETTS — 3.8% Massachusetts Bay Transportation Authority Rev., Series 2008 A, 5.25%, 7/1/34 Massachusetts Bay Transportation Authority Rev., Series 2012 A, 5.00%, 7/1/41 Massachusetts GO, Series 2008 A, (Consolidated Loan), 5.00%, 8/1/24 Massachusetts GO, Series 2013 A, (Consolidated Loan), 5.00%, 4/1/19 Massachusetts Health & Educational Facilities Authority Rev., Series 2009 A, (Harvard University), 5.50%, 11/15/36 Massachusetts Port Authority Rev., Series 2012 B, 5.00%, 7/1/19 Massachusetts Port Authority Rev., Series 2012 B, 5.00%, 7/1/33 Massachusetts School Building Authority Sales Tax Rev., Series 2013 A, (Senior Lien), 5.00%, 5/15/43 Massachusetts School Building Authority Sales Tax Rev., Series 2012 A, (Senior Lien), 5.00%, 8/15/30 Massachusetts Water Resources Authority Rev., Series 2011 C, 5.25%, 8/1/42 10 Principal Amount Value MICHIGAN — 1.9% Detroit City School District GO, Series 2012 A, (Building & Site), 5.00%, 5/1/31 (Q-SBLF) $ 250,000 $ 248,552 Detroit Water and Sewerage Department Disposal Sewage System Rev., Series 2012 A, (Senior Lien), 5.25%, 7/1/26 Detroit Water and Sewerage Department Disposal Sewage System Rev., Series 2012 A, (Senior Lien), 5.00%, 7/1/32 Detroit Water and Sewerage Department Disposal Sewage System Rev., Series 2012 A, (Senior Lien), 5.25%, 7/1/39 Detroit Water Supply System Rev., Series 2011 C, (Senior Lien), 5.00%, 7/1/41 Michigan Finance Authority Rev., (Detroit School District), 5.50%, 6/1/21 MINNESOTA — 0.3% Minnesota GO, 5.00%, 6/1/18 MISSISSIPPI — 0.2% Mississippi Development Bank Special Obligation Rev., (Jackson Water and Sewer System Project), 6.875%, 12/1/40 (AGM) MISSOURI — 0.4% Missouri Health & Educational Facilities Authority Rev., Series 2008 A, (Washington University), 5.375%, 3/15/39 NEBRASKA — 0.3% Nebraska Public Power District Rev., Series 2008 B, 5.00%, 1/1/24 NEVADA — 0.7% Clark County Airport System Rev., Series 2008 E, 5.00%, 7/1/14 Nevada GO, Series 2013 D1, 5.00%, 3/1/22 NEW JERSEY — 6.1% Monmouth County GO, (County College Bonds), 4.00%, 9/15/19 New Jersey Economic Development Authority Rev., 5.00%, 6/15/15 New Jersey Economic Development Authority Rev., Series 2011 EE, (School Facilities Construction), 5.00%, 9/1/23 New Jersey GO, 5.00%, 6/1/17 New Jersey GO, Series 2010 Q, 5.00%, 8/15/15 New Jersey Health Care Facilities Financing Authority Rev., (Hackensack University Medical Center), 5.00%, 1/1/34 New Jersey Health Care Facilities Financing Authority Rev., (The Robert Wood Johnson Foundation), 5.00%, 7/1/31 New Jersey State Turnpike Authority Rev., Series 2009 H, 5.00%, 1/1/36 New Jersey Transportation Trust Fund Authority Rev., Series 2005 B, 5.50%, 12/15/21 (NATL-RE) New Jersey Transportation Trust Fund Authority Rev., Series 2006 A, 5.25%, 12/15/20 New Jersey Transportation Trust Fund Authority Rev., Series 2006 A, 5.25%, 12/15/20 (AGM) New Jersey Transportation Trust Fund Authority Rev., Series 2006 A, 5.25%, 12/15/21 (NATL-RE) New Jersey Transportation Trust Fund Authority Rev., Series 2006 A, 5.25%, 12/15/22 (AGM) New Jersey Transportation Trust Fund Authority Rev., Series 2010 D, 5.25%, 12/15/23 New Jersey Transportation Trust Fund Authority Rev., Series 2010 D, 5.00%, 12/15/24 New Jersey Transportation Trust Fund Authority Rev., Capital Appreciation, Series 2010 A, 0.00%, 12/15/31 NEW YORK — 17.0% Hudson Yards Infrastructure Corp. Rev., Series 2011 A, 5.75%, 2/15/47 11 Principal Amount Value Long Island Power Authority Electric System Rev., Series 1998 2B, VRDN, 0.11%, 12/2/13 (LOC: Bayerische Landesbank) $ 1,800,000 Long Island Power Authority Electric System Rev., Series 2008 A, 6.00%, 5/1/33 Long Island Power Authority Electric System Rev., Series 2008 B, 5.25%, 4/1/19 (AGC-ICC) Metropolitan Transportation Authority Rev., Series 2008 C, 6.50%, 11/15/28 Metropolitan Transportation Authority Rev., Series 2012 C, 5.00%, 11/15/41 Metropolitan Transportation Authority Rev., Series 2013 B, 5.00%, 11/15/43 New York City GO, Series 2009 C, 5.00%, 8/1/23 New York City GO, Series 2013 A1, 5.00%, 8/1/36 New York City GO, Series 2013 J, 5.00%, 8/1/23 New York City Municipal Water Finance Authority Water & Sewer System Rev., Series 2004 C, 5.00%, 6/15/14, Prerefunded at 100% of Par New York City Municipal Water Finance Authority Water & Sewer System Rev., Series 2004 C, 5.00%, 6/15/35 New York City Municipal Water Finance Authority Water & Sewer System Rev., Series 2009 GG-1, (Second General Resolution), 5.00%, 6/15/39 New York City Municipal Water Finance Authority Water & Sewer System Rev., Series 2011 GG, (Second General Resolution), 5.00%, 6/15/43 New York City Municipal Water Finance Authority Water & Sewer System Rev., Series 2012 FF, (Second General Resolution), 5.00%, 6/15/45 New York City Transitional Finance Authority Rev., Series 2009 S4, 5.50%, 1/15/39 New York City Transitional Finance Authority Rev., Series 2011 1A, 5.00%, 7/15/25 New York City Transitional Finance Authority Rev., Series 2011 C, (Future Tax Secured Bonds), 5.00%, 11/1/39 New York City Transitional Finance Authority Rev., Series 2013 F1, (Future Tax Secured Bonds), 5.00%, 2/1/28 New York City Transitional Finance Authority Rev., Series 2013 I, (Future Tax Secured Bonds), 5.00%, 5/1/42 New York GO, Series 2009 A, 5.00%, 2/15/39 New York Liberty Development Corp. Rev., (Goldman Sachs Headquarters), 5.25%, 10/1/35 New York Liberty Development Corp. Rev., (World Trade Center), 5.125%, 11/15/44 New York State Dormitory Authority Personal Income Tax Rev., Series 2012 A, (General Purpose), 5.00%, 12/15/25 New York State Dormitory Authority Rev., Series 2009 A, (North Shore Long Island Jewish Health System), 5.50%, 5/1/37 New York State Dormitory Authority Rev., Series 2010 A, (Mount Sinai School of Medicine), 5.00%, 7/1/14 New York State Environmental Facilities Corp. Rev., Series 2009 A, 5.125%, 6/15/38 New York State Power Authority Rev., Series 2011 A, 5.00%, 11/15/38 New York State Urban Development Corp. Rev., Series 2009 C, (State Personal Income Tax), 5.00%, 12/15/15 New York State Urban Development Corp. Rev., Series 2013 A1, (State Personal Income Tax), 5.00%, 3/15/28 Port Authority of New York & New Jersey Special Obligation Rev., (John F. Kennedy International Airport Terminal), 6.00%, 12/1/42 Tobacco Settlement Financing Corp. Rev., Series 2011 A, 5.00%, 6/1/17 12 Principal Amount Value Tobacco Settlement Financing Corp. Rev., Series 2011 A, 5.00%, 6/1/18 $ 305,000 $ 354,541 Triborough Bridge & Tunnel Authority Rev., Series 2008 B3, VRDN, 5.00%, 11/15/15 Triborough Bridge & Tunnel Authority Rev., Series 2008 C, 5.00%, 11/15/38 Triborough Bridge & Tunnel Authority Rev., Series 2011 A, 5.00%, 1/1/28 Triborough Bridge & Tunnel Authority Rev., Capital Appreciation, Series 2012 B, 0.00%, 11/15/32 NORTH CAROLINA — 2.1% North Carolina Eastern Municipal Power Agency Rev., Series 2008 C, 6.75%, 1/1/24 North Carolina Eastern Municipal Power Agency Rev., Series 2009 B, 5.00%, 1/1/26 North Carolina Medical Care Commission Facilities Rev., Series 2012 A, (Duke University Health System), 5.00%, 6/1/42 North Carolina Municipal Power Agency No. 1 Catawba Electric Rev., Series 2008 A, 5.25%, 1/1/16 North Carolina Municipal Power Agency No. 1 Catawba Electric Rev., Series 2012 A, 5.00%, 1/1/15 OHIO — 0.3% Franklin County Hospital Rev., Series 2011 A, (Ohio Health Corp.), 5.00%, 11/15/41 OKLAHOMA — 0.3% Oklahoma Turnpike Authority Rev., Series 2011 A, (Second Series), 5.00%, 1/1/28 OREGON — 1.3% Clackamas County Hospital Facility Authority Rev., Series 2009 A, (Legacy Health System), 5.50%, 7/15/35 Oregon GO, Series 2009 A, (State Board of Higher Education), 5.00%, 8/1/38 Oregon Health & Science University Rev., Series 2009 A, 5.75%, 7/1/39 PENNSYLVANIA — 3.4% Pennsylvania Economic Development Financing Authority Unemployment Compensation Rev., Series 2012 A, 5.00%, 7/1/18 Pennsylvania Economic Development Financing Authority Unemployment Compensation Rev., Series 2012 B, 5.00%, 7/1/20 Pennsylvania GO, Series 2011, 5.00%, 11/15/22 Pennsylvania GO, Series 2012 A, 5.00%, 6/1/25 Pennsylvania Higher Educational Facilities Authority Rev., Series 2012 1, (Temple University) 5.00%, 4/1/27 Pennsylvania Turnpike Commission Rev., Series 2008 C, 6.00%, 6/1/28 (AGC) Pennsylvania Turnpike Commission Rev., Series 2011 B, 5.25%, 12/1/41 Philadelphia Gas Works Rev., Series 2009 A, (1998 General Ordinance), 5.00%, 8/1/16 Philadelphia Water & Wastewater Rev., Series 2009 A, 5.25%, 1/1/36 State Public School Building Authority Lease Rev., (School District of Philadelphia), 5.00%, 4/1/23 State Public School Building Authority Lease Rev., (School District of Philadelphia), 5.00%, 4/1/25 PUERTO RICO — 4.8% Puerto Rico Aqueduct & Sewer Authority Rev., Series 2012 A, (Senior Lien), 5.00%, 7/1/17 Puerto Rico Aqueduct & Sewer Authority Rev., Series 2012 A, (Senior Lien), 5.00%, 7/1/21 Puerto Rico Aqueduct & Sewer Authority Rev., Series 2012 A, (Senior Lien), 5.25%, 7/1/42 13 Principal Amount Value Puerto Rico Electric Power Authority Rev., Series 2010 DDD, 5.00%, 7/1/21 $ 175,000 $ 135,223 Puerto Rico Electric Power Authority Rev., Series 2010 XX, 5.25%, 7/1/40 Puerto Rico Electric Power Authority Rev., Series 2010 ZZ, 5.00%, 7/1/19 Puerto Rico Electric Power Authority Rev., Series 2010 ZZ, 5.25%, 7/1/22 Puerto Rico GO, Series 2002 A, (Public Improvement), 5.50%, 7/1/19 (FGIC) Puerto Rico GO, Series 2008 A, (Public Improvement), 5.125%, 7/1/28 Puerto Rico GO, Series 2009 B, (Public Improvement), 5.75%, 7/1/38 Puerto Rico GO, Series 2009 B, (Public Improvement), 6.00%, 7/1/39 Puerto Rico GO, Series 2011 A, (Public Improvement), 5.75%, 7/1/41 Puerto Rico GO, Series 2012 A, (Public Improvement), 5.00%, 7/1/41 Puerto Rico Highway & Transportation Authority Rev., Series 2007 N, 5.25%, 7/1/30 (Ambac) Puerto Rico Public Buildings Authority Rev., Series 2009 Q, 5.625%, 7/1/39 Puerto Rico Public Finance Corp. Rev., Series 2011 B, (Commonwealth Appropriation), 6.00%, 8/1/24 (SBBPA: Government Development Bank for Puerto Rico) Puerto Rico Public Finance Corp. Rev., Series 2011 B, (Commonwealth Appropriation), 5.50%, 8/1/31 (SBBPA: Government Development Bank for Puerto Rico) Puerto Rico Sales Tax Financing Corp. Rev., Series 2010 A, 5.50%, 8/1/42 Puerto Rico Sales Tax Financing Corp. Rev., Series 2010 C, 5.25%, 8/1/41 Puerto Rico Sales Tax Financing Corp. Rev., Series 2011 C, 5.00%, 8/1/40 Puerto Rico Sales Tax Financing Corp. Rev., Capital Appreciation, Series 2010 A, 0.00%, 8/1/33 Puerto Rico Sales Tax Financing Corp. Rev., Capital Appreciation, Series 2011 A1, 0.00%, 8/1/41 SOUTH CAROLINA — 0.3% Piedmont Municipal Power Agency Electric Rev., Series 2009 A3, 5.00%, 1/1/17 TENNESSEE — 1.5% Metropolitan Government Nashville & Davidson County Health & Educational Facilities Board Rev., Series 2008 A, (Vanderbilt University), 5.00%, 10/1/15 Montgomery County Public Building Authority Rev., (Tennessee County Loan Pool), VRDN, 0.08%, 12/2/13 (LOC: Bank of America N.A.) TEXAS — 6.6% Canadian River Municipal Water Authority Rev., (Conjunctive Use Groundwater Supply Project), 5.00%, 2/15/15 Canadian River Municipal Water Authority Rev., (Conjunctive Use Groundwater Supply Project), 5.00%, 2/15/16 Dallas Area Rapid Transit Sales Tax Rev., Series 2010 A, (Senior Lien), 5.00%, 12/1/14 Dallas-Fort Worth International Airport Rev., Series 2011 D, 5.00%, 11/1/20 Dallas-Fort Worth International Airport Rev., Series 2011 D, 5.00%, 11/1/21 Grand Parkway Transportation Corp. Rev., Series 2013 A, 5.125%, 10/1/43 Harris County Toll Road Rev., Series 2009 A, (Senior Lien), 5.00%, 8/15/38 Houston Independent School District GO, VRDN, 2.50%, 6/1/15 (PSF-GTD) 14 Principal Amount Value Love Field Airport Modernization Corp. Special Facilities Rev., (Southwest Airlines Co.), 5.25%, 11/1/40 $ 100,000 $ 99,000 Lower Colorado River Authority Rev., 5.00%, 5/15/15 North Texas Tollway Authority Rev., (First Tier), 6.00%, 1/1/38 North Texas Tollway Authority Rev., (First Tier), 6.00%, 1/1/43 North Texas Tollway Authority Rev., Series 2012 A, (First Tier), 5.00%, 1/1/29 North Texas Tollway Authority Rev., Series 2012 B, (First Tier), 5.00%, 1/1/36 Northside Independent School District GO, (School Building), VRDN, 1.00%, 6/1/16 (PSF-GTD) San Antonio Electric & Gas Rev., Series 2012 A, (Junior Lien), VRDN, 2.00%, 12/1/14 San Antonio Electric & Gas Rev., Series 2012 B, (Junior Lien), VRDN, 2.00%, 12/1/15 San Antonio Electric and Gas Rev., (Junior Lien), 5.00%, 2/1/43 Tarrant County Cultural Education Facilities Finance Corp. Rev., (Scott & White Memorial Hospital and Scott, Sherwood & Brindley Foundation), 5.50%, 8/15/31 Texas Municipal Gas Acquisition & Supply Corp. III Rev., 5.00%, 12/15/30 University of North Texas Rev., Series 2009 A, 5.00%, 4/15/32 UTAH — 0.5% Utah State Board of Regents Rev., 5.25%, 8/1/21 (NATL-RE) Utah State Board of Regents Rev., 5.25%, 8/1/21 (NATL-RE) VIRGINIA — 0.7% Virginia Resources Authority Clean Water Rev., (State Revolving Fund), 5.00%, 10/1/16 Washington County Industrial Development Authority Hospital Facility Rev., Series 2009 C, (Mountain States Health Alliance), 7.75%, 7/1/38 WASHINGTON — 2.9% Central Puget Sound Regional Transportation Authority Rev., Series 2012 P-1, 5.00%, 2/1/17 King County Sewer Rev., Series 2011 B, 5.00%, 1/1/16 King County Sewer Rev., Series 2011 B, 5.00%, 1/1/34 Port of Seattle Rev., Series 2010 B, (Intermediate Lien), 5.00%, 6/1/30 Tacoma Electric System Rev., Series 2013 A, 5.00%, 1/1/16 Washington Federal Highway Grant Anticipation Rev., Series 2012-F, (Senior 520 Corridor Program), 5.00%, 9/1/15 Washington GO, Series 2008 A, 5.00%, 7/1/20 Washington GO, Series R-2012C, 5.00%, 7/1/26 WISCONSIN — 1.5% Wisconsin Department of Transportation Rev., Series 1, 5.00%, 7/1/26 Wisconsin Health & Educational Facilities Authority Rev., (ProHealth Care, Inc. Obligated Group), 6.625%, 2/15/39 Wisconsin Transportation Rev., Series 2008 A, 5.00%, 7/1/18 TOTAL INVESTMENT SECURITIES — 98.9% (Cost $63,360,671) OTHER ASSETS AND LIABILITIES — 1.1% TOTAL NET ASSETS — 100.0% 15 Futures Contracts Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 6 U.S. Treasury Long Bonds March 2014 Notes to Schedule of Investments AGC Assured Guaranty Corporation AGC-ICC Assured Guarantee Corporation - Insured Custody Certificates AGM Assured Guaranty Municipal Corporation COP Certificates of Participation FGIC Financial Guaranty Insurance Company GO General Obligation LOC Letter of Credit NATL-RE National Public Finance Guarantee Corporation - Reinsured PSF-GTD Permanent School Fund Guaranteed Q-SBLF Qualified School Board Loan Fund SBBPA Standby Bond Purchase Agreement VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. Security is a zero-coupon bond. Zero-coupon securities are issued at a substantial discount from their value at maturity. Security, or a portion thereof, has been pledged at the custodian bank or with a broker for margin requirements on futures contracts. At the period end, the aggregate value of securities pledged was $88,638. Escrowed to maturity in U.S. government securities or state and local government securities. When-issued security. The issue price and yield are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. See Notes to Financial Statements. 16 Statement of Assets and Liabilities NOVEMBER 30, 2013 (UNAUDITED) Assets Investment securities, at value (cost of $63,360,671) Cash Receivable for capital shares sold Interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Accrued management fees Distribution and service fees payable Dividends payable Net Assets Net Assets Consist of: Capital paid in Distributions in excess of net investment income ) Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Investor Class Institutional Class $333,646 30,016 A Class $11.12* C Class $2,424,278 217,987 * Maximum offering price $11.64 (net asset value divided by 0.955). See Notes to Financial Statements. 17 Statement of Operations FOR THE SIX MONTHS ENDED NOVEMBER 30, 2013 (UNAUDITED) Investment Income (Loss) Income: Interest Expenses: Management fees Distribution and service fees: A Class C Class Trustees’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions ) Futures contract transactions ) ) Change in net unrealized appreciation (depreciation) on: Investments ) Futures contracts ) Net realized and unrealized gain (loss) ) Net Increase (Decrease) in Net Assets Resulting from Operations ) See Notes to Financial Statements. 18 Statement of Changes in Net Assets SIX MONTHS ENDED NOVEMBER 30, 2013 (UNAUDITED) AND YEAR ENDED MAY 31, 2013 Increase (Decrease) in Net Assets November 30, 2013 May 31, 2013 Operations Net investment income (loss) Net realized gain (loss) ) Change in net unrealized appreciation (depreciation) ) ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders From net investment income: Investor Class ) ) Institutional Class ) ) A Class ) ) C Class ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) Net increase (decrease) in net assets ) Net Assets Beginning of period End of period Distributions in excess of net investment income ) ) See Notes to Financial Statements. 19 Notes to Financial Statements NOVEMBER 30, 2013 (UNAUDITED) 1. Organization American Century Municipal Trust (the trust) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Massachusetts business trust. Long-Term Tax-Free Fund (the fund) is one fund in a series issued by the trust. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek a high level of current income exempt from federal income taxes, consistent with preservation of capital. The fund offers the Investor Class, the Institutional Class, the A Class and the C Class. The A Class may incur an initial sales charge. The A Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class is made available to institutional shareholders or through financial intermediaries whose clients do not require the same level of shareholder and administrative services as shareholders of other classes. As a result, the Institutional Class is charged a lower unified management fee. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. 20 Segregated Assets — In accordance with the 1940 Act, the fund segregates assets on its books and records to cover certain types of investments, including, but not limited to, futures contracts and when-issued securities. American Century Investment Management, Inc. (ACIM) (the investment advisor) monitors, on a daily basis, the securities segregated to ensure the fund designates a sufficient amount of liquid assets, marked-to-market daily. The fund may also receive assets or be required to pledge assets at the custodian bank or with a broker for margin requirements on futures contracts. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. Accordingly, no provision has been made for income taxes. The fund files U.S. federal, state, local and non-U.S. tax returns as applicable. The fund’s tax returns are subject to examination by the relevant taxing authority until expiration of the applicable statute of limitations, which is generally three years from the date of filing but can be longer in certain jurisdictions. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income, if any, are declared daily and paid monthly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The trust has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.1625% to 0.2800%. The rates for the Complex Fee range from 0.2500% to 0.3100% for the Investor Class, A Class and C Class. The Institutional Class is 0.2000% less at each point within the Complex Fee range. The effective annual management fee for each class for the six months ended November 30, 2013 was 0.47% for the Investor Class, A Class and C Class and 0.27% for the Institutional Class. Distribution and Service Fees — The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class and C Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the C Class will pay ACIS an annual distribution and service fee of 1.00%, of which 0.25% is paid for individual shareholder services and 0.75% is paid for distribution services. The fees are computed 21 and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended November 30, 2013 are detailed in the Statement of Operations. Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC). The trust’s investment advisor, ACIM, the trust’s distributor, ACIS, and the trust’s transfer agent, American Century Services, LLC, are wholly owned, directly or indirectly, by ACC. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended November 30, 2013 were $16,789,138 and $35,362,905, respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Six months ended November 30, 2013 Year ended May 31, 2013 Shares Amount Shares Amount Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold — — Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) ) ) 22 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities and unrealized gain (loss) on futures contracts were classified as Level 2 and Level 1, respectively. The Schedule of Investments provides additional information on the fund’s portfolio holdings. 7. Derivative Instruments Interest Rate Risk — The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The fund purchased and sold interest rate risk derivative instruments throughout the reporting period, and the instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume. The value of interest rate risk derivative instruments as of November 30, 2013, is included in the unrealized gain (loss) on futures contracts as reported in the Schedule of Investments. At period end, the fund did not have any asset derivatives or liability derivatives disclosed on the Statement of Assets and Liabilities. For the six months ended November 30, 2013, the effect of interest rate risk derivative instruments on the Statement of Operations was $(30,010) in net realized gain (loss) on futures contract transactions and $20,323 in change in net unrealized appreciation (depreciation) on futures contracts. 23 8. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of November 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments (1,492,365) Net tax appreciation (depreciation) of investments $864,565 The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. As of May 31, 2013, the fund had accumulated short-term capital losses of $(498,372), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers expire as follows: 24 Financial Highlights For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income Net Asset Value, End of Period Total Return Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Investor Class (3.79)% 0.47% 3.12% 23% 3.17% 0.47% 2.78% 49% 11.22% 0.48% 3.42% 38% 2.77% 0.48% 3.94% 23% 8.32% 0.48% 4.04% 50% 0.39 4.32% 0.49% 3.84% 40% Institutional Class (3.61)% 0.27% 3.32% 23% 3.38% 0.27% 2.98% 49% 11.35% 0.28% 3.62% 38% 2.97% 0.28% 4.14% 23% 8.53% 0.28% 4.24% 50% 0.42 4.53% 0.29% 4.04% 40% 25 For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income Net Asset Value, End of Period Total Return Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) A Class (3.82)% 0.72% 2.87% 23% 2.91% 0.72% 2.53% 49% 10.85% 0.73% 3.17% 38% 2.52% 0.73% 3.69% 23% 8.05% 0.73% 3.79% 50% 0.37 4.06% 0.74% 3.59% 40% C Class (4.27)% 1.47% 2.12% 23% 2.15% 1.47% 1.78% 49% 10.12% 1.48% 2.42% 38% 1.76% 1.48% 2.94% 23% 7.25% 1.48% 3.04% 50% 0.29 3.28% 1.49% 2.84% 40% Notes to Financial Highlights Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Six months ended November 30, 2013 (unaudited). Computed using average shares outstanding throughout the period. Annualized. See Notes to Financial Statements. 26 Approval of Management Agreement At a meeting held on June 11, 2013, the Fund’s Board of Directors/Trustees unanimously approved the renewal of the management agreement pursuant to which American Century Investment Management, Inc. (the “Advisor”) acts as the investment advisor for the Fund. Under Section 15(c) of the Investment Company Act, contracts for investment advisory services are required to be reviewed, evaluated, and approved by a majority of a fund’s directors/trustees (the “Directors”), including a majority of the independent Directors each year. The Board regards this annual evaluation and renewal as one of its most important responsibilities. In connection with their annual review and evaluation, the independent Directors memorialized a statement regarding the relationship between their ongoing obligations to oversee and evaluate the performance of the Advisor and their consideration of renewal of the management agreement. In that statement, the independent Directors noted that their assessment of the Advisor’s performance is an ongoing process that takes place over the entire year and is informed by all of the information that the Board and its committees receive and consider over time. This information, together with the materials provided in connection with the review, are central to the Board’s assessment of the Advisor’s performance and its determination whether to renew the Fund’s management agreement. Prior to its consideration of the renewal of the management agreement, the Board requested and reviewed extensive data and analysis relating to the proposed renewal. This information and analysis was compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and the services provided to the Fund by the Advisor. In connection with its consideration of the renewal of the management agreement, the Board’s review and evaluation of the services provided by the Advisor included, but was not limited to, the following: • the nature, extent, and quality of investment management, shareholder services, and other services provided by the Advisor to the Fund; • the wide range of other programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis; • the investment performance of the Fund, including data comparing the Fund’s performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; • data comparing the cost of owning the Fund to the cost of owning similar funds; • the Advisor’s compliance policies, procedures, and regulatory experience; • financial data showing the cost of services provided to the Fund, the profitability of the Fund to the Advisor, and the overall profitability of the Advisor; • possible economies of scale associated with the Advisor’s management of the Fund and other accounts under its management; 27 • data comparing services provided and charges to other investment management clients of the Advisor; and • consideration of collateral benefits derived by the Advisor from the management of the Fund. In keeping with its practice, the Board held two in-person meetings to review and discuss the information provided. The Board also had the benefit of the advice of its independent counsel throughout the period. Factors Considered The Directors considered all of the information provided by the Advisor, the independent data providers, and the Board’s independent counsel in connection with the review, and evaluated such information for the Fund. In connection with their review, the Directors did not identify any single factor as being all-important or controlling and each Director may have attributed different levels of importance to different factors. In deciding to renew the management agreement, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services — Generally. Under the management agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the management agreement, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Fund • portfolio research and security selection • initial capitalization/funding • securities trading • Fund administration • custody of Fund assets • daily valuation of the Fund’s portfolio • shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping, and communications • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution 28 The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels, and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Fund is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes by investing in or exchanging among various American Century Investments funds, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. Further, the Directors recognize that the Advisor has an obligation to seek the best execution of fund trades. In providing these services, the Advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Portfolio Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. The Directors also review detailed performance information during the management agreement approval process. If performance concerns are identified, the Fund receives special reviews until performance improves, during which the Board discusses with the Advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. The Board found the investment management services provided by the Advisor to the Fund to meet or exceed industry standards. More detailed information about the Fund’s performance can be found in the Performance section of this report. Shareholder and Other Services. Under the management agreement, the Advisor provides the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through various committees of the Board, regularly reviews reports and evaluations of such services at its regular meetings. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. The Board found the services provided by the Advisor to the Fund under the management agreement to be competitive and of high quality. Costs of Services and Profitability. The Advisor provides detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Directors have reviewed with the Advisor the methodology used to prepare this financial information. The financial information regarding the Advisor is considered in evaluating the Advisor’s financial condition, its ability to continue 29 to provide services under the management agreement, and the reasonableness of the current management fee. The Board concluded that the Advisor’s profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the Advisor’s practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The Board concluded that the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, and through reinvestment in its business to provide shareholders additional content and services. Comparison to Other Funds’ Fees. The management agreement provides that the Fund pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Fund’s independent directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the Fund’s unified fee to the total expense ratio of other funds in the Fund’s peer group. The Board concluded that the management fee paid by the Fund to the Advisor under the management agreement is reasonable in light of the services provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature of the services, fees, costs and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. 30 Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, where applicable, may be included with the assets of the Fund to determine breakpoints in the management fee schedule. Existing Relationship. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Fund’s operations and various risks, uncertainties, and other effects that could occur as a result of a decision not to continue such relationship. In particular, the Board recognized that most shareholders have invested in the Fund on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. Conclusion of the Directors. As a result of this process, the Board, including all of the independent directors and assisted by the advice of independent legal counsel, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the management agreement between the Fund and the Advisor is fair and reasonable in light of the services provided and should be renewed. 31 Additional Information Proxy Voting Policies Descriptions of the principles and policies that the fund’s investment advisor uses in exercising the voting rights associated with the securities purchased and/or held by the fund are available without charge, upon request, by calling 1-800-345-2021 or visiting the “About Us” page of American Century Investments’ website at americancentury.com. A description of the policies is also available on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 32 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Relay Service for the Deaf American Century Municipal Trust Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2014 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-80794 1401 SEMIANNUAL REPORT NOVEMBER 30, 2013 Tax-Free Money Market Fund Table of Contents President’s Letter 2 Performance 3 Fund Characteristics 4 Shareholder Fee Example 5 Schedule of Investments 7 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Notes to Financial Statements 15 Financial Highlights 17 Approval of Management Agreement 18 Additional Information 23 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing this semiannual report for the six months ended November 30, 2013. It provides a macroeconomic and financial market overview (below), followed by fund performance, a schedule of fund investments, and other financial information. For additional commentary and updated information on fund performance, key factors that affected asset returns, and other insights regarding the investment markets, we encourage you to visit our website, americancentury.com. Higher Government Bond Yields and Robust Stock Index Returns U.S. government bond yields and stock indices traced mostly upward paths during the six months ended November 30, 2013. Indications of sustainable economic growth and hints from the Federal Reserve (the Fed) that it might start tapering its latest bond-buying program (quantitative easing, QE) sent bond yields soaring from May to September. The 10-year Treasury yield reached 3.00% on September 5, its first time at that level since July 2011, before retreating to finish the reporting period at 2.74%, still well above where it began (at 2.13%). Government bond yields generally declined in September and October on softer economic data, the Fed’s announcement that it would delay tapering, and uncertainty caused by the government shutdown during October, but not enough to reverse mostly negative total returns. The 10-year U.S. Treasury note and the Barclays U.S. Aggregate Bond Index (representing the broad taxable U.S. bond market) returned –3.73% and –0.56%, respectively, for the six months. Municipal bonds generally trailed taxable bonds—the Barclays Municipal Bond Index returned –2.45%. U.S. stock indices also experienced volatility during the period, but not enough to erase mostly robust gains—the S&P 500 Index advanced 11.91%. As we enter 2014, there’s less uncertainty about the U.S. fiscal picture and global economic strength than a year ago, but headwinds continue. A full economic recovery from 2008 remains elusive—economic growth is still subpar compared with past recoveries. In this environment, we continue to believe in a disciplined, diversified, long-term investment approach, using professionally managed stock and bond portfolios—as appropriate—for meeting financial goals. We appreciate your continued trust in us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Performance Total Returns as of November 30, 2013 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years 10 years Since Inception Inception Date Investor Class(2) BNTXX 0.01% 0.01% 0.14% 1.21% 2.73% 7/31/84 (1) Total returns for periods less than one year are not annualized. (2) Returns would have been lower if a portion of the management fee had not been waived. Total Annual Fund Operating Expenses Investor Class 0.50% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The 7-day current yield more closely reflects the current earnings of the fund than the total return. 3 Fund Characteristics November 30, 2013 7-Day Current Yield After waiver (1) 0.01% Before waiver -0.22% 7-Day Effective Yield After waiver (1) 0.01% (1) Yields would have been lower if a portion of the management fee had not been waived. Portfolio at a Glance Weighted Average Maturity 38 days Weighted Average Life 38 days Portfolio Composition by Maturity % of fund investments 1-30 days 85% 31-90 days — 91-180 days 3% More than 180 days 12% 4 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from June 1, 2013 to November 30, 2013. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 5 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 6/1/13 Ending Account Value 11/30/13 Expenses Paid During Period(1) 6/1/13 – 11/30/13 Annualized Expense Ratio(1) Actual Investor Class (after waiver) 0.26% Investor Class (before waiver) $1,000.10(2) 0.50% Hypothetical Investor Class (after waiver) 0.26% Investor Class (before waiver) 0.50% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. Ending account value assumes the return earned after waiver and would have been lower if a portion of the management fee had not been waived. 6 Schedule of Investments NOVEMBER 30, 2013 (UNAUDITED) Principal Amount Value Municipal Securities — 98.4% ALABAMA — 1.1% Troy Health Care Authority Rev., (Southeast Rural Health), VRDN, 0.15%, 12/5/13 (LOC: Troy Bank and Trust Co. and FHLB) $ 1,925,000 $ 1,925,000 ARIZONA — 2.8% State of Arizona Unemployment Insurance Rev., Series 2013 B, 1.50%, 5/21/14 ARKANSAS — 0.4% Little Rock Metrocentre Improvement District No. 1 Rev., (Little Rock Newspapers, Inc.), VRDN, 0.09%, 12/2/13 (LOC: JPMorgan Chase Bank N.A.) CALIFORNIA — 14.5% Alameda County Industrial Development Authority Rev., (Bat Properties LLC), VRDN, 0.20%, 12/5/13 (LOC: Bank of the West) California Economic Development Financing Authority Rev., Series 1996 A, (Joseph Schmidt), VRDN, 0.19%, 12/5/13 (LOC: Bank of the West and BNP Paribas) California Infrastructure & Economic Development Bank Rev., (Columbia College), VRDN, 0.11%, 12/5/13 (LOC: Rabobank Nederland N.V.) California Infrastructure & Economic Development Bank Rev., (Haig Precision Manufacturing Corp.), VRDN, 0.19%, 12/5/13 (LOC: Bank of the West) California State University PUTTERs Rev., Series 2008-2646Z, VRDN, 0.13%, 12/5/13 (AGM) (LIQ FAC: JPMorgan Chase Bank N.A.) State of California Rev., Series 2013 A-2, 2.00%, 6/23/14 Three Valleys Municipal Water District COP, (Miramar Water Treatment), VRDN, 0.09%, 12/4/13 (LOC: Wells Fargo Bank N.A.) $ 2,600,000 $ 2,600,000 Town of Hillsborough COP, Series 2003 A, (Water & Sewer System), VRDN, 0.12%, 12/5/13 (SBBPA: JPMorgan Chase Bank N.A.) Victorville Joint Powers Finance Authority Lease Rev., Series 2007 A, (Cogeneration Facility), VRDN, 1.56%, 12/5/13 (LOC: BNP Paribas) West Basin Municipal Water District COP, Series 2008 A1, VRDN, 0.08%, 12/4/13 (SBBPA: Citibank N.A.) COLORADO — 5.3% Colorado Educational & Cultural Facilities Authority Rev., (YMCA Metro Denver), VRDN, 0.15%, 12/5/13 (LOC: Wells Fargo Bank N.A.) Colorado Health Facilities Authority Rev., (Evangelical Lutheran Good Samaritan Obligated Group), VRDN, 0.05%, 12/5/13 (LOC: U.S. Bank N.A.) County of Boulder Rev., (Mental Health Center), VRDN, 0.15%, 12/5/13 (LOC: Wells Fargo Bank N.A.) Midcities Metropolitan District No. 1 Rev., Series 2004 B, VRDN, 0.19%, 12/5/13 (LOC: BNP Paribas) FLORIDA — 6.6% County of Alachua Industrial Development Rev., Series 1997, (Florida Rock Industries, Inc.), VRDN, 0.26%, 12/5/13 (LOC: Bank of America N.A.) 7 Principal Amount Value County of DeSoto Industrial Development Rev., (Tremron, Inc.), VRDN, 0.13%, 12/5/13 (LOC: Branch Banking & Trust) $ 800,000 $ 800,000 Florida State Turnpike Authority Rev., Series 2010 A, 5.00%, 7/1/14 JP Morgan Chase PUTTERs/DRIVERs Trust Rev., Series 2009-3439, VRDN, 0.15%, 12/5/13 (AGM-CR XLCA)(LIQ FAC: JPMorgan Chase Bank N.A.) Pinellas County Housing Finance Authority Rev., Series 2011, (Bayside Court), VRDN, 0.05%, 12/5/13 (LOC: FHLMC) Sarasota County Health Facilities Authority Rev., (Bay Village Health Care Facilities), VRDN, 0.20%, 12/5/13 (LOC: Bank of America N.A.) GEORGIA — 0.9% Stephens County Development Authority Solid Waste Disposable Facilities Rev., (Caterpillar, Inc.), VRDN, 0.40%, 12/5/13 ILLINOIS — 8.0% Chicago Industrial Development Rev., (Evans Food Products Company, Inc.), VRDN, 0.30%, 12/5/13 (LOC: Bank of America N.A.) Illinois Finance Authority Rev., (Andre’s Imaging & Graphics, Inc.), VRDN, 0.24%, 12/5/13 (LOC: U.S. Bank N.A.) Illinois Finance Authority Rev., (Cultural Pool), VRDN, 0.11%, 12/4/13 (LOC: JPMorgan Chase Bank N.A.) Illinois Finance Authority Rev., (The Uniform Law Foundation), VRDN, 0.13%, 12/5/13 (LOC: PNC Bank N.A.) Illinois Finance Authority Rev., Series 1997, (Radiological Society), VRDN, 0.16%, 12/5/13 (LOC: JPMorgan Chase Bank N.A.) Illinois Housing Development Authority Multi-Family Housing Rev., (Rome Meadows), VRDN, 0.44%, 12/5/13 (LOC: First National Bank and FHLB) Rock Island County Metropolitan Airport Authority Rev., (Elliott Aviation), VRDN, 0.20%, 12/4/13 (LOC: U.S. Bank N.A.) INDIANA — 0.4% Indiana Health Facility Financing Authority Rev., (Stone Belt Arc, Inc.), VRDN, 0.16%, 12/4/13 (LOC: JPMorgan Chase Bank N.A.) University of Southern Indiana Rev., Series 1999 G, (Student Fee), VRDN, 0.16%, 12/4/13 (LOC: JPMorgan Chase Bank N.A.) IOWA — 0.9% Iowa Finance Authority Health Facilities Rev., Series 2008, (Great River Medical Center), VRDN, 0.07%, 12/2/13 (LOC: JPMorgan Chase Bank N.A.) Iowa Finance Authority Industrial Development Rev., (Embria Health Sciences), VRDN, 0.20%, 12/5/13 (LOC: Wells Fargo Bank N.A.) LOUISIANA — 1.8% Terrebonne Economic Development Authority Gulf Opportunity Zone Rev., (Buquet Distribution Co.), VRDN, 0.29%, 12/5/13 (LOC: Community Bank and FHLB) MARYLAND — 0.6% Howard County Economic Development Rev., (Eight P CPL LLC), VRDN, 0.32%, 12/5/13 (LOC: Santander Bank N.A. and U.S. Bank N.A.) 8 Principal Amount Value MASSACHUSETTS — 2.1% Massachusetts Bay Transportation Authority Rev., (General Transportation System), VRDN, 0.09%, 12/4/13 (SBBPA: Landesbank Baden-Wurttemberg) $ 2,510,000 $ 2,510,000 Massachusetts Industrial Finance Agency Rev., (Cambridge Isotope Labs, Inc.), VRDN, 0.54%, 12/4/13 (LOC: Bank of America N.A.) Massachusetts Industrial Finance Agency Rev., (Hi-Tech Mold & Tool, Inc.), VRDN, 0.20%, 12/4/13 (LOC: TD Bank N.A.) MISSISSIPPI — 0.8% Mississippi Business Finance Corp. Rev., Series 2004 B, VRDN, 0.17%, 12/5/13 (LOC: U.S. Bank N.A. and BancorpSouth Bank) MISSOURI — 3.4% Missouri State Health & Educational Facilities Authority Rev., (Academie Lafayette), VRDN, 0.23%, 12/5/13 (LOC: Bank of America N.A.) Missouri State Health & Educational Facilities Authority Rev., (Kansas City Art Institute), VRDN, 0.07%, 12/2/13 (LOC: Commerce Bank N.A.) Missouri State Health & Educational Facilities Authority Rev., Series 2011 B, (Rockhurst University), VRDN, 0.07%, 12/2/13 (LOC: Commerce Bank N.A.) NEVADA — 3.4% Clark County Airport System Rev., Series 2013 C2, (Junior Lien), 2.00%, 7/1/14 Nevada Housing Division Rev., (Multi Unit Housing), VRDN, 0.14%, 12/5/13 (LOC: Citibank N.A.) NEW MEXICO — 1.1% State of New Mexico Rev., Series 2009 A, 5.00%, 7/1/14 NEW YORK — 11.9% Long Island Power Authority Electric System Rev., Series 1998 A1, VRDN, 0.15%, 12/4/13 (LOC: Bayerische Landesbank) Nassau County Industrial Development Agency Continuing Care Rev., Series 2007 C, (Amsterdam at Harborside), VRDN, 0.25%, 12/4/13 (LOC: Bank of America N.A.) New York State Dormitory Authority Rev., Series 2009 A, 4.00%, 7/1/14 North Amityville Fire Co., Inc. Rev., VRDN, 0.34%, 12/5/13 (LOC: Citibank N.A.) Suffolk County Industrial Development Agency Rev., (JBC Realty LLC), VRDN, 0.39%, 12/4/13 (LOC: JPMorgan Chase Bank N.A.) NORTH CAROLINA — 3.0% North Carolina Capital Facilities Finance Agency Rev., (Lees-McRae College, Inc.), VRDN, 0.15%, 12/5/13 (LOC: Branch Banking & Trust) North Carolina Medical Care Commission Healthcare Facilities Rev., (Stanley Total Living Center), VRDN, 0.15%, 12/5/13 (LOC: Wells Fargo Bank N.A.) OHIO — 2.1% County of Putnam Healthcare Facilities Rev., (Hilty Memorial Home), VRDN, 0.10%, 12/5/13 (LOC: First Federal Bank of Midwest and FHLB) PENNSYLVANIA — 5.4% Allegheny County Industrial Development Authority Rev., (Little Sisters Poor Project), VRDN, 0.07%, 12/5/13 (LOC: PNC Bank N.A.) 9 Principal Amount Value Allegheny County Industrial Development Authority Rev., Series 1996 A, (United Jewish Federation), VRDN, 0.06%, 12/5/13 (LOC: PNC Bank N.A.) $ 4,090,000 $ 4,090,000 Pennsylvania Higher Educational Facilities Authority Rev., Series 1999 E3, (University of Scranton), VRDN, 0.07%, 12/5/13 (LOC: PNC Bank N.A.) Philadelphia Authority for Industrial Development Rev., Series 2007 B, (Chestnut Hill College), VRDN, 0.15%, 12/5/13 (LOC: Wells Fargo Bank N.A.) SOUTH DAKOTA — 1.1% South Dakota Housing Development Authority Rev., Series 2003 C-1, (Home Ownership Mortgage), VRDN, 0.14%, 12/5/13 (SBBPA: Landesbank Hessen-Thuringen Girozentrale) TENNESSEE — 0.4% Montgomery County Public Building Authority Rev., (Tennessee County Loan Pool), VRDN, 0.08%, 12/2/13 (LOC: Bank of America N.A.) TEXAS — 15.3% Brazos Harbor Industrial Development Corp. Rev., (BASF Corp.), VRDN, 0.15%, 12/4/13 DeSoto Industrial Development Authority Rev., (National Service Industries, Inc.), VRDN, 0.15%, 12/5/13 (LOC: Wells Fargo Bank N.A.) Mission Economic Development Corp. Industrial Rev., (CMI Project), VRDN, 0.20%, 12/5/13 (LOC: Wells Fargo Bank N.A.) Muleshoe Economic Development Corps. Industrial Development Rev., (John Lyle & Grace Ajean), VRDN, 0.26%, 12/5/13 (LOC: Wells Fargo Bank N.A. and Rabobank Nederland N.V.) State of Texas Rev., 2.00%, 8/28/14 UTAH — 1.1% City of Logan Industrial Development Rev., (Scientific Technology), VRDN, 0.32%, 12/5/13 (LOC: Bank of the West) Ogden City Redevelopment Agency Tax Increment Rev., Series 2005 A, VRDN, 0.15%, 12/5/13 (LOC: Wells Fargo Bank N.A.) WASHINGTON — 3.1% Washington State Housing Finance Commission Rev., Series 2000 A, (St. Vincent De Paul Project), VRDN, 0.09%, 12/5/13 (LOC: Wells Fargo Bank N.A.) Washington State Housing Finance Commission Rev., Series 2009 B, (Pioneer Human Services), VRDN, 0.10%, 12/4/13 (LOC: U.S. Bank N.A.) Yakima County Public Corps. Rev., (Macro Plastics, Inc.), VRDN, 0.26%, 12/4/13 (LOC: Bank of the West) WISCONSIN — 0.9% Milwaukee Redevelopment Authority Rev., (La Causa, Inc.), VRDN, 0.19%, 12/4/13 (LOC: U.S. Bank N.A.) TOTAL INVESTMENT SECURITIES — 98.4% OTHER ASSETS AND LIABILITIES — 1.6% TOTAL NET ASSETS — 100.0% 10 Notes to Schedule of Investments AGM Assured Guaranty Municipal Corporation AGM-CR Assured Guaranty Municipal Corporation - Custodian Receipts COP Certificates of Participation DRIVERs Derivative Inverse Tax-Exempt Receipts FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation LIQ FAC Liquidity Facilities LOC Letter of Credit PUTTERs Puttable Tax-Exempt Receipts SBBPA Standby Bond Purchase Agreement VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. XLCA XL Capital Ltd. Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional investors. The aggregate value of these securities at the period end was $3,695,000, which represented 2.1% of total net assets. See Notes to Financial Statements. 11 Statement of Assets and Liabilities NOVEMBER 30, 2013 (UNAUDITED) Assets Investment securities, at value (amortized cost and cost for federal income tax purposes) Cash Receivable for investments sold Receivable for capital shares sold Interest receivable Liabilities Payable for capital shares redeemed Accrued management fees Net Assets Investor Class Capital Shares Shares outstanding (unlimited number of shares authorized) Net Asset Value Per Share Net Assets Consist of: Capital paid in Undistributed net realized gain See Notes to Financial Statements. 12 Statement of Operations FOR THE SIX MONTHS ENDED NOVEMBER 30, 2013 (UNAUDITED) Investment Income (Loss) Income: Interest Expenses: Management fees Trustees’ fees and expenses Fees waived ) Net investment income (loss) Net realized gain (loss) on investment transactions Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 13 Statement of Changes in Net Assets SIX MONTHS ENDED NOVEMBER 30, 2013 (UNAUDITED) AND YEAR ENDED MAY 31, 2013 Increase (Decrease) in Net Assets November 30, 2013 May 31, 2013 Operations Net investment income (loss) Net realized gain (loss) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income ) ) Capital Share Transactions Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) ) Net increase (decrease) in net assets ) ) Net Assets Beginning of period End of period Transactions in Shares of the Fund Sold Issued in reinvestment of distributions Redeemed ) ) Net increase (decrease) in shares of the fund ) ) See Notes to Financial Statements. 14 Notes to Financial Statements November 30, 2013 (UNAUDITED) 1. Organization American Century Municipal Trust (the trust) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Massachusetts business trust. Tax-Free Money Market Fund (the fund) is one fund in a series issued by the trust. The fund is diversified as defined under Rule 2a-7 of the 1940 Act. The fund’s investment objectives are to seek safety of principal and high current income that is exempt from federal income tax. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Securities are generally valued at amortized cost, which approximates fair value. When such valuations do not reflect fair value, securities are valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. Accordingly, no provision has been made for income taxes. The fund files U.S. federal, state, local and non-U.S. tax returns as applicable. The fund’s tax returns are subject to examination by the relevant taxing authority until expiration of the applicable statute of limitations, which is generally three years from the date of filing but can be longer in certain jurisdictions. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Distributions to Shareholders — Distributions from net investment income, if any, are declared daily and paid monthly. The fund may make short-term capital gains distributions to comply with the distribution requirements of the Internal Revenue Code. The fund does not expect to realize any long-term capital gains, and accordingly, does not expect to pay any long-term capital gains distributions. Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 15 3. Fees and Transactions with Related Parties Management Fees — The trust has entered into a management agreement with American Century Investment Management, Inc. (ACIM) (the investment advisor), under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee). The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of the fund and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.1570% to 0.2700%. The rates for the Complex Fee range from 0.2500% to 0.3100%. In order to maintain a positive yield, ACIM may voluntarily waive a portion of its management fee on a daily basis. The fee waiver may be revised or terminated at any time without notice. The effective annual management fee for the six months ended November 30, 2013 was 0.49% before waiver and 0.25% after waiver. Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC). The trust’s investment advisor, ACIM, the trust’s distributor, American Century Investment Services, Inc., and the trust’s transfer agent, American Century Services, LLC, are wholly owned, directly or indirectly, by ACC. 4. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 2. The Schedule of Investments provides additional information on the fund’s portfolio holdings. 5. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of May 31, 2013, the fund had accumulated short-term capital losses of $(454), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers expire in 2018. 16 Financial Highlights For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Ratios and Supplemental Data Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Income From Investment Operations: Net Investment Income (Loss) Distributions FromNet Investment Income Net Asset Value, End of Period Total Return Operating Expenses Operating Expenses (before expense waiver) Net Investment Income (Loss) Net Investment Income (Loss) (before expense waiver) Net Assets, End of Period (in thousands) Investor Class — — 0.01% 0.26% 0.50% 0.01% (0.23)% — — 0.01% 0.40% 0.50% 0.01% (0.09)% — — 0.01% 0.43% 0.50% 0.01% (0.06)% — — 0.07% 0.45% 0.50% 0.07% 0.02% — — 0.20% 0.46% 0.51% 0.20% 0.15% (0.01) 1.47% 0.50% 0.53% 1.45% 1.42% Notes to Financial Highlights Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. Six months ended November 30, 2013 (unaudited). Per-share amount was less than $0.005. Annualized. See Notes to Financial Statements. 17 Approval of Management Agreement At a meeting held on June 11, 2013, the Fund’s Board of Directors/Trustees unanimously approved the renewal of the management agreement pursuant to which American Century Investment Management, Inc. (the “Advisor”) acts as the investment advisor for the Fund. Under Section 15(c) of the Investment Company Act, contracts for investment advisory services are required to be reviewed, evaluated, and approved by a majority of a fund’s directors/trustees (the “Directors”), including a majority of the independent Directors each year. The Board regards this annual evaluation and renewal as one of its most important responsibilities. In connection with their annual review and evaluation, the independent Directors memorialized a statement regarding the relationship between their ongoing obligations to oversee and evaluate the performance of the Advisor and their consideration of renewal of the management agreement. In that statement, the independent Directors noted that their assessment of the Advisor’s performance is an ongoing process that takes place over the entire year and is informed by all of the information that the Board and its committees receive and consider over time. This information, together with the materials provided in connection with the review, are central to the Board’s assessment of the Advisor’s performance and its determination whether to renew the Fund’s management agreement. Prior to its consideration of the renewal of the management agreement, the Board requested and reviewed extensive data and analysis relating to the proposed renewal. This information and analysis was compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and the services provided to the Fund by the Advisor. In connection with its consideration of the renewal of the management agreement, the Board’s review and evaluation of the services provided by the Advisor included, but was not limited to, the following: • the nature, extent, and quality of investment management, shareholder services, and other services provided by the Advisor to the Fund; • the wide range of other programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis; • the investment performance of the Fund, including data comparing the Fund’s performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; • data comparing the cost of owning the Fund to the cost of owning similar funds; • the Advisor’s compliance policies, procedures, and regulatory experience; • financial data showing the cost of services provided to the Fund, the profitability of the Fund to the Advisor, and the overall profitability of the Advisor; 18 • possible economies of scale associated with the Advisor’s management of the Fund and other accounts under its management; • data comparing services provided and charges to other investment management clients of the Advisor; and • consideration of collateral benefits derived by the Advisor from the management of the Fund. In keeping with its practice, the Board held two in-person meetings to review and discuss the information provided. The Board also had the benefit of the advice of its independent counsel throughout the period. Factors Considered The Directors considered all of the information provided by the Advisor, the independent data providers, and the Board’s independent counsel in connection with the review, and evaluated such information for the Fund. In connection with their review, the Directors did not identify any single factor as being all-important or controlling and each Director may have attributed different levels of importance to different factors. In deciding to renew the management agreement, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services - Generally. Under the management agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the management agreement, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Fund • portfolio research and security selection • initial capitalization/funding • securities trading • Fund administration • custody of Fund assets • daily valuation of the Fund’s portfolio • shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping, and communications • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution 19 The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels, and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Fund is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes by investing in or exchanging among various American Century Investments funds, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. Further, the Directors recognize that the Advisor has an obligation to seek the best execution of fund trades. In providing these services, the Advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Portfolio Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. The Directors also review detailed performance information during the management agreement approval process. If performance concerns are identified, the Fund receives special reviews until performance improves, during which the Board discusses with the Advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. The Board found the investment management services provided by the Advisor to the Fund to meet or exceed industry standards. More detailed information about the Fund’s performance can be found in the Performance section of this report. Shareholder and Other Services. Under the management agreement, the Advisor provides the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through various committees of the Board, regularly reviews reports and evaluations of such services at its regular meetings. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. The Board found the services provided by the Advisor to the Fund under the management agreement to be competitive and of high quality. Costs of Services and Profitability. The Advisor provides detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Directors have reviewed with the Advisor the methodology used to prepare this financial information. The financial information regarding the Advisor is considered in evaluating the Advisor’s financial condition, its ability to continue 20 to provide services under the management agreement, and the reasonableness of the current management fee. The Board concluded that the Advisor’s profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the Advisor’s practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The Board concluded that the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, and through reinvestment in its business to provide shareholders additional content and services. Comparison to Other Funds’ Fees. The management agreement provides that the Fund pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Fund’s independent directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the Fund’s unified fee to the total expense ratio of other funds in the Fund’s peer group. The Board concluded that the management fee paid by the Fund to the Advisor under the management agreement is reasonable in light of the services provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature of the services, fees, costs and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. 21 Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, where applicable, may be included with the assets of the Fund to determine breakpoints in the management fee schedule. Existing Relationship. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Fund’s operations and various risks, uncertainties, and other effects that could occur as a result of a decision not to continue such relationship. In particular, the Board recognized that most shareholders have invested in the Fund on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. Conclusion of the Directors. As a result of this process, the Board, including all of the independent directors and assisted by the advice of independent legal counsel, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the management agreement between the Fund and the Advisor is fair and reasonable in light of the services provided and should be renewed. 22 Additional Information Proxy Voting Policies Descriptions of the principles and policies that the fund’s investment advisor uses in exercising the voting rights associated with the securities purchased and/or held by the fund are available without charge, upon request, by calling 1-800-345-2021 or visiting the “About Us” page of American Century Investments’ website at americancentury.com. A description of the policies is also available on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 23 Notes 24 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Relay Service for the Deaf American Century Municipal Trust Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2014 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-80797 1401 ITEM 2. CODE OF ETHICS. Not applicable for semiannual report filings. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable for semiannual report filings. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable for semiannual report filings. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable. ITEM 6. INVESTMENTS. (a) The schedule of investments is included as part of the report to stockholders filed under Item 1 of this Form. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. During the reporting period, there were no material changes to the procedures by which shareholders may recommend nominees to the registrant’s board. ITEM 11. CONTROLS AND PROCEDURES. (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant's second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12. EXHIBITS. (a)(1) Not applicable for semiannual report filings. (a)(2) Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as EX-99.CERT. (a)(3) Not applicable. (b) A certification by the registrant’s chief executive officer and chief financial officer, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, is furnished and attached hereto as EX- 99.906CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century Municipal Trust By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: January 29, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: January 29, 2014 By: /s/ C. Jean Wade Name: C. Jean Wade Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: January 29, 2014
